Exhibit 10.1

 

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

 

OWL ROCK TECHNOLOGY FINANCE CORP.
as the Initial Borrower

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Letter of Credit Issuer and a Lender

 

and

 

WELLS FARGO SECURITIES, LLC,
as the Sole Bookrunner and the Sole Lead Arranger

 

November 19, 2018

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Construction

42

1.3

Accounting Terms

43

1.4

UCC Terms

43

1.5

References to Agreement and Laws

43

1.6

Times of Day

43

1.7

Letter of Credit Amounts

43

1.8

Exchange Rates; Currency Equivalents

44

 

 

 

2.

REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

44

 

 

 

2.1

The Commitment

44

2.2

Revolving Credit Commitment

44

2.3

Manner of Borrowing

45

2.4

Minimum Loan Amounts

47

2.5

Funding

47

2.6

Swingline Loans

47

2.7

Interest

51

2.8

Determination of Rate

51

2.9

Letters of Credit

51

2.10

Qualified Borrowers

56

2.11

Use of Proceeds, Letters of Credit and Qualified Borrower Guaranties

56

2.12

Fees

57

2.13

Unused Commitment Fee

57

2.14

Letter of Credit Fees

57

2.15

Increase in the Maximum Commitment

58

2.16

Extension of Maturity Date

60

 

 

 

3.

PAYMENT OF OBLIGATIONS

60

 

 

 

3.1

Revolving Credit Notes

60

3.2

Payment of Obligations

61

3.3

Payment of Interest

61

3.4

Payments on the Obligations

61

3.5

Prepayments

62

3.6

Reduction or Early Termination of Commitments

63

3.7

Lending Office

64

3.8

Joint and Several Liability

64

 

i

--------------------------------------------------------------------------------



 

4.

CHANGE IN CIRCUMSTANCES

65

 

 

 

4.1

Taxes

65

4.2

Illegality

69

4.3

Inability to Determine Rates

69

4.4

Increased Cost and Capital Adequacy

71

4.5

Funding Losses

72

4.6

Requests for Compensation

73

4.7

Survival

73

4.8

Mitigation Obligations; Replacement of Lenders

73

4.9

Cash Collateral

74

 

 

 

5.

SECURITY

75

 

 

 

5.1

Liens

75

5.2

The Collateral Accounts; Drawdowns

75

5.3

Agreement to Deliver Additional Collateral Documents

76

5.4

Subordination

77

 

 

 

6.

CONDITIONS PRECEDENT TO LENDING

77

 

 

 

6.1

Obligations of the Lenders

77

6.2

Conditions to all Loans and Letters of Credit

80

6.3

Addition of Qualified Borrowers

80

6.4

Addition of Borrowers

82

 

 

 

7.

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

84

 

 

 

7.1

Organization and Good Standing

84

7.2

Authorization and Power

85

7.3

No Conflicts or Consents

85

7.4

Enforceable Obligations

85

7.5

Priority of Liens

85

7.6

Financial Condition

85

7.7

Full Disclosure

86

7.8

No Default

86

7.9

No Litigation

86

7.10

Material Adverse Effect

86

7.11

Taxes

86

7.12

Principal Office; Jurisdiction of Formation

86

7.13

ERISA

86

7.14

Compliance with Law

87

7.15

Environmental Matters

87

7.16

Capital Commitments and Contributions

87

7.17

Fiscal Year

87

7.18

Investor Documents

87

 

ii

--------------------------------------------------------------------------------



 

7.19

Margin Stock

88

7.20

Investment Company Status

88

7.21

No Defenses

88

7.22

No Withdrawals Without Approval

88

7.23

Sanctions

88

7.24

Insider

88

7.25

No Brokers

89

7.26

Investors

89

7.27

Organizational Structure

89

7.28

Financial Condition

89

7.29

Beneficial Ownership Certification

89

 

 

 

8.

AFFIRMATIVE COVENANTS OF THE BORROWERS

89

 

 

 

8.1

Financial Statements, Reports and Notices

89

8.2

Payment of Obligations

93

8.3

Maintenance of Existence and Rights

93

8.4

Operations and Properties

93

8.5

Books and Records; Access; Principal Office

93

8.6

Compliance with Law

94

8.7

Person A Investors

94

8.8

Authorizations and Approvals

94

8.9

Maintenance of Liens

94

8.10

Further Assurances

94

8.11

Maintenance of Independence

94

8.12

Taxes

95

8.13

Compliance with Constituent Documents

95

8.14

Investor Default

95

8.15

Collateral Account

95

8.16

Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws

95

8.17

Solvency

95

8.18

Compliance with Sanctions

95

 

 

 

9.

NEGATIVE COVENANTS

96

 

 

 

9.1

Borrower Information

96

9.2

Mergers, Etc.

96

9.3

Limitation on Liens

96

9.4

Accounting Method

96

9.5

Transfer of Subscribed Interests; Admission of Investors

96

9.6

Constituent Documents

97

9.7

Limitation on Investor Withdrawals

98

9.8

Transfers of Capital Commitments

99

9.9

Limitation on Indebtedness

99

9.10

Capital Commitments

99

9.11

Drawdowns

99

 

iii

--------------------------------------------------------------------------------



 

9.12

ERISA Compliance

99

9.13

Environmental Matters

100

9.14

Limitations on Distributions

100

9.15

Limitation on Withdrawals of Funds

100

9.16

Exchange Listing

100

9.17

Transactions with Affiliates

100

9.18

Collateral Accounts

101

 

 

 

10.

EVENTS OF DEFAULT

101

 

 

 

10.1

Events of Default

101

10.2

Remedies Upon Event of Default

104

10.3

Lender Offset

105

10.4

Performance by the Administrative Agent

106

10.5

Good Faith Duty to Cooperate

106

 

 

 

11.

AGENCY PROVISIONS

107

 

 

 

11.1

Appointment and Authorization of Agents

107

11.2

Delegation of Duties

107

11.3

Exculpatory Provisions

108

11.4

Reliance on Communications

108

11.5

Notice of Default

109

11.6

Non-Reliance on Agents and Other Lenders

109

11.7

Indemnification

109

11.8

Agents in Their Individual Capacity

110

11.9

Successor Agents

110

11.10

Reliance by the Borrowers

112

11.11

Administrative Agent May File Proofs of Claim

112

 

 

 

12.

MISCELLANEOUS

113

 

 

 

12.1

Amendments

113

12.2

Sharing of Offsets

115

12.3

Sharing of Collateral

115

12.4

Waiver

116

12.5

Payment of Expenses; Indemnity

116

12.6

Notice

118

12.7

Governing Law

120

12.8

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury

120

12.9

Invalid Provisions

121

12.10

Entirety

121

12.11

Successors and Assigns; Participations

121

12.12

Defaulting Lenders

126

12.13

All Powers Coupled with Interest

128

 

iv

--------------------------------------------------------------------------------



 

12.14

Headings

129

12.15

Survival

129

12.16

Full Recourse

129

12.17

Availability of Records; Confidentiality

129

12.18

Customer Identification Notice

130

12.19

Multiple Counterparts

130

12.20

Term of Agreement

130

12.21

Inconsistencies with Other Documents

131

12.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

131

 

v

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

SCHEDULE I:

Borrower Information

 

SCHEDULE II:

Lender Commitments and Related Information

 

SCHEDULE III:

Borrower Organizational Structure

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A:

Form of Borrowing Base Certificate

 

EXHIBIT B:

Form of Note

 

EXHIBIT C:

Form of Security Agreement

 

EXHIBIT D:

Form of Pledge of Collateral Account

 

EXHIBIT E:

Form of Request for Borrowing

 

EXHIBIT F:

Form of Request for Letter of Credit

 

EXHIBIT G:

Form of Conversion Notice

 

EXHIBIT H:

Form of Lender Assignment and Assumption

 

EXHIBIT I:

Form of Qualified Borrower Promissory Note

 

EXHIBIT J:

Form of Qualified Borrower Guaranty

 

EXHIBIT K:

Form of Responsible Officer’s Certificate

 

EXHIBIT L:

Form of Compliance Certificate

 

EXHIBIT M:

Form of Lender Joinder Agreement

 

EXHIBIT N:

Form of Facility Increase/Extension Request

 

EXHIBIT O-1:

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships)

 

EXHIBIT O-2:

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

 

EXHIBIT O-3:

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

 

EXHIBIT O-4:

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

 

EXHIBIT P:

Form of Subscription Agreement

 

 

vi

--------------------------------------------------------------------------------



 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, is dated as of November 19, 2018, by and among
OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation, the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers, the “Borrowers”), the banks and financial
institutions from time to time party hereto as Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as the Administrative Agent (as
hereinafter defined) for the Secured Parties and the Letter of Credit Issuer
(each as hereinafter defined), and WELLS FARGO SECURITIES, LLC, as the Sole
Bookrunner and Sole Lead Arranger.

 

A.                                    The Initial Borrower has requested that
the Lenders make loans and cause the issuance of letters of credit to provide
working capital to the Initial Borrower and to any other Borrower becoming a
party hereto for purposes permitted under the Constituent Documents (as defined
below) of the Borrowers.

 

B.                                    The Lenders are willing to make loans and
to cause the issuance of letters of credit upon the terms and subject to the
conditions set forth in this Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                      DEFINITIONS.

 

1.1                               Defined Terms. For the purposes of the Loan
Documents, unless otherwise expressly defined, the following terms shall have
the meanings assigned to them below:

 

“Account Bank” means (i) State Street, or any successor thereto, so long as it
remains an Eligible Institution or (ii) any Eligible Institution that enters
into a Control Agreement in accordance with Section 5.2(b).

 

“Adequately Capitalized” means compliance with the minimum capital standards for
bank holding companies to be “adequately capitalized” for purposes of the Bank
Holding Company Act of 1956, as amended, and regulations promulgated thereunder.

 

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to: (a) the
quotient obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such
Interest Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Rate Loan for such Interest Period; plus (b) the Applicable Margin.

 

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and the Adviser dated as of August 10, 2018, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

--------------------------------------------------------------------------------



 

“Administrative Agent” means Wells Fargo, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Adviser” means (a) with respect to the Initial Borrower, Owl Rock Technology
Advisors LLC, and (b) with respect to each Borrower joining the Credit Facility
after the Closing Date, the Person or Persons, if any, appointed, employed or
contracted with by such Borrower and responsible for directing or performing the
day-to-day business affairs of such Borrower, as set forth in its joinder
documentation, in each case under clause (a) and clause (b), including any
successor thereto permitted under this Credit Agreement.

 

“Affiliate” of any Person means any other Person that, at any time, directly or
indirectly, Controls or is Controlled By, or is Under Common Control With, such
Person.

 

“Affiliated Investor” means: Owl Rock FIC Tech BDC LLC.

 

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, including any electronic mail address, or such other
address as may be identified by written notice from the Administrative Agent to
the Borrowers and the Lenders from time to time.

 

“Agent-Related Person” has the meaning provided in Section 11.3.

 

“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger
and any permitted successors and assigns in such capacities.

 

“Alternative Currency” means any of Euro, Sterling, Canadian Dollars or such
other currencies requested by a Borrower for the applicable requested Loan
hereunder as agreed from time to time by all Lenders or for the applicable
requested Letter of Credit hereunder as agreed from time to time by the Letter
of Credit Issuer and all of the Lenders.

 

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower as applicable.

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
applicable anti-bribery or anti-corruption laws, regulations or ordinances in
any jurisdiction in which any Borrower or any of its Subsidiaries is located or
doing business.

 

“Anti-Money Laundering Laws” means Applicable Law in any jurisdiction in which
any Borrower or any of its Subsidiaries are located or doing business that
relates to money laundering or terrorism financing, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.

 

2

--------------------------------------------------------------------------------



 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 150 basis points
(1.50%) per annum, (b) with respect to Reference Rate Loans, 50 basis points
(0.50%) per annum, and (c) with respect to Letter of Credit fees, 150 basis
points (1.50%) per annum.

 

“Applicable Requirement” means each of the following requirements:

 

(a)                                 such Investor (or such Investor’s Sponsor,
Responsible Party or Credit Provider, if applicable) shall be a Rated Investor,
and such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, as applicable) shall have a Rating of BBB/Baa2 or higher; and

 

(b)                                 if such Investor (or such Investor’s
Sponsor, Responsible Party or Credit Provider, if applicable) is:

 

(i)                                     a Bank Holding Company, it shall have
Adequately Capitalized status or better;

 

(ii)                                  an insurance company, it shall have a
Best’s Financial Strength Rating of A- or higher;

 

(iii)                               a Pension Plan Investor or Governmental Plan
Investor, or the trustee or nominee of a Pension Plan Investor or a Governmental
Plan Investor, such Pension Plan Investor or Governmental Plan Investor, as
applicable, shall have a minimum Funding Ratio based on the Rating of its
Sponsor or Responsible Party, as applicable, as follows:

 

Sponsor/Responsible Party Rating

 

Minimum Funding Ratio

A-/A3 or higher

 

No minimum

BBB/Baa2 or higher but lower than A-/A3

 

90%

 

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.

 

“Assignee” has the meaning provided in Section 12.11(b).

 

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

 

3

--------------------------------------------------------------------------------



 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

 

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base, minus, in
either case, the FX Reserve Amount.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended from time to
time and any successor statute or statutes, or a non-bank subsidiary of such
bank holding company.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

 

“Board of Directors” means the board of directors of the Initial Borrower.

 

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

 

“Borrower Party” has the meaning provided in Section 11.1(a).

 

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof. For the avoidance of
doubt, a Swingline Borrowing shall be a “Borrowing” subject in all respects to
the terms herein applicable to a Borrowing, except to the extent expressly
provided otherwise in Section 2.6 hereof.

 

4

--------------------------------------------------------------------------------



 

“Borrowing Base” means, at any time of determination, the lesser of (a) the sum
of (i) ninety percent (90%) of the aggregate Unused Capital Commitments of the
Included Investors, (ii) sixty-five percent (65%) of the aggregate Unused
Capital Commitments of the Designated Investors (other than Hurdle Investors),
(iii) sixty-five percent (65%) of the aggregate Unused Capital Commitments of
the Hurdle Investors, in each case of clauses (i) — (iii) above, as such Unused
Capital Commitments are first reduced by all applicable Concentration Limits,
and (b) the product of (A) the aggregate Unused Capital Commitments of the
Investors multiplied by (B) (x) one (1) minus (y) a fraction, the numerator of
which is the Unused Capital Commitment of the single Designated Investor with
the largest Unused Capital Commitment and the denominator of which is the
aggregate Unused Capital Commitments of all Investors.  For the avoidance of
doubt, the Unused Capital Commitments of an Excluded Investor shall be excluded
from the Borrowing Base at all times.

 

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment, substantially in the form of
Exhibit A.

 

“Business Day” means:

 

(a)                                 for all purposes other than as set forth in
clauses (b), (c) and (d) below, any day of the year except: a Saturday, Sunday
or other day on which commercial banks in New York City or Charlotte, North
Carolina are authorized or required by Applicable Law to close;

 

(b)                                 if such day relates to any interest rate
settings as to a LIBOR Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Rate Loan
in Dollars, or any other dealings in Dollars to be carried out pursuant to this
Credit Agreement or the other Loan Documents in respect of any such LIBOR Rate
Loan (or any Reference Rate Loan as to which the interest rate is determined by
reference to LIBOR), any day that is a Business Day described in clause
(a) above and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market;

 

(c)                                  in respect of Loans or payments under this
Credit Agreement in Euro or Sterling or the issuance of any Letters of Credit by
any branch of the Letter of Credit Issuer in the European Union, any day that is
a Business Day described in clause (a) above and that is also a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) is open for the settlement of payments in Euro; and

 

(d)                                 if such day relates to any dealings in an
Alternative Currency other than Euro or Sterling to be carried out pursuant to
this Credit Agreement, any day that is a Business Day described in clause
(a) above and that is also a day in which banks are open for foreign currency
exchange business in the principal finance center of the country of such
Alternative Currency.

 

5

--------------------------------------------------------------------------------



 

“Bylaws” means the Bylaws of the Initial Borrower dated as of July 18, 2018, as
the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Canadian Dollars” and “C$” means the lawful currency of Canada.

 

“Capital Commitment” means the capital commitment of the Investors to the
Borrowers in the amount set forth in the applicable Subscription Agreement.

 

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrowers with respect to its Capital Commitment as of the time
such determination is made.

 

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease or finance lease on a consolidated balance
sheet of such Person and its Subsidiaries; provided that all leases of such
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance on February 25, 2016 of the Accounts Standards Update
(“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purposes of the Loan Documents
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in the financial statements to be delivered
pursuant to the Loan Documents.

 

“Cash Collateral Account” means each deposit account held at Wells Fargo (or an
Account Bank if such Account Bank is also a Lender) for the purposes of holding
Cash Collateral that is subject to an account control agreement or similar
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Letter of Credit Issuer.

 

“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
(or otherwise secure) and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the Letter of Credit Issuer or the Lenders, as
collateral for the Letter of Credit Liability or obligations of the Lenders to
fund participations in respect of the Letter of Credit Liability, cash or
deposit account balances, or, if the Administrative Agent, the Letter of Credit
Issuer and all of the Lenders shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Letter of Credit Issuer. “Cash
Collateral” and “Cash Collateralize” shall have meanings correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default with respect
to an Event of Default under Section 10.1(a), Section 10.1(h) or
Section 10.1(i) has occurred and is continuing; or (c) a mandatory prepayment
has been triggered pursuant to Section 3.5(b).

 

“CDOR Rate” means, with respect to any day and with respect to a particular term
as specified herein, the annual rate of discount or interest which is the
arithmetic average of the

 

6

--------------------------------------------------------------------------------



 

discount rates for such term applicable to Canadian Dollar bankers’ acceptances
identified as such on the Reuters Screen CDOR Page at approximately 10:00
a.m. (Toronto time) on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. (Toronto time) to reflect any error in any posted rate or in
the posted average annual rate). If such rate does not appear on the Reuters
Screen CDOR Page as provided in the preceding sentence, the CDOR Rate on any day
shall be calculated as the arithmetic average of the annual discount rates for
such term applicable to Canadian Dollar bankers’ acceptances of, and as quoted
by, the rate of an Eligible Institution reasonably acceptable to the
Administrative Agent, as of 10:00 a.m. (Toronto time) on that day, or if that
day is not a Business Day, then on the immediately preceding Business Day.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided, further, that such occurrence shall only constitute
a Change in Law if it is a Lender’s general policy or practice to demand
compensation in similar circumstances under comparable provisions of other
financing agreements for similar borrowers to the extent they are entitled to do
so.

 

“Charter” means the Articles of Amendment and Restatement of the Initial
Borrower, filed with the State of Maryland Department of Assessments and
Taxation on August 9, 2018, which amended and restated the Articles of
Incorporation of the Initial Borrower filed in the same office on July 17, 2018,
as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

 

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

 

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

 

“Collateral Account” means, for each Borrower that has Investors, the account
listed on Schedule I with respect to such Borrower, (as such schedule may be
amended, restated, supplemented or modified from time to time) which account
shall be solely used for receipt of proceeds from Drawdowns.

 

“Collateral Account Pledge” means each pledge of a Collateral Account,
substantially in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the

 

7

--------------------------------------------------------------------------------



 

Secured Parties, a first priority, exclusive security interest and Lien in and
to the relevant Collateral Account, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Collateral Documents” has the meaning provided in Section 5.1.

 

“Commitment” means, for each Lender, the amount set forth on Schedule II hereto
or on its respective Assignment and Assumption or Lender Joinder Agreement, as
the same may be increased from time to time by the Borrowers and Lenders
pursuant to Section 2.15 or reduced from time to time by the Borrowers pursuant
to Section 3.6 or by further assignment by such Lender pursuant to
Section 12.11(b).

 

“Commitment Period” has the meaning given to such term in the Subscription
Agreement.

 

“Committed Facility Amount” has the meaning provided in Section 2.15(a).

 

“Committed Increase Period” has the meaning provided in Section 2.15(a).

 

“Committed Lender” has the meaning provided in Section 2.15(a).

 

“Common Shares” means shares of common stock of the Initial Borrower or the
Equity Interest of any Investor in any other Borrower.

 

“Compliance Certificate” has the meaning provided in Section 8.1(b).

 

“Concentration Limit” means the limits on the aggregate amount of an Unused
Capital Commitment set forth below, calculated for each Investor classification
(or for an individual Investor as specified below) as a percentage of the
aggregate Unused Capital Commitments of all Included Investors and Designated
Investors:

 

8

--------------------------------------------------------------------------------



 

Investor Classification

 

Individual
Concentration Limit

 

Aggregate
Concentration Limit

Rated Included Investors:

 

 

 

 

AA-/Aa3 or higher

 

15%

 

n.a.

A+/A1

 

10%

 

n.a.

A-/A3 to A/A2

 

7%

 

n.a.

BBB/Baa2 to BBB+/Baa1

 

5%

 

n.a.

 

 

 

 

 

Non-Rated Included Investors

 

5% - 15%(1)

 

n.a.

 

 

 

 

 

Designated Investors (other than Hurdle Investors)

 

5%

 

50% (includes all Designated Investors)(2)

Hurdle A Investors

 

1%

 

5%

Hurdle B Investors

 

1%

 

20%

Hurdle C Investors

 

5%

 

n.a.

 

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing Affiliates shall be treated as a
single Investor; provided, further that, the above Concentration Limits with
respect to Included Investors shall only apply on and after the earlier of:
(a) thirty (30) days after the “Final Closing Date” (as defined in the Initial
Borrower’s Constituent Documents) and (b) November 19, 2019. All of the Lenders
may approve higher individual limits for Included Investors on a case-by-case
basis in their sole discretion.

 

The Rating for each Investor will be the lower of any Rating of such Investor.
If such Investor has only one Rating, that Rating shall apply. For any Investor
that is an unrated subsidiary of a rated parent, acceptable Credit Link
Documents from the rated parent entity will be required in order to apply the
Concentration Limit based on the Ratings of the parent.

 

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers or any Investor or any of their
Affiliates which is not available to the general public, together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of the Borrowers or any Investor
pursuant to this Credit Agreement orally or in writing to the Administrative
Agent or any Lender or, in the case of each of the foregoing, any of their
respective attorneys, certified public accountants, representatives or agents,
but shall not include any data or information that: (a) was or became generally
available to the public at or prior to such time (unless divulged by the
Administrative Agent or any Lender or any of their respective Affiliates’
attorneys, certified public accountants, representatives or agents in
contravention of this Credit Agreement); or (b) was or became available to the
Administrative

 

--------------------------------------------------------------------------------

(1)  Such Concentration Limit to be determined by the Lenders at such time in
their sole discretion on the date such Investor is designated as an non-Rated
Included Investor.

 

(2)  For the avoidance of doubt, Hurdle A Investors, Hurdle B Investors and
Hurdle C Investors are Designated Investors and shall be subject to the
aggregate Concentration Limit for Designated Investors, but shall be subject to
their separate respective individual Concentration Limits and in the case of
Hurdle A Investors and Hurdle B Investors, such Investors shall be subject to
the applicable aggregate Concentration Limits for such Hurdle A Investors or
such Hurdle B Investors, as applicable.

 

9

--------------------------------------------------------------------------------



 

Agent or a Lender or to the Administrative Agent’s or Lender’s respective
attorneys, certified public accountants or agents on a non-confidential basis
from any source other than the Borrowers, any Investor or their respective
Affiliates, other than as a result of a known prohibited disclosure by such
other source.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means: (a) for the Initial Borrower, the Operative
Documents; and (b) for any other Person, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the articles of formation, limited liability company agreement and/or
operating agreement for such Person; and (iii) in the case of a corporation or
an exempted company, the certificate or articles of incorporation or association
and the bylaws for such Person; in each such case as it may be restated,
modified, amended or supplemented from time to time.

 

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting shares or
partnership interests, or of the ability to exercise voting power by contract or
otherwise.

 

“Control Agreement” means each Control Agreement relating to a Collateral
Account among a Borrower, the Administrative Agent and the Account Bank, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

 

“Conversion Notice” has the meaning provided in Section 2.3(f).

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

 

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

 

10

--------------------------------------------------------------------------------



 

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.3
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender.

 

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1.1 forms a part, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Credit Facility” means the credit and letter of credit facility provided to the
Borrowers by the Lenders under the terms and conditions of this Credit Agreement
and the other Loan Documents.

 

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable; provided that, for
the avoidance of doubt, all references to Credit Link Documents used herein
shall be applicable only to the extent that the Rating of such Sponsor, Credit
Provider or Responsible Party is requested by the Borrowers to be used for
purposes of determining the applicable Investor’s applicable classification for
purposes of applying the applicable advance rate and the applicable
Concentration Limits.

 

“Credit Provider” means a Person providing a guaranty, or other credit support,
in form and substance acceptable to the Administrative Agent in its sole
discretion, of the obligations of an Investor to make Capital Contributions.

 

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in Dollars in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest whole 1/100 of 1%). If the calculation of Daily LIBOR results in a
Daily LIBOR rate of less than zero (0), Daily LIBOR shall be deemed to be zero
(0) for all purposes of this Credit Agreement.

 

“Debt Limitations” means the limitations set forth in Section 9.9.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

11

--------------------------------------------------------------------------------



 

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

 

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans or
participations in the Letter of Credit Liability required to be funded by it
hereunder within two (2) Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent or the Letter of Credit Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above,
and of the effective date of such status, above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 12.12(b) and Section 4.8(b)) upon delivery of written notice
of such determination to the Borrowers, the Letter of Credit Issuer and each
other Lender.

 

“Designated Investor” means an Investor (a) (i) that has been approved in
writing as a Designated Investor by all of the Lenders at such time, in their
sole discretion; or (ii) that was previously an Included Investor described in
clause (a)(ii) of the definition of “Included Investor,” who is the subject of
an Exclusion Event solely of the type described in clause (k) of the definition
of “Exclusion Event” and is designated as a Designated Investor by the
Administrative Agent

 

12

--------------------------------------------------------------------------------



 

pursuant to the first proviso of clause (k) of the definition of “Exclusion
Event”, and (b) in respect of which there has been delivered to the
Administrative Agent:

 

(i)                                     a true and correct copy of the
Subscription Agreement executed and delivered by such Investor substantially in
the form of Exhibit P (as such exhibit may be amended, restated, supplemented or
otherwise modified from time to time) which shall be acceptable to the
Administrative Agent in its sole discretion, together with the applicable
Borrower’s countersignature, accepting such Subscription Agreement;

 

(ii)                                  any Constituent Documents of the
applicable Borrower, executed and delivered by such Investor; and

 

(iii)                               if such Investor’s Subscription Agreement or
any Constituent Document of the applicable Borrower executed by such Investor
was signed by the applicable Borrower, or any Affiliate of any thereof, as an
attorney-in-fact on behalf of such Investor, the Administrative Agent shall have
received authority documentation reasonably satisfactory to the Administrative
Agent.

 

provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred (other than as described in clause (a)(ii) of this definition)
shall thereupon no longer be a Designated Investor until such time as all
Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as a Designated Investor in the sole
discretion of the Lenders; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may be specified by the Administrative Agent. The Designated
Investors as of the Closing Date are those specified as being Designated
Investors on Exhibit A, as in effect on the Closing Date, and Designated
Investors approved by the Lenders subsequent to the Closing Date will be
evidenced by an updated Exhibit A provided by the Administrative Agent to the
Borrowers promptly upon such designation. Notwithstanding the foregoing, a
Hurdle Investor shall be deemed a Designated Investor on and after the date upon
which (i) such Hurdle Investor meets all eligibility criteria to become a
“Designated Investor” and (ii) no Exclusion Event has occurred with respect to
such Hurdle Investor on or prior to the date such Hurdle Investor is included as
a Designated Investor (other than as described in clause (a)(ii) of this
definition), unless cured to the satisfaction of the Lenders.

 

“Designation Side Letter” means that certain side letter, dated the date hereof,
among the Borrowers and the Administrative Agent, relating to certain
confidential designations, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Distribution” has the meaning provided in Section 9.14.

 

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or Letter of Credit Issuer, as
the case may be, at such time on the basis of the Spot Rate as of the applicable
valuation date, as provided in this Credit Agreement (i.e., either

 

13

--------------------------------------------------------------------------------



 

the date upon which such amount is initially drawn or on the most recent
Revaluation Date, as applicable) for the purchase of Dollars with such
Alternative Currency.

 

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

 

“Drawdown” means the issuance of a Drawdown Notice to any or all of the
Investors for payment of each such Investor’s Drawdown Share Amount pursuant to
and in accordance with the Subscription Agreements of the Investors.

 

“Drawdown Notice” shall have the meaning given to such term in the Subscription
Agreements.

 

“Drawdown Share Amount” shall have the meaning given to such term in the
Subscription Agreements.

 

“Due Date” has the meaning provided in Section 8.1(c)(ii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that (i) is a Lender or an Affiliate of a
Lender with a long term senior unsecured credit rating of which is BBB or higher
by S&P, if rated by S&P and Baa2 or higher by Moody’s, if rated by Moody’s and
(ii) otherwise meets the requirements to be an assignee under
Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 12.11(b)(iii)).

 

“Eligible Institution” means (a) any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published or (b) Wells Fargo.

 

14

--------------------------------------------------------------------------------



 

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

 

“Environmental Claims” means any written and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Environmental Liability” means any written claim, demand, liability (including
strict liability) obligation, accusation or cause of action, or any order,
violation, loss, damage (including, without limitation, to any Person, property
or natural resources and including consequential damages), injury, judgment,
penalty or fine, cost of enforcement, cost of remedial action, cleanup,
restoration or any other cost or expense whatsoever (including reasonable fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories) and disbursements in connection with any Environmental Claims,
violation or alleged violation of any Environmental Law, the imposition of any
Environmental Lien or the failure to comply in all material respects with any
Environmental Requirement.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

 

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

 

15

--------------------------------------------------------------------------------



 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA;
(b) any “plan” defined in and subject to Section 4975 of the Internal Revenue
Code; or (c) any entity or account whose assets include or are deemed to include
the Plan Assets of one or more such employee benefit plans or plans pursuant to
the Plan Asset Regulations or any other relevant legal authority.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” has the meaning provided in Section 10.1.

 

“Exchange Listing” means a listing of a Borrower’s Common Shares on a national
securities exchange.

 

“Excluded Investor” means any Investor that is not an Included Investor or a
Designated Investor, including any Investor that is subject to an Exclusion
Event that has not been cured in accordance with the provisions hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 4.8(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exclusion Event” means, with respect to any Included Investor or Designated
Investor (or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Included

 

16

--------------------------------------------------------------------------------



 

Investor or Designated Investor) any of the following events shall occur
(whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 such Investor shall: (i) apply for or
consent to the appointment of a receiver, trustee, custodian, intervenor,
liquidator or other similar official of itself or of all or a substantial part
of its assets; (ii) file a voluntary petition as debtor in bankruptcy or admit
in writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or take advantage of any
Debtor Relief Laws; (v) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization, or insolvency proceeding; or (vi) take personal,
partnership, limited liability company, corporate or trust action, as
applicable, for the purpose of effecting any of the foregoing;

 

(b)                                 an involuntary case or other proceeding
shall be commenced against it, seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or an order, order for relief, judgment, or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking such Investor’s reorganization
or appointing a receiver, custodian, trustee, intervenor, or liquidator of such
Person or of all or substantially all of its assets, or an order for relief
shall be entered in respect of such Person in a proceeding under any Debtor
Relief Law; provided, however, that such affected Investor shall be
automatically reinstated as an Included Investor or Designated Investor, as
applicable, if such order, judgment or decree is dismissed within sixty (60)
days;

 

(c)                                  any final non-appealable judgment for
payment of money (or the substantial equivalent thereof) which in the aggregate
exceeds fifteen percent (15%) of the net worth of such Investor (measured as of
the date of its initial designation as an Included Investor or Designated
Investor, as applicable) shall be rendered against such Person, and (i) any such
judgment shall not be discharged, paid, bonded, vacated or covered by insurance
within thirty (30) days or (ii) enforcement proceedings shall be commenced by
any creditor on any such judgment and such judgment shall not otherwise be
stayed or covered by insurance in an amount that would cause any uninsured
potential liability not to exceed fifteen percent (15%) of the net worth of the
Investor;

 

(d)                                 such Investor shall (i) repudiate,
challenge, or declare unenforceable its obligation to make contributions
pursuant to its Capital Commitment or a Drawdown (and such repudiation,
challenge or declaration is not rescinded within fifteen (15) Business Days) or
such obligation shall be or become unenforceable, (ii) otherwise disaffirm any
material provision of its Subscription Agreement, the Constituent Documents of a
Borrower, as applicable or any Credit Link Document (and such disaffirmation is
not rescinded within fifteen (15) Business Days), or (iii) give any written
notice of its intent to withdraw from a Borrower or that it will not fund future
contributions pursuant to a

 

17

--------------------------------------------------------------------------------



 

Drawdown or comply with the provisions of its Subscription Agreement, the
Constituent Documents of a Borrower, as applicable or any Credit Link Document;

 

(e)                                  such Investor shall fail to make a
contribution of capital when initially due pursuant to a Drawdown, without
regard to any applicable notice or cure period under its Subscription Agreement,
and such delinquency is not cured within ten (10) Business Days;

 

(f)                                   any material representation, warranty,
certification or statement made by such Investor under its Subscription
Agreement or Credit Link Document or in any certificate, financial statement or
other document delivered pursuant to this Credit Agreement executed by such
Person shall prove to be untrue, inaccurate or misleading in any material
respect;

 

(g)                                  with respect to any Included Investor only,
such Investor encumbers its interest in a Borrower; provided that this Exclusion
Event shall not apply solely by virtue of such Investor encumbering its right,
title and interest to receive distributions from a Borrower; provided, however,
that, if a lien holder exercises any remedies with respect to such right, title
and interest, then this Exclusion Event shall apply upon commencement of such
remedies;

 

(h)                                 a default shall occur in the performance by
it of any of the material covenants or agreements contained in its Subscription
Agreement, the Constituent Documents of the applicable Borrower, or any
covenants or agreements contained in any Credit Link Document (except as
otherwise specifically addressed in this definition) and such default is not
cured within fifteen (15) Business Days;

 

(i)                                     in the case of each Investor that is an
Included Investor described in clause (a)(i) of the first sentence of the
definition of “Included Investor”, it shall fail to maintain the Applicable
Requirement for such Investor required in the definition of “Applicable
Requirement”; provided that, if such Investor becomes an Excluded Investor
solely by virtue of this clause (i) and it subsequently cures such event, then
such Investor shall be automatically reinstated to its former status as an
Included Investor (i) upon the Borrowers providing evidence that is reasonably
satisfactory to the Administrative Agent that the Investor has cured such event
and (ii) so long as such Investor was not otherwise subject to any event that
would have constituted an Exclusion Event during the period commencing with such
Investor’s exclusion under this clause (i) and ending with the date of its
reinstatement;

 

(j)                                    the occurrence of any circumstance or
event which, in the sole discretion of the Administrative Agent: (y) could
reasonably be expected to have a material and adverse impact on the financial
condition and/or operations of such Investor; or (z) could reasonably be
expected to materially impair, impede, or jeopardize the obligation and the
ability of such Investor to fulfill its material obligations under its
Subscription Agreement, the Constituent Documents of a Borrower, as applicable,
or any Credit Link Document;

 

(k)                                 to the actual knowledge of a Borrower, in
the case of an Investor that is an Included Investor described in clause
(a)(ii) of the first sentence of the definition of

 

18

--------------------------------------------------------------------------------



 

“Included Investor,” it shall fail to maintain a net worth (determined in
accordance with GAAP), measured as of the end of the time period covered in such
Person’s most recent financial report, of at least seventy five percent (75%) of
the net worth of such Investor, measured as of the date of its initial
designation as an Included Investor, provided that the Administrative Agent will
conduct a reasonable review of any such Investor that is excluded solely
pursuant to this exclusion event and will make a determination in its sole
discretion as to whether such Investor may remain in the Borrowing Base as a
Designated Investor;

 

(l)                                     such Investor shall Transfer its
Subscribed Interest in a Borrower and be released from its obligations under its
Subscription Agreement to make contributions pursuant to a Drawdown with respect
to such transferred interest, provided that, if such Investor shall Transfer
less than all of its Subscribed Interest in a Borrower only the Transferred
portion shall be excluded from the Borrowing Base;

 

(m)                             any Borrower suspends, cancels, reduces,
excuses, terminates or abates the Capital Commitment or any amounts due with
respect to a Drawdown for such Included Investor or Designated Investor;
provided, however, that to the extent such suspension, cancellation, reduction,
excuse, termination or abatement relates solely to a portion of such Investor’s
Unused Capital Commitment, only such suspended, cancelled, reduced, excused,
terminated or abated portion shall be excluded from the Borrowing Base;

 

(n)                                 the Unused Capital Commitment of such
Investor ceases to be Collateral subject to a first priority perfected Lien in
favor of the Administrative Agent;

 

(o)                                 in connection with any Borrowing or the
issuance of any Letter of Credit, any Borrower has knowledge that such Investor
will likely request to be excused from funding a Drawdown with respect to the
Investment being acquired or otherwise funded with the proceeds of the related
Borrowing or Letter of Credit; provided that only the portion of such Investor’s
Unused Capital Commitment which would otherwise be contributed to fund such
Investment or repay the related Borrowing or Letter of Credit shall be excluded
from the Borrowing Base;

 

(p)                                 such Investor becomes a Sanctioned Entity,
or, to any Borrower’s or Administrative Agent’s knowledge, such Investor’s funds
to be used in connection with funding Drawdowns are derived from illegal or
suspicious activities;

 

(q)                                 such Investor pledges or otherwise grants a
security interest or otherwise creates a Lien on such Investor’s right, title
and interest in any Borrower without the prior written consent of the
Administrative Agent in its sole discretion; provided that this Exclusion Event
shall not apply solely by virtue of such Investor pledging or otherwise granting
a security interest or otherwise creating a Lien on its right, title and
interest to receive distributions from a Borrower; provided, however, that, if a
lien holder exercises any remedies with respect to such right, title and
interest, then this Exclusion Event shall apply upon commencement of such
remedies;

 

19

--------------------------------------------------------------------------------



 

(r)                                    if such Investor is an ERISA Investor,
any failure by its Sponsor to pay any material contractual or statutory
obligations required by ERISA or the Internal Revenue Code or make any other
material payment required by ERISA or the Internal Revenue Code with respect to
such ERISA Investor;

 

(s)                                   with respect to any Investor that is a
natural person, such person is deceased;

 

(t)                                    such Investor is declared a “Defaulting
Investor” under its Subscription Agreement or the Constituent Documents of any
Borrower;

 

(u)                                 such Investor shall withdraw, retire or
resign from any Borrower or its Subscribed Interest is redeemed, forfeited or
otherwise repurchased by the Borrower;

 

(v)                                 in the case of an Included Investor or such
Investor’s Credit Provider, as applicable, which does not have publicly
available financial information, the Administrative Agent is unable (after
giving the Borrowers sixty (60) Business Days’ notice thereof) to obtain annual
updated financial information for such Investor or such Investor’s Credit
Provider, as applicable, within one hundred twenty (120) days following the end
of the applicable fiscal year of such Investor;

 

(w)                               such Investor amends its existing Subscription
Agreement in a manner that is materially adverse to any Secured Party as
determined by the Administrative Agent; provided, however, that such amendment
shall not be deemed materially adverse to any Secured Party if the
Administrative Agent shall have approved such amendment pursuant to Section 9.6
and, in connection therewith, shall have agreed that the amendment does not
constitute an Exclusion Event pursuant to this clause (w); or

 

(x)                                 in the case of an Investor that is a Hurdle
Investor, the Hurdle Condition for its Hurdle Group is not satisfied.

 

provided that an Exclusion Event shall only be deemed to have occurred after the
earlier of: (i) the date on which written notice of such Exclusion Event has
been given by the Administrative Agent to the Borrowers or (ii) the date on
which a Responsible Officer of a Borrower obtains actual knowledge thereof.

 

“Excused Shareholder” shall have the meaning given to such term in the
Subscription Agreement.

 

“Extension Fee” means the fee payable with respect to any extension of the
Stated Maturity Date in accordance with Section 2.16, as set forth in the Fee
Letter.

 

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit N to extend the initial Stated Maturity Date for an
additional period of no greater than 364 days.

 

“Facility Increase” has the meaning provided in Section 2.15(a).

 

20

--------------------------------------------------------------------------------



 

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

 

“Facility Increase Request” means the notice substantially in the form of
Exhibit N pursuant to which the Borrowers request an increase of the Commitments
in accordance with Section 2.15.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or regulatory
legislation, rules, guidance notes or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code or analogous provisions of non-U.S. law.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

 

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

 

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations; and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Pro Rata Share
of the outstanding Letter of Credit Liability other than the Letter of Credit
Liability as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 —
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule

 

21

--------------------------------------------------------------------------------



 

MB to the Form 5500, as applicable, as reported on the most recently filed
Form 5500 by such Pension Plan Investor with the United States Department of
Labor.

 

“FX Reserve Amount” means, at any time, an amount equal to the sum of the Dollar
Equivalent of the aggregate Principal Obligations denominated in Alternative
Currencies multiplied by the FX Reserve Percentage for Alternative Currencies,
as applicable.

 

“FX Reserve Percentage” means, as of any date of determination, a percentage
determined in the reasonable discretion of the Administrative Agent to account
for foreign exchange volatility, in each case using a methodology that is
sufficient to cover the 3-month foreign exchange exposure of the Lenders at such
date of determination at a ninety-five percent (95%) confidence interval as
calculated using Bloomberg BGN source data on the FXFM screen of Bloomberg (or
such other screen as may from time to time be in effect); provided that, if
necessary to account for foreign exchange volatility, any such percentage may be
reset for any particular Alternative Currency in connection with the delivery of
any revised Borrowing Base Certificate hereunder or on any Revaluation Date in
the reasonable discretion of the Administrative Agent or at the reasonable
request of the Borrowers, in each case using such methodology. The
Administrative Agent shall promptly report to the Borrowers the FX Reserve
Percentage upon each change of the FX Reserve Percentage and from time to time
upon request by a Borrower.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep well,

 

22

--------------------------------------------------------------------------------



 

to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Indebtedness of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided, that the term Guaranty Obligations shall not
include (i) endorsements for collection or deposit in the ordinary course of
business, (ii) any obligation of any Person to make an investment (including,
without limitation, any guaranty, or guaranty of a subsidiary’s obligations, to
make an investment), (iii) any obligation of any Person to pay break-up fees,
termination fees, liquidated damages or other similar compensation in connection
with a potential investment (including, without limitation, any guaranty, or
guaranty of a subsidiary’s obligation, to pay any such compensation), or
(iv) any obligation of any Person with respect to fraud, environmental laws
liability, misapplication of funds, bankruptcy, transfer of collateral in
violation of the applicable loan documents, failure to obtain consent for
subordinate financing in violation of the applicable loan documents and other
exceptions customary in like transactions at the time of the incurrence of such
obligation.

 

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g)  which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements the termination value(s) determined
in accordance therewith.

 

23

--------------------------------------------------------------------------------



 

“HNW Investor” means each Investor that is a domestic or international
individual investor (including a natural person, family office or family trust)
or an entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust).

 

“Hurdle Condition” shall be determined separately for each Hurdle Group and
shall be satisfied at such times that the Borrowers have called and received at
least forty percent (40%) of the aggregate Capital Commitments of all Hurdle
Investors in the applicable Hurdle Group. For the avoidance of doubt, the forty
percent (40%) threshold will be calculated as one (1) minus a fraction, (i) the
numerator of which is the aggregate Unused Capital Commitments of all applicable
Hurdle Investors in the applicable Hurdle Group, and (ii) the denominator of
which is the aggregate Capital Commitments of all applicable Hurdle Investors in
the applicable Hurdle Group), with the result of such calculation being
expressed as a percentage of one (1).

 

“Hurdle Group” means any of the (i) Hurdle A Investors, (ii) Hurdle B Investors
or (iii) Hurdle C Investors, as applicable.

 

“Hurdle A Investors” means those certain Person A Investors approved by the
Lenders at such time as Hurdle A Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
A Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle A Investors at
all times when the Hurdle Condition is satisfied and, at all other times, shall
be considered Excluded Investors; provided, however, if a Person A Investor
meets the criteria to be classified as an Included Investor or Designated
Investor and such Investor is approved by the Administrative Agent or the
Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

 

“Hurdle B Investors” means those certain Person B Investors approved by the
Lenders at such time as Hurdle B Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
B Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle B Investors at
all times when the Hurdle Condition is satisfied and, at all other times, shall
be considered Excluded Investors; provided, however, if a Person B Investor
meets the criteria to be classified as an Included Investor or Designated
Investor and such Investor is approved by the Administrative Agent or the
Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

 

“Hurdle C Investors” means those certain Person C Investors approved by the
Lenders at such time as Hurdle C Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
C Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle C

 

24

--------------------------------------------------------------------------------



 

Investors at all times when the Hurdle Condition is satisfied and at all other
times shall be considered Excluded Investors.

 

“Hurdle Investors” means those certain Investors in each Hurdle Group.

 

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of the
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but at the request of the Borrowers has been approved in
writing as an Included Investor by the Lenders, in their sole discretion, and
(b) in respect of which there has been delivered to the Administrative Agent:

 

(i)                                     a true and correct copy of the
Subscription Agreement executed and delivered by such Investor in substantially
the form of Exhibit P (as such exhibit may be amended, restated, supplemented or
otherwise modified from time to time) which shall be acceptable to the
Administrative Agent in its sole discretion, together with the applicable
Borrower’s countersignature, accepting such Subscription Agreement;

 

(ii)                                  any Constituent Documents of the
applicable Borrower executed and delivered by such Investor;

 

(iii)                               if applicable, the Credit Link Documents of
such Investor’s Sponsor, Credit Provider or Responsible Party, as applicable,
executed and delivered by such Person; and

 

(iv)                              if such Investor’s Subscription Agreement or
any Constituent Document of the applicable Borrower executed by such Investor
was signed by any Borrower or any Affiliate of any Borrower, as an
attorney-in-fact on behalf of such Investor, the Administrative Agent shall have
received evidence of such signatory’s authority documentation reasonably
satisfactory to the Administrative Agent;

 

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and,
unless otherwise provided herein, such Investor shall have been restored as an
Included Investor in the sole discretion of all Lenders; and (2) each
restoration under clause (1) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent. The Included Investors as of the Closing Date are those
specified as being Included Investors on Exhibit A, as in effect on the Closing
Date, and Included Investors approved by the Administrative Agent or Lenders, as
applicable, subsequent to the Closing Date will be evidenced by an updated
Exhibit A provided by the Administrative Agent to the Borrowers promptly upon
designation. For the avoidance of doubt, unless otherwise agreed by the Lenders
in their sole discretion, no HNW Investor or Pooled Vehicle Investor shall be an
Included Investor.

 

25

--------------------------------------------------------------------------------



 

“Increased Commitment” means, for each applicable Lender, the amount set forth
as its Increased Commitment on Schedule II to this Credit Agreement.

 

“Increase Effective Date” has the meaning provided in Section 2.15(b).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)                                 all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person;

 

(b)                                 all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all obligations under non-competition, earn-out or similar agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

(c)                                  the Attributable Indebtedness of such
Person with respect to such Person’s obligations in respect of Capital Leases
and Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(e)                                  all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)                                   all obligations, contingent or otherwise,
of any such Person relative to the face amount of letters of credit, whether or
not drawn, including, without limitation, any Reimbursement Obligation, and any
banker’s acceptances issued for the account of any such Person;

 

(g)                                  all obligations of any such Person to
repurchase any securities by a fixed date, which repurchase obligation is
related to the issuance thereof;

 

(h)                                 all net obligations of such Person under any
Hedge Agreements; and

 

(i)                                     all Guaranty Obligations of any such
Person with respect to any of the foregoing.

 

26

--------------------------------------------------------------------------------



 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
thereafter as a result of such Person’s ownership interest in such entity,
unless such Indebtedness is expressly made non-recourse to such Person or such
Person is otherwise not liable therefor. The amount of any net obligation under
any Hedge Agreement on any date shall be deemed to be the Hedge Termination
Value thereof as of such date.

 

Notwithstanding the foregoing, Indebtedness shall not include any obligation of
any Person (i) to make an investment (including, without limitation, any
guaranty, or guaranty of a subsidiary’s obligation, to make an investment and
any obligation described in clause (b) above incurred in connection with an
investment) or (ii) to pay break-up fees, termination fees, liquidated damages
or other similar compensation in connection with a potential investment
(including, without limitation, any guaranty, or guaranty of a subsidiary’s
obligation, to pay any such compensation).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnitee” has the meaning provided in Section 12.5(b).

 

“Initial Borrower” has the meaning provided in the first paragraph hereof.

 

“Interest Option” means LIBOR or the Reference Rate.

 

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan based on Daily LIBOR, the first Business Day of each
calendar month following the last day of the preceding month for the interest
accruing during such preceding month; (b) with respect to any LIBOR Rate Loan in
respect of which the applicable Borrower has selected a one (1)-, two (2)- or
three (3)-month Interest Period, the last day of such Interest Period for such
LIBOR Rate Loan; (c) with respect to any LIBOR Rate Loan in respect of which the
applicable Borrower has selected a six month Interest Period, the date that
falls three months after the beginning of such Interest Period and the last day
of such Interest Period; (d) the date of any prepayment of any Loan made
hereunder, as to the amount prepaid; and (e) the Maturity Date. For the
avoidance of doubt, if any day described above is not a Business Day, the
Interest Payment Date shall be the next succeeding Business Day.

 

“Interest Period” means, (a) initially the period commencing on (and including)
the date of the initial funding of such Loan and ending on (but excluding) the
next following Interest Payment Date and (b) thereafter, each period commencing
on (and including) an Interest Payment Date and ending on (but excluding) the
next following Interest Payment Date; provided that:

 

(i)                                     any Interest Period with respect to any
Loan which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day; provided, however, if interest in
respect of such Interest Period is

 

27

--------------------------------------------------------------------------------



 

computed by reference to LIBOR, and such Interest Period would otherwise end on
a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  if interest in respect of such Interest
Period is computed by reference to LIBOR, and such Interest Period begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, then such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)                               in the case of any Interest Period for any
Loan which commences before the Maturity Date and would otherwise end on a date
occurring after the Maturity Date, such Interest Period shall end on (but
exclude) such Maturity Date and the duration of each Interest Period which
commences on or after the Maturity Date shall be of such duration as shall be
selected by the applicable Lender in its sole discretion.

 

“Interim Period” means the period beginning at the occurrence of a Key Person
Event, and ending on the earlier of ninety (90) days or the effective date of a
favorable vote by the Investors entitled to cast seventy five percent (75%) of
all votes and all of the independent members of the Board of Directors to
reinstate the Commitment Period under Section 6.01 of the Subscription
Agreement.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

 

“Investment” means an asset or assets acquired by a Borrower.

 

“Investment Advisory Agreement” means the Investment Advisory Agreement between
the Initial Borrower and the Adviser dated as of August 10, 2018, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Investor” means any Person that has a Subscribed Interest in a Borrower.

 

“Investor Information” has the meaning provided in Section 12.17.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Key Person Event” shall have the meaning given to such term in the Subscription
Agreement.

 

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being

 

28

--------------------------------------------------------------------------------



 

non-compliant with any such rules and regulations and related policies were such
Person to enter into a banking relationship with such Lender, including, but not
limited to, any information required to be obtained by a Lender pursuant to the
Beneficial Ownership Regulation.

 

“Lead Arranger” has the meaning provided in the first paragraph hereof.

 

“Lender” means (a) Wells Fargo in its capacity as lender (including as Swingline
Lender), (b) State Street in its capacity as lender, (c) PNC Bank, National
Association in its capacity as lender, and (d) each other lender that becomes
party to this Credit Agreement in accordance with the terms hereof.

 

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit M, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

 

“Lender Party” has the meaning provided in Section 11.1(a).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer for the account of a Borrower pursuant to Section 2.9 either as
originally issued or as the same may, from time to time, be amended or otherwise
modified or extended.

 

“Letter of Credit Application” means an application, in the form specified by
the Letter of Credit Issuer from time to time (and customarily used by it in
similar circumstances) and generally conforming to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed or extended; provided, however, to the
extent that the terms of such Letter of Credit Application are inconsistent with
the terms of this Credit Agreement (notwithstanding inclusion of such terms, and
acceptance of such Letter of Credit Application) the terms of this Credit
Agreement shall control.

 

“Letter of Credit Issuer” means Wells Fargo or any Affiliate thereof.

 

“Letter of Credit Liability” means, at any time of determination, the aggregate
amount of the undrawn stated amount of all outstanding Letters of Credit plus
the amount drawn under Letters of Credit for which the Letter of Credit Issuer
and the Lenders, or any one or more of them, have not yet received payment or
reimbursement (in the form of a conversion of such liability to Loans, or
otherwise) as required pursuant to Section 2.9.

 

“Letter of Credit Sublimit” means, at any time, an amount equal to twenty
percent (20%) of the Maximum Commitment measured at the time of issuance of any
Letter of Credit.  The Letter of Credit Sublimit is a part of, and not in
addition to, the Maximum Commitment.

 

29

--------------------------------------------------------------------------------



 

“LIBOR” means:

 

(a)                                 for any interest rate calculation with
respect to any LIBOR Rate Loan, at the option of the Borrowers, either:

 

(i)                                     Daily LIBOR (which, for the avoidance of
doubt, shall be determined on each Business Day in accordance with the
definition thereof and shall only be available for Loans denominated in
Dollars), or

 

(ii)                                  with respect to any LIBOR Rate Loan
denominated in Dollars, Euro or Sterling, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in the relevant
currency for delivery on the first day of the applicable Interest Period for a
period approximately equal to such applicable Interest Period as published by a
commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest whole 1/100 of 1%);

 

(b)                                 with respect to any LIBOR Rate Loan
denominated in Canadian Dollars, the CDOR Rate for a period equal to the
applicable Interest Period; and

 

(c)                                  for any interest rate calculation with
respect to a Reference Rate Loan, the rate of interest per annum determined by
the Administrative Agent based on the London interbank offered rate administered
by ICE Benchmark Administration Limited (or any other Person which takes over
the administration of such rate) for deposits in Dollars in minimum amounts of
at least $5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) as published a commercially available
source providing quotations of such rate as selected by the Administrative Agent
from time to time at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest whole 1/100
of 1%).

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent demonstrable error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.

 

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

 

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on Adjusted LIBOR (or, if applicable pursuant to
Section 4.3, the Cost of Funds Rate).

 

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency

 

30

--------------------------------------------------------------------------------



 

reserves) are required to be maintained under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor)
by member banks of the Federal Reserve System against “Eurocurrency liabilities”
(as such term is used in Regulation D). Without limiting the effect of the
foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined; or (b) any category of extensions of credit or other assets
which include LIBOR Rate Loans or Reference Rate Loans bearing interest based
off LIBOR. LIBOR shall be adjusted automatically on and as of the effective date
of any change in the LIBOR Reserve Requirement. The determination by the
Administrative Agent of amounts pursuant to this definition (i) in the absence
of demonstrable error, shall be conclusive and binding and (ii) shall be
consistent with the amounts, if any, that the Administrative Agent is generally
charging other borrowers similarly situated to the Borrowers.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of such rate) for deposits in Dollars.

 

“LIBOR Successor Rate” has the meaning provided in Section 4.3(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Reference
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

 

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

 

“Limited Exclusion Right” shall have the meaning given to such term in the
Subscription Agreement.

 

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, each
Letter of Credit Application, all Credit Link Documents, each Qualified Borrower
Guaranty, the Fee Letter and such other agreements and documents, and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

 

31

--------------------------------------------------------------------------------



 

“Loans” means the groups of LIBOR Rate Loans and Reference Rate Loans made by
the Lenders to the applicable Borrower pursuant to the terms and conditions of
this Credit Agreement (and certain other related amounts specified in
Section 2.10 shall be treated as Loans pursuant to Section 2.10). For the
avoidance of doubt, a Swingline Loan shall be a “Loan” subject in all respects
to the terms herein applicable to a Loan, except to the extent expressly
provided otherwise in Section 2.6 hereof.

 

“Management Fee” shall have the meaning provided in the Operative Documents.

 

“Margin Stock” has the meaning assigned thereto in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), condition (financial
or otherwise), or business of the Borrowers, taken as a whole; (b) the ability
of any Borrower to perform its obligations under this Credit Agreement or any of
the other Loan Documents; (c) the validity or enforceability of this Credit
Agreement, any of the other Loan Documents, or the rights and remedies of the
Secured Parties hereunder or thereunder taken as a whole; or (d) the liability
of any Borrower to fulfill its material obligations under its Constituent
Documents.

 

“Material Amendment” has the meaning provided in Section 9.6.

 

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 45 days prior to the
scheduled termination of the Commitment Period; (d) 45 days prior to the date of
any Exchange Listing; (e) the termination of the Commitment Period (if earlier
than the scheduled date); and (f) the date upon which the Borrowers terminate
the Commitments pursuant to Section 3.6 or otherwise.

 

“Maximum Commitment” means $350,000,000, as it may be (a) reduced by the
Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

 

“Memorandum” means the Initial Borrower’s Confidential Private Placement
Memorandum dated October 2018 (together with any appendices and supplements
thereto), as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to, (a) in the
case of a Defaulting Lender, one hundred three percent (103%) of the Fronting
Exposure of the Letter of Credit Issuer with respect to Letters of Credit issued
and outstanding at such time, and (b) with respect to other obligations of the
Borrowers to Cash Collateralize Letters of Credit hereunder, one hundred three
percent (103%) of the entire Letter of Credit Liability as of such time required
to be Cash Collateralized, plus, with respect to any Letter of Credit in an
Alternative Currency, the FX Reserve Amount related thereto.

 

32

--------------------------------------------------------------------------------



 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Parties” has the meaning provided in Section 12.16.

 

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

 

“Obligations” means, without duplication, all present and future indebtedness,
obligations, and liabilities of the Borrowers to the Lenders and other Secured
Parties, and all renewals and extensions thereof (including, without limitation,
Loans, Letters of Credit, or both), or any part thereof, arising pursuant to
this Credit Agreement (including, without limitation, the indemnity provisions
hereof) or represented by the Notes and each Qualified Borrower Guaranty, and
all interest accruing thereon, and invoiced attorneys’ fees incurred in the
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several; together with all indebtedness, obligations and
liabilities of the Borrowers to the Lenders and other Secured Parties evidenced
or arising pursuant to any of the other Loan Documents, and all renewals and
extensions thereof, or any part thereof.

 

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Operative Documents” means, with respect to the Initial Borrower, its Charter
and Bylaws, the Investment Advisory Agreement, the Administration Agreement, the
Memorandum and the form Subscription Agreement attached as Exhibit P hereto.

 

“Other Claims” has the meaning provided in Section 5.4.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

33

--------------------------------------------------------------------------------



 

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.8(b)).

 

“Participant” has the meaning provided in Section 12.11(d). “Participant
Register” has the meaning specified in Section 12.11(e).

 

“Pending Drawdown” means any Drawdown that has been made upon the Investors and
that has not yet been funded by the applicable Investor.

 

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

 

“Per Share NAV” shall have the meaning given to such term in the Operative
Documents.

 

“Permitted Distributions” means, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC and (b) Distributions required to
avoid federal excise taxes imposed by Section 4982 of the Internal Revenue Code.

 

“Permitted Excluded Commitments” has the meaning provided in Section 9.10.

 

“Permitted Liens” means (a) Liens to the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the Collateral Documents or as otherwise
contemplated by the Loan Documents, (b) Liens in favor of the Account Bank
holding the Collateral Account (x) which arise as a matter of law on items in
the course of collection or encumbering deposits or other similar Liens
(including the right to set off) or (y) which result from contractual rights of
set off relating to the establishment of depository relations with such
financial institution or relate to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, and (c) nonconsensual Liens, if any, imposed on the property of any
Borrower for obligations not yet delinquent or being contested in good faith by
appropriate proceedings, in an aggregate principal amount not to exceed
$2,000,000, as long as such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
limited liability partnership, limited partnership, nonprofit corporation,
partnership, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.

 

“Person A” means the Person identified as such in the Designation Side Letter.

 

“Person A Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person A and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person A.

 

34

--------------------------------------------------------------------------------



 

“Person B” means the Person identified as such in the Designation Side Letter.

 

“Person B Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person B and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person B.

 

“Person C” means the Person identified as such in the Designation Side Letter.

 

“Person C Investor” means any Investor who is an Affiliate of, agency of, or
governmental entity related to, Person C, or any governmental municipality or
subdivision thereof.

 

“Person D” means the Person identified as such in the Designation Side Letter.

 

“Person D Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person D and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person D.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

 

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

 

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

 

“Pooled Vehicle Investor” means an Investor that is an investment vehicle
consisting of multiple HNW Investors.

 

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Obligations” means the sum of (a) the aggregate outstanding principal
amount of the Loans (including, without limitation, the Swingline Loans) plus
(b) the aggregate Letter of Credit Liability.

 

“Prior Notice Requirement” has the meaning provided in Section 9.5(a).

 

35

--------------------------------------------------------------------------------



 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a)(i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

 

“Proceedings” has the meaning provided in Section 7.9.

 

“Proposed Amendment” has the meaning provided in Section 9.6.

 

“Qualified Borrower” has the meaning provided in Section 6.3(a).

 

“Qualified Borrower Guaranty” has the meaning provided in Section 6.3(b).

 

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3(c).

 

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating.

 

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.

 

“Reference Rate” means, as of any day, the greatest of: (i) the Prime Rate in
effect on such day plus the Applicable Margin, (ii) the Federal Funds Rate in
effect on such day plus fifty basis points (0.50%) plus the Applicable Margin,
and (iii) except during any period of time during which LIBOR is unavailable
pursuant to Section 4.2 or 4.3, one (1)-month Adjusted LIBOR plus one hundred
basis points (1.00%). Each change in the Reference Rate shall become effective
without prior notice to any Borrower automatically as of the opening of business
on the day of such change in the Reference Rate.

 

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

 

“Reference Rate Loan” means a Loan denominated in Dollars made hereunder with
respect to which the interest rate is calculated by reference to the Reference
Rate.

 

“Register” has the meaning provided in Section 12.11(c).

 

36

--------------------------------------------------------------------------------



 

“Regulation D” and “Regulation U” means Regulation D or U, as the case may be,
of the Board of Governors of the Federal Reserve System, from time to time in
effect, and shall include any successor or other regulation relating to reserve
requirements or margin requirements, as the case may be, applicable to member
banks of the Federal Reserve System.

 

“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Letter of Credit Issuer pursuant to Section 2.9 for amounts drawn
under Letters of Credit issued on its behalf or at its request, issued for the
account of any Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

 

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

 

“Request for Borrowing” has the meaning provided in Section 2.3(a).

 

“Request for Letter of Credit” has the meaning provided in Section 2.9(b).

 

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%), provided, however, that at all times
in which there is more than one Lender party hereto, no less than two
(2) Lenders must constitute “Required Lenders”. The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

 

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days of demand, to the extent such funds are available in the
Collateral Accounts or any other account maintained by the Borrowers; and
(ii) otherwise, to the extent that it is necessary for the Borrowers to issue a
Drawdown Notice to fund all or a portion of such required payment, within
fifteen (15) Business Days after the Administrative Agent’s demand (but, in any
event, the Borrowers shall issue such Drawdown Notice and shall make such
payment promptly after the related Capital Contributions are received).

 

“Resignation Effective Date” has the meaning provided in Section 11.9(a)(i).

 

“Responsible Officer” means: (a) in the case of a corporation or company, its
president or any vice president or any director or other officer or the
equivalent thereof (other than a secretary or assistant secretary), and, in any
case where two Responsible Officers are acting on behalf of such corporation,
the second such Responsible Officer may be a secretary or assistant secretary or
the equivalent thereof; (b) in the case of a limited partnership or an exempted
limited partnership, an officer of its general partner or ultimate general
partner, as the case may be, or an

 

37

--------------------------------------------------------------------------------



 

officer of an entity that has authority to act on behalf of such general
partner, acting on behalf of the general partner in its capacity as general
partner of such limited partnership or exempted limited partnership; (c) in the
case of a limited liability company, an officer of such limited liability
company or, if there is no officer, a manager, director or managing member, or
the individual acting on behalf of such manager or managing member, in its
capacity as manager or managing member of such limited liability company, or in
each case such other authorized officer or signatory who has the power to bind
such corporation, limited partnership, limited liability company or any other
Person who has provided documentation evidencing such authority; and (d) solely
with respect to notices pursuant to Section 12.6, any other officer or employee
of such Person designated in writing to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing or
the issuance of a Letter of Credit; (b) each date on which the Borrowing Base
must otherwise be calculated pursuant to the terms of this Credit Agreement; and
(c) any other time requested by the Administrative Agent or the Borrowers in
their sole discretion.

 

“RIC” means, a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

 

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

 

“Rollover Notice” has the meaning provided in Section 2.3(e).

 

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. Department of State, the U.S. Department of Commerce, or
through any executive order; (b) the United Nations Security Council; (c) the
European Union; (d) the United Kingdom; or (e) any other governmental
authorities with jurisdiction over any Borrower or its Subsidiaries.

 

“Sanctioned Country” means any country or territory with which dealings are
broadly restricted or prohibited by any Sanctions (as of the date hereof,
Crimea, Cuba, Iran, North Korea and Syria).

 

38

--------------------------------------------------------------------------------



 

“Sanctioned Entity” means any individual, entity, group, sector, territory or
country that (i) is the target of any Sanctions or (ii) with which dealings are
restricted or prohibited by Sanctions, including without limitation, (a) any
person located, organized or resident in, or owned by, controlled by, or acting
on behalf of the government of, a Sanctioned Country, and (b) any legal entity
that is deemed to be a target of Sanctions based on the direct or indirect
ownership or control of such entity by any other Sanctioned Entity.

 

“Scheduled Unavailability Date” has the meaning provided in Section 4.3(b).

 

“Secured Parties” means the Administrative Agent, the Lenders, the Letter of
Credit Issuer and each Indemnitee.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit C, made by a Borrower in favor of the Administrative Agent, pursuant to
which a Borrower has granted to the Administrative Agent for the benefit of the
Secured Parties, a first priority Lien and security interest in, and pledge of,
its interests in the Collateral, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Solvent” means, with respect to any Person, as of any date of determination,
that such Person is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code.

 

“Specified Default” means an Event of Default under Section 10.1(a), other than
such Event of Default occurring at maturity or upon acceleration of all or any
part of the Obligations upon an Event of Default specified in Section 10.1(h) or
Section 10.1(i).

 

“Specified Event Notice” is defined in Section 10.2(c).

 

“Specified Excluded Investors” means each Excluded Investor (a) with an
aggregate Capital Commitment of Fifty Million ($50,000,000) or less, and
(b) that is a client of Person A or Person B.

 

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not-for-profit” university or college that has established such fund for its
exclusive use and benefit. As used herein, the term “not-for-profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

 

“Spot Rate” means, at any date of determination thereof, the rate determined by
the Letter of Credit Issuer or the Administrative Agent, as applicable, to be
the rate quoted by the Letter of Credit Issuer or the Administrative Agent, as
applicable, as its spot rate for the purchase of such currency with another
currency through its principal foreign exchange trading office at the time and
date of determination.

 

39

--------------------------------------------------------------------------------



 

“Standstill Period” is defined in Section 10.2(b).

 

“State Street” means State Street Bank and Trust Company.

 

“Stated Maturity Date” means November 18, 2021.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subscribed Interest” means the obligation of an Investor to purchase Common
Shares pursuant to its Subscription Agreement up to the amount of its Unused
Capital Commitment.

 

“Subscription Agreement” means a Subscription Agreement substantially in the
form of Exhibit P executed by an Investor in connection with the subscription
for Common Shares of a Borrower, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time or with changes reasonably
acceptable to the Administrative Agent. References to terms of or as defined in
“the Subscription Agreement” shall be deemed to be references to the form of
Subscription Agreement attached as Exhibit P hereto (as amended, amended and
restated, restated, supplemented or otherwise modified from time to time), or
with changes reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is, at any time,
otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.

 

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.6.

 

“Swingline Borrowing” means a borrowing consisting of Swingline Loans pursuant
to Section 2.6.

 

“Swingline Borrowing Request” is defined in Section 2.6(b).

 

“Swingline Lender” means Wells Fargo, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.6(a).

 

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

 

“Swingline Sublimit” means $100,000,000. The Swingline Sublimit is part of, and
not in addition to, the Maximum Commitment.

 

40

--------------------------------------------------------------------------------



 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Threshold Amount” means the Dollar Equivalent of $50,000,000.

 

“Transaction Information” has the meaning provided in Section 12.17.

 

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

 

“Trigger Event” means: (a) the failure of the Borrowers to cure a Specified
Default on or before the twentieth Business Day after the date of the related
Specified Event Notice; or (b) the occurrence of an Event of Default under
Section 10.1(a) occurring at maturity.

 

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“Unused Capital Commitment” shall have the meaning given to such term in the
Subscription Agreement, provided, however, that any amount subject to a Pending
Drawdown shall be excluded from the applicable Investor’s Unused Capital
Commitment.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(g).

 

“Wells Fargo” has the meaning provided in the first paragraph hereof.

 

41

--------------------------------------------------------------------------------



 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Construction. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 all terms defined in this Credit Agreement
shall have the above-defined meanings when used in the Notes or any other Loan
Documents or any certificate, report or other document made or delivered
pursuant to this Credit Agreement, unless otherwise defined in such other
document;

 

(b)                                 the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined;

 

(c)                                  whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;

 

(d)                                 the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(e)                                  the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(f)                                   any reference herein to any Person shall
be construed to include such Person’s successors and assigns;

 

(g)                                  the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Credit Agreement in its entirety and not to any particular provision hereof;

 

(h)                                 all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Credit Agreement;

 

(i)                                     the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights;

 

(j)                                    the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form;

 

(k)                                 in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”; and

 

42

--------------------------------------------------------------------------------



 

(l)                                     section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Credit Agreement or any other Loan Document.

 

1.3                               Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein or in any other Loan Document shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Credit
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial covenant set forth in this Credit
Agreement or any other Loan Document, the Borrowers, the Administrative Agent
and Required Lenders shall negotiate in good faith to amend such covenant to
preserve the original intent in light of such change; provided, that, until so
amended: (i) such covenant shall continue to be computed in accordance with the
application of GAAP prior to such change and (ii) the Borrowers shall provide to
the Administrative Agent a written reconciliation in form and substance
reasonably satisfactory to the Administrative Agent, between calculations of
such covenant made before and after giving effect to such change in GAAP.

 

1.4                               UCC Terms. Terms defined in the UCC in effect
on the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

1.5                               References to Agreement and Laws. Unless
otherwise expressly provided herein, (a) references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

1.6                               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to times of day in New
York, New York.

 

1.7                               Letter of Credit Amounts. Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor (at the time specified therefor in
such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

43

--------------------------------------------------------------------------------



 

1.8                               Exchange Rates; Currency Equivalents. The
Administrative Agent or Letter of Credit Issuer, as applicable, shall determine
the Spot Rates as of each applicable date required to be used for calculating
Dollar Equivalent amounts of Principal Obligations and Letters of Credit
denominated in Alternative Currencies. In the case of a Spot Rate required to be
calculated as of a Revaluation Date, such Spot Rate shall become effective as of
such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by a Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
reasonably determined by the Administrative Agent or the Letter of Credit
Issuer, as applicable, based on the Spot Rate as of the last Revaluation Date.

 

2.                                      REVOLVING CREDIT LOANS AND LETTERS OF
CREDIT.

 

2.1                               The Commitment.

 

(a)                                 Committed Amount. Subject to the terms and
conditions herein set forth, each Lender agrees, during the Availability Period
(but, for the avoidance of doubt, not during any Interim Period): (i) to extend
to the Borrowers a revolving line of credit; and (ii) to participate in Letters
of Credit issued by the Letter of Credit Issuer for the account of the
Borrowers, in each case in Dollars or in an Alternative Currency.

 

(b)                                 Limitation on Borrowings and Re-borrowings.
Except as provided in Section 2.1(c) below, no Lender shall be required to
advance any Borrowing, Rollover, Conversion or cause the issuance of any Letter
of Credit hereunder if:

 

(i)                                     after giving effect to such Borrowing,
Rollover, Conversion, or issuance of such Letter of Credit: (A) the Dollar
Equivalent of the Principal Obligations would exceed the Available Commitment;
(B) the Dollar Equivalent of the Letter of Credit Liability would exceed the
Letter of Credit Sublimit; or (C) the Dollar Equivalent of the Principal
Obligations owed to any Lender would exceed the Commitment of such Lender; or

 

(ii)                                  the conditions precedent for such
Borrowing or for the issuance of such Letter of Credit in Section 6.2 have not
been satisfied.

 

(c)                                  Exceptions to Limitations. Conversions to
Reference Rate Loans shall be permitted notwithstanding Section 2.1(b)(i) and
Section 2.1(b)(ii) above, in each case, unless the Administrative Agent has
otherwise accelerated the Obligations or exercised other rights that terminate
the Commitments under Section 10.2.

 

2.2                               Revolving Credit Commitment. Subject to the
terms and conditions herein set forth, each Lender severally agrees, on any
Business Day during the Availability Period, to make Loans in Dollars and in one
or more Alternative Currencies to each of the Borrowers at any time and from
time to time in an aggregate Dollar Equivalent principal amount at any one time
outstanding up to such Lender’s Commitment at any such time. Subject to the
limitations and conditions set forth in Section 2.1(b) and Section 6 and the
other terms and conditions hereof, the Borrowers may borrow, repay without
penalty or premium, and re-borrow hereunder, during the

 

44

--------------------------------------------------------------------------------



 

Availability Period. No Lender shall be obligated to fund any Loan if the
interest rate applicable thereto under Section 2.7(a) would exceed the Maximum
Rate then in effect with respect to such Loan.

 

2.3                               Manner of Borrowing.

 

(a)                                 Request for Borrowing. Each requesting
Borrower shall give the Administrative Agent notice at the Agency Services
Address of the date of each requested Borrowing hereunder, which notice may be
by telephone, if confirmed in writing, facsimile, electronic mail, or other
written communication (a “Request for Borrowing”), substantially in the form of
Exhibit E, and which notice shall be irrevocable and effective upon receipt by
the Administrative Agent. Each Request for Borrowing: (i) shall be furnished to
the Administrative Agent no later than 11:00 a.m. (x) at least one (1) Business
Day prior to the requested date of Borrowing in the case of a Reference Rate
Loan, (y) at least three (3) Business Days prior to the requested date of
Borrowing in the case of a LIBOR Rate Loan denominated in Dollars, and (z) at
least four (4) Business Days prior to the requested date of Borrowing in the
case of a LIBOR Rate Loan denominated in an Alternative Currency; and (ii) must
specify: (A) the amount of such Borrowing; (B) the Interest Option if such Loan
is to be funded in Dollars; (C) the Interest Period therefor, if applicable;
(D) the currency; and (E) the date of such Borrowing, which shall be a Business
Day. Any Request for Borrowing received by the Administrative Agent after 11:00
a.m. shall be deemed to have been given by the Borrowers on the next succeeding
Business Day. Each Request for Borrowing submitted by the requesting Borrower
shall be deemed to be a representation and warranty by each Borrower that the
conditions specified in Sections 6.1, in the case of the initial Borrowing, and
Section 6.2 and, to the extent applicable, Section 6.3 and/or Section 6.4, have
been satisfied on and as of the date of the applicable Borrowing. No Request for
Borrowing shall be valid hereunder for any purpose unless it shall have been
accompanied or preceded by the information and other documents required to be
delivered in accordance with this Section 2.3, unless the delivery of such
information or documents has been waived by the Required Lenders or provided
prior to the date of Borrowing in a manner acceptable to the Administrative
Agent in its sole discretion. Notwithstanding the foregoing, Swingline
Borrowings shall be requested in accordance with Section 2.6(b) hereof.

 

(b)                                 Further Information. Each Request for
Borrowing shall be accompanied or preceded by: (i) a duly executed Borrowing
Base Certificate dated the date of such Request for Borrowing; and (ii) such
documents as are required to satisfy any applicable conditions precedent as
provided in Section 6.2, unless the delivery of such information or documents
has been waived by the Required Lenders or provided prior to the date of
Borrowing in a manner acceptable to the Administrative Agent in its sole
discretion.

 

(c)                                  Request for Borrowing Irrevocable. Each
Request for Borrowing completed and signed by each requesting Borrower in
accordance with Section 2.3(a) shall be irrevocable and binding on such
Borrower, and such Borrower shall indemnify each Lender against any cost, loss
or expense actually incurred by such Lender (other than loss of margin or
spread), either directly or indirectly, as a result of any failure by such
Borrower to complete such requested Borrowing, including any cost, loss or
expense incurred by the Administrative Agent or any Lender, either directly or
indirectly by reason of the liquidation or reemployment of funds acquired by
such Lender in order to fund such requested Borrowing except to the extent such
cost, loss or

 

45

--------------------------------------------------------------------------------



 

expense is due to the gross negligence or willful misconduct of such Person. A
certificate of such Lender setting forth in reasonable detail the amount of any
such cost, loss or expense, and the basis for the determination thereof and the
calculation thereof, shall be delivered to the Borrowers and shall, in the
absence of a demonstrable error, be conclusive and binding.

 

(d)                                 Lender Funding Shall be Proportional. Each
Lender shall make each requested Loan in accordance with its Pro Rata Share
thereof.

 

(e)                                  Rollovers. No later than 11:00 a.m. (x) at
least three (3) Business Days prior to the termination of each Interest Period
related to a LIBOR Rate Loan in Dollars or (y) at least four (4) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan in
an Alternative Currency, the applicable Borrower shall give the Administrative
Agent written notice at the Agency Services Address, which notice may be via
facsimile, electronic mail or other written communication in a form reasonably
acceptable to the Administrative Agent (each such notice, a “Rollover Notice”)
whether the applicable Borrower desires to renew such LIBOR Rate Loan. The
Rollover Notice shall also specify (i) the amount of the LIBOR Rate Loan and
(ii) the length of the Interest Period, in each case, selected by such Borrower
with respect to such Rollover. Each Rollover Notice shall be irrevocable and
effective upon notification thereof to the Administrative Agent. If the
applicable Borrower fails to timely give the Administrative Agent the Rollover
Notice with respect to any LIBOR Rate Loan, such Borrower shall be deemed to
have elected the Reference Rate as the Interest Option with respect to such
Loan.

 

(f)                                   Conversions. Each Borrower shall have the
right, with respect to: (i) any Reference Rate Loan, on any Business Day (a
“LIBOR Conversion Date”), to convert such Reference Rate Loan to a LIBOR Rate
Loan in Dollars; and (ii) any LIBOR Rate Loan in Dollars, on any Business Day (a
“Reference Rate Conversion Date”) to convert such LIBOR Rate Loan to a Reference
Rate Loan, provided that the requesting Borrower shall, on such LIBOR Conversion
Date or Reference Rate Conversion Date, make the payments required by
Section 4.5, if any, in either case, by giving the Administrative Agent written
notice at the Agency Services Address (which notice may be via electronic mail)
substantially in the form of Exhibit G (a “Conversion Notice”) of such selection
no later than 11:00 a.m. at least either (x) three (3) Business Days prior to
such LIBOR Conversion Date or (y) one (1) Business Day prior to such Reference
Rate Conversion Date, as applicable. Each Conversion Notice shall be irrevocable
and effective upon notification thereof to the Administrative Agent. A request
of a Borrower for a Conversion of a Reference Rate Loan to a LIBOR Rate Loan is
subject to the condition that no Event of Default or Potential Default exists at
the time of such request or after giving effect to such Conversion.

 

(g)                                  Tranches. Notwithstanding anything to the
contrary contained herein, no more than ten (10) LIBOR Rate Loans may be
outstanding hereunder at any one time during the Availability Period.

 

(h)                                 Administrative Agent Notification of the
Lenders. The Administrative Agent shall promptly notify each Lender of the
receipt of a Request for Borrowing, a Conversion Notice or a Rollover Notice,
the amount of the Borrowing and the amount and currency of such Lender’s Pro
Rata Share of the applicable Loans, the date the Borrowing is to be made, the
Interest Option selected, the Interest Period selected, if applicable, and the
applicable rate of interest.

 

46

--------------------------------------------------------------------------------



 

2.4                               Minimum Loan Amounts. Each LIBOR Rate Loan
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000 and each Reference Rate Loan shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000 for each
Loan; provided that a Reference Rate Loan may be in an aggregate amount that is
equal to the entire unused balance of the Available Commitment or that is
required to finance the reimbursement of a Letter of Credit under
Section 2.9(c). Any Loans in an Alternative Currency shall satisfy these minimum
thresholds on a Dollar Equivalent basis.

 

2.5                               Funding.

 

(a)                                 Funding of Borrowings. Subject to the
fulfillment of all applicable conditions set forth herein, each Lender shall
make the proceeds of its Pro Rata Share of each Borrowing available to the
Administrative Agent no later than 11:00 a.m. on the date specified in the
Request for Borrowing as the borrowing date, in immediately available funds,
and, upon fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall promptly deposit such proceeds in immediately
available funds in the account directed by the applicable Borrower not later
than 1:00 p.m. on the borrowing date or, if requested by the requesting Borrower
in the Request for Borrowing, shall wire-transfer such funds as requested on or
before such time. If a Lender fails to make its Pro Rata Share of any requested
Borrowing available to the Administrative Agent on the applicable borrowing
date, then the Administrative Agent may recover the applicable amount on demand:
(a) from such Lender, together with interest at the Federal Funds Rate for the
period commencing on the date the amount was made available to the applicable
Borrower by the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Lender; or (b) if such Lender
fails to pay its amount upon the Administrative Agent’s demand, then from the
requesting Borrower by the Required Payment Time, together with interest at a
rate per annum equal to the rate applicable to the requested Borrowing for the
period commencing on the borrowing date and ending on (but excluding) the date
the Administrative Agent recovers the amount from such Borrower. Any payment by
a Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                                 Obligations of Lenders Several. The
liabilities and obligations of each Lender hereunder shall be several and not
joint, and neither the Administrative Agent nor any Lender shall be responsible
for the performance by any other Lender of its obligations hereunder. The
failure of any Lender to advance the proceeds of its Pro Rata Share of any
Borrowing required to be advanced hereunder shall not relieve any other Lender
of its obligation to advance the proceeds of its Pro Rata Share of any Borrowing
required to be advanced hereunder. Each Lender hereunder shall be liable to the
Borrowers only for the amount of its respective Commitment.

 

2.6                               Swingline Loans.

 

(a)                                 The Swingline. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees, on any Business Day
during the Availability Period, to make loans (each such loan, a “Swingline
Loan”) to the Borrowers at any time and from time to time in an aggregate

 

47

--------------------------------------------------------------------------------



 

principal amount not to exceed at any time outstanding the amount of the
Swingline Sublimit; provided, however, that after giving effect to any Swingline
Loan:

 

(i)                                     the Dollar Equivalent of the Principal
Obligations shall not exceed the Available Commitment;

 

(ii)                                  the Dollar Equivalent of the Principal
Obligations owed to any Lender shall not exceed the Commitment of such Lender;
and

 

(iii)                               the Swingline Obligation shall not exceed
the Swingline Sublimit.

 

Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re-borrow Swingline Loans hereunder during the Availability Period. Each
Swingline Borrowing pursuant to this Section 2.6 shall be made by the Swingline
Lender. The Swingline Lender shall not be obligated to fund any Swingline Loan
if the interest rate applicable thereto under Section 2.7(a) hereof would exceed
the Maximum Rate in effect with respect to such Swingline Loan. Swingline Loans
shall be available only in Dollars.

 

(b)                                 Request for Swingline Borrowing. Each
Borrowing under the Swingline shall be made upon the applicable Borrower’s
irrevocable notice to the Administrative Agent at the Agency Services Address on
the date of each requested Swingline Borrowing hereunder (each, a “Swingline
Borrowing Request”), which notice may be by telephone, if confirmed in writing,
facsimile, electronic mail or other written communication, in substantially the
form of Exhibit E hereto, and which notice shall be effective upon receipt by
the Administrative Agent. Each Swingline Borrowing Request: (i) shall be
furnished to the Administrative Agent no later than 11:00 a.m. on the requested
date of the Swingline Borrowing; (ii) shall be accompanied by a Request for
Borrowing in accordance with Section 2.3 (the proceeds of which Borrowing will
be used to repay the related Swingline Loan); and (iii) must specify: (A) the
requesting Borrower; and (B) the amount of such Swingline Borrowing. Any
Swingline Borrowing Request received by the Administrative Agent after 11:00
a.m. shall be deemed to have been given by the applicable Borrower on the next
succeeding Business Day. Each Swingline Borrowing Request submitted by a
Borrower shall be deemed to be a representation and warranty by each Borrower
that the conditions specified in Section 6.2 have been satisfied on and as of
the date of the applicable Swingline Borrowing with respect to such Borrower. No
Swingline Borrowing Request shall be valid hereunder for any purpose unless it
shall have been accompanied by the information and other documents required to
be delivered in accordance with this Section 2.6.

 

(c)                                  Further Information. Each Swingline
Borrowing Request shall be accompanied by a duly executed Borrowing Base
Certificate dated the date of such Swingline Borrowing Request.

 

(d)                                 Notification of Swingline Lender. The
Administrative Agent shall use reasonable efforts to immediately notify the
Swingline Lender of each Swingline Borrowing Request.

 

(e)                                  [Reserved].

 

48

--------------------------------------------------------------------------------



 

(f)                                   Payment of Swingline Loans.

 

(i)                                     Subject to the fulfillment of all
applicable conditions set forth herein, (A) by no later than 3:00 p.m. on the
date specified in the related Swingline Borrowing Request as the borrowing date,
the Swingline Lender shall wire the proceeds of each Swingline Borrowing to the
Administrative Agent at the account designated in writing by the Administrative
Agent, in immediately available funds, and (B) by no later than 4:00 p.m. on
such date, the Administrative Agent shall (1) if the account specified in the
related Swingline Borrowing Request is maintained with the Administrative Agent,
deposit such proceeds, in immediately available funds, into such account, and
(2) otherwise, initiate a wire transfer of such proceeds to the account
specified in the related Swingline Borrowing Request. Absent contrary written
notice from the Swingline Lender, the Administrative Agent may assume that the
Swingline Lender has made the requested Swingline Borrowing available to the
Administrative Agent on the applicable borrowing date, and the Administrative
Agent may, in reliance upon such assumption (but is not required to), make
available to the requesting Borrower a corresponding amount. If the Swingline
Lender fails to make any requested Swingline Borrowing available to the
Administrative Agent on the applicable borrowing date, then the Administrative
Agent may recover the applicable amount on demand: (i) from the Swingline
Lender, together with interest at the Federal Funds Rate for the period
commencing on the date the amount was made available to the applicable Borrower
by the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from the Swingline Lender; or (ii) from
the requesting Borrower by the designated time for repayment of such Swingline
Loan, together with interest at a rate per annum equal to the Reference Rate for
the period commencing on the borrowing date and ending on (but excluding) the
date the Administrative Agent recovers the amount from such Borrower.

 

(ii)                                  In consideration for the Swingline
Lender’s agreement to make Swingline Loans, each Borrower hereby authorizes,
empowers, and directs the Administrative Agent, for the benefit of the Swingline
Lender, to disburse directly, as a Borrowing hereunder, to the Swingline Lender,
in immediately available funds, the amount disbursed by the Swingline Lender in
connection with each Swingline Loan plus all interest, costs and expenses, and
fees due to the Swingline Lender pursuant to this Credit Agreement. In
accordance with the Borrowing Request submitted in connection with each
Swingline Loan, each Lender shall pay to the Administrative Agent such Lender’s
Pro Rata Share of the amounts disbursed, accrued or incurred by the Swingline
Lender in connection with each Swingline Loan no later than two (2) Business
Days following the funding date of the related Swingline Loan upon request
therefor by the Administrative Agent, whereupon the Administrative Agent shall
disburse to the Swingline Lender its ratable share of such Lender’s payment, and
the amount owed to the Swingline Lender shall be deemed repaid by the applicable
Borrower for all purposes hereunder to the extent of such Lender’s payment;
provided, however, that notwithstanding the foregoing, the Administrative Agent
shall be entitled to satisfy from the Swingline Lender’s ratable share of each
such Lender’s payment any amounts owing to the Administrative Agent from the
Swingline Lender pursuant to Section 2.6(f)(i). By no later than 5:00 p.m. on
the date of any payments by the Lenders pursuant to this Section 2.6(f)(ii), the
Administrative Agent shall notify the applicable Borrower of such payments;
provided that the failure to give such notice will

 

49

--------------------------------------------------------------------------------



 

not affect the validity of such payments, and the Administrative Agent shall
provide the Lenders with notice thereof. Any such payments made by the Lenders
to the Administrative Agent on account of a Swingline Loan shall be deemed a
Reference Rate Loan. The obligations of a Lender to make payments to the
Administrative Agent for the account of the Swingline Lender under this
Section 2.6(f)(ii) shall be irrevocable, shall not be subject to any
qualification or exception whatsoever, and shall, irrespective of the
satisfaction of the conditions to the making of any other Loans described in
Section 2.3(a), 6.1, or 6.2, each as applicable, be honored in accordance with
this Section 2.6(f)(ii) under all circumstances, including, without limitation,
any of the following circumstances: (i) any lack of validity or enforceability
of this Credit Agreement or any of the other Loan Documents; (ii) the existence
of any claim, counterclaim, setoff, defense or other right which any Borrower
may have at any time against the Administrative Agent, the Swingline Lender, any
Lender or any other Person, whether in connection with this Credit Agreement,
any Swingline Loan, the transactions contemplated herein or any unrelated
transactions; (iii) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents; or
(iv) the occurrence of any Event of Default or Potential Default with respect to
the applicable Borrower or any Affiliate thereof.

 

(iii)                               If a Lender fails to make available to the
Administrative Agent any amount required of such Lender under
Section 2.6(f)(ii), then the Swingline Lender and the Administrative Agent, to
the extent the applicable Swingline Loan was funded by the Administrative Agent
as a result of the failure of the Swingline Lender to fund the Swingline Loan
pursuant to Section 2.6(f)(ii) (and solely the Administrative Agent in the event
such Swingline Loan was funded entirely by the Administrative Agent), may
recover such amount on demand: (A) from such Lender, together with interest at
the Federal Funds Rate for the period commencing on the date such amount was due
under Section 2.6(f)(ii) and ending on (but excluding) the date the Swingline
Lender and/or the Administrative Agent, as applicable, recover such amount from
such Lender; or (B) from each requesting Borrower by the designated time for
repayment of such Swingline Loan, together with interest at the Reference Rate
for the period commencing on the date such amount was due from the applicable
Lender under Section 2.6(f)(ii) and ending on (but excluding) the date the
Swingline Lender and/or the Administrative Agent, as applicable, shall recover
such amount from such Borrower.

 

(g)                                  Minimum Swingline Loan Amounts. Each
Swingline Loan shall be subject to the provisions of Section 2.4 hereof as if
such Swingline Loan were a Reference Rate Loan funded by the Lenders pursuant to
Section 2.5 hereof.

 

(h)                                 Interest on Swingline Loans. Until repaid by
the applicable Borrower (including any deemed repayment pursuant to
Section 2.6(f) hereof), each Swingline Loan shall accrue interest at the
Reference Rate.

 

(i)                                     Swingline Loans and the Swingline Lender
Generally. Except as otherwise stated in this Section 2.6, Swingline Loans and
the Swingline Lender shall be subject to all applicable provisions of this
Credit Agreement with respect to Loans and Lenders generally to the extent
applicable.

 

50

--------------------------------------------------------------------------------



 

2.7                               Interest.

 

(a)                                 Interest Rate. Each Loan funded by the
Lenders shall accrue interest at a rate per annum equal to: (i) with respect to
LIBOR Rate Loans, Adjusted LIBOR for the applicable Interest Period; and
(ii) with respect to Reference Rate Loans, the Reference Rate in effect from day
to day. At any time, each Loan shall have only one Interest Period and one
Interest Option. Notwithstanding anything to the contrary contained herein, in
no event shall the interest rate hereunder exceed the Maximum Rate.

 

(b)                                 Change in Rate; Past Due Amounts;
Calculations of Interest. Each change in the rate of interest for any Borrowing
consisting of Reference Rate Loans shall become effective, without prior notice
to the Borrowers, automatically as of the opening of business of the
Administrative Agent on the date of said change. Interest on the unpaid
principal balance of (i) each LIBOR Rate Loan (other than LIBOR Rate Loans
denominated in Sterling) and Reference Rate Loan bearing interest based off
LIBOR shall be calculated on the basis of the actual days elapsed in a year
consisting of 360 days and (ii) each Reference Rate Loan (other than when the
Reference Rate is calculated based off LIBOR) and LIBOR Rate Loan denominated in
Sterling shall be calculated on the basis of the actual days elapsed in a year
consisting of 365 or 366 days, as the case may be.

 

(c)                                  Default Rate. If an Event of Default has
occurred and is continuing, then (in lieu of the interest rate provided in
Section 2.7(a) above) all overdue Obligations shall bear interest, after as well
as before judgment, at a fluctuating rate per annum equal to the Default Rate.

 

2.8                               Determination of Rate. The Administrative
Agent shall determine each interest rate applicable to the LIBOR Rate Loans and
Reference Rate Loans hereunder. The Administrative Agent shall, upon request,
give notice to the Borrowers and to the Lenders of each rate of interest so
determined, and its determination thereof shall be conclusive and binding in the
absence of manifest error.

 

2.9                               Letters of Credit.

 

(a)                                 Letter of Credit Commitment. Subject to the
terms and conditions hereof, on any Business Day during the Availability Period,
the Letter of Credit Issuer shall issue such Letters of Credit in Dollars or in
an Alternative Currency and in such aggregate face amounts as the Borrowers may
request; provided that: (i) on the date of issuance, the Dollar Equivalent of
the Letter of Credit Liability (after giving effect to the issuance of any such
Letter of Credit) will not exceed the lesser of: (A) the remainder of: (1) the
Available Commitment as of such date minus (2) the Dollar Equivalent of the
Principal Obligations as of such date and (B) the Letter of Credit Sublimit;
(ii) each Letter of Credit shall be in a minimum amount of $250,000 or the
Dollar Equivalent thereof; (iii) the expiry date of the Letter of Credit shall
not be later than (A) twelve (12) months after the date of issuance (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Letter of
Credit Issuer) without the Letter of Credit Issuer’s consent, in its sole
discretion, or (B) thirty (30) days prior to the Stated Maturity Date; (iv) each
Letter of Credit shall be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Letter of
Credit Issuer and, to the extent not inconsistent therewith, the laws of the
State of

 

51

--------------------------------------------------------------------------------



 

New York, and (v) the Letter of Credit Issuer shall be under no obligation to
issue any Letter of Credit if, after the Closing Date (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Letter of Credit Issuer from issuing such Letter of
Credit, or any Applicable Law applicable to the Letter of Credit Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Letter of Credit Issuer shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Letter of Credit Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing Date
or shall impose upon the Letter of Credit Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Letter of
Credit Issuer deems material to it, (B) the Borrowers have not provided the
information necessary for the Letter of Credit Issuer to complete the form of
Letter of Credit, or (C) the issuance of such Letter of Credit would violate
Applicable Law or one or more policies of the Letter of Credit Issuer.  For the
avoidance of doubt, if any Borrower requests that a Letter of Credit be issued
for the account of any Subsidiary, such Borrower shall be liable for all
Obligations under such Letter of Credit as if it had been issued for the account
of such Borrower.

 

(b)                                 Request. Each request for a Letter of Credit
(a “Request for Letter of Credit”) shall be submitted to the Administrative
Agent substantially in the form of Exhibit F (with blanks appropriately
completed in conformity herewith), together with a Letter of Credit Application
and a Borrowing Base Certificate, for the Letter of Credit Issuer, on or before
11:00 a.m. at least four (4) Business Days prior to the requested date of
issuance of such Letter of Credit (or six (6) Business Days with respect to
Letters of Credit to be issued by any branch of the Letter of Credit Issuer
located outside of the United States). The Administrative Agent shall notify
each Lender of such Request for Letter of Credit and the terms of the requested
Letter of Credit. Upon each such application, the applicable Borrower and each
other Borrower shall be deemed to have automatically made to the Administrative
Agent, each Lender, and the Letter of Credit Issuer the following
representations and warranties:

 

(i)                                     The Letter of Credit Liability (after
giving effect to the issuance of the requested Letter of Credit) will not exceed
the lesser of: (A) the remainder of: (1) the Available Commitment as of such
date; minus (2) the Dollar Equivalent of the Principal Obligations as of such
date; and (B) the Letter of Credit Sublimit on such date; and

 

(ii)                                  All conditions precedent in Section 6.2
for the issuance of such Letter of Credit will be satisfied as of the date of
such issuance.

 

(c)                                  Participation by the Lenders. Each Lender
shall and does hereby participate ratably with the Letter of Credit Issuer in
each Letter of Credit issued and outstanding hereunder to the extent of its Pro
Rata Share of the Letter of Credit Liability with respect to each such Letter of
Credit, and shall share in all rights and obligations resulting therefrom,
including, without limitation: (i) the right to receive from the Administrative
Agent its Pro Rata Share of any reimbursement of the amount of each draft drawn
under each Letter of Credit, including any interest payable with respect
thereto; (ii) the right to receive from the Administrative Agent its Pro Rata
Share of the Letter of Credit fee pursuant to Section 2.14; (iii) the right to
receive from the Administrative Agent its additional costs pursuant to
Section 4.1; and (iv) the obligation to pay to

 

52

--------------------------------------------------------------------------------



 

the Administrative Agent or the Letter of Credit Issuer, as the case may be, in
immediately available funds, its Pro Rata Share of any unreimbursed drawing
under a Letter of Credit.

 

(d)                                 Payment of Letter of Credit. In the event of
any drawing under any Letter of Credit, the applicable Borrower agrees to
reimburse (either with the proceeds of a Loan as provided for in this
Section 2.9 or with funds from other sources), in same day funds, the Letter of
Credit Issuer on each date on which the Letter of Credit Issuer notifies such
Borrower of the date and amount of a draft paid under any Letter of Credit for
the amount of such draft so paid and any amounts representing interest, costs,
expenses or fees incurred by the Letter of Credit Issuer in connection with such
payment. Unless a Borrower shall immediately notify the Letter of Credit Issuer
that such Borrower intends to reimburse the Letter of Credit Issuer for such
drawing from other sources or funds, such Borrower shall be deemed to have
timely given a Request for Borrowing to the Administrative Agent, and such
Borrower hereby authorizes, empowers, and directs the Administrative Agent, for
the benefit of the Secured Parties and the Letter of Credit Issuer, to disburse
directly, as a Borrowing hereunder, to the Letter of Credit Issuer, with notice
to such Borrower, in immediately available funds an amount equal to the stated
amount of each draft drawn under each Letter of Credit plus all interest, costs
and expenses, and fees due to the Letter of Credit Issuer pursuant to this
Credit Agreement. Subject to receipt of notice from the Administrative Agent,
each Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share
of the amount disbursed by the Letter of Credit Issuer (1) on the Business Day
on which the Letter of Credit Issuer honors any such draft on a Letter of Credit
denominated in Dollars or incurs or is owed any such interest, costs, expenses
or fees, if notice of such disbursement is delivered to the Lender prior to 1:00
p.m. New York City time (and if received after 1:00 p.m. on the next succeeding
Business Day) and (2) within two (2) Business Days from the date that such
Lender has received notice that the Letter of Credit Issuer has honored any
draft on a Letter of Credit denominated in an Alternative Currency or incurs or
is owed any such interest, costs, expenses or fees. The Administrative Agent
shall notify the Borrowers of any such disbursements made by the Lenders
pursuant to the terms hereof; provided that the failure to give such notice will
not affect the validity of the disbursement, and the Administrative Agent shall
provide the Lenders with notice thereof. Any such disbursement made by the
Lenders to the Letter of Credit Issuer on account of a Letter of Credit shall be
deemed a Reference Rate Loan if in Dollars and a LIBOR Rate Loan with a
one-month Interest Period if in an Alternative Currency; and such disbursements
shall be made without regard to the minimum and multiple amounts specified in
Section 2.4. The Administrative Agent and the Lenders may conclusively rely on
the Letter of Credit Issuer as to the amount due the Letter of Credit Issuer by
reason of any draft of a Letter of Credit or due the Letter of Credit Issuer
under any Letter of Credit Application. The obligations of a Lender to make
payments to the Administrative Agent for the account of the Letter of Credit
Issuer, and, as applicable, the obligations of the applicable Borrower with
respect to Borrowings, each under this Section 2.9(d) shall be irrevocable,
shall not be subject to any qualification or exception whatsoever, and shall,
irrespective of the satisfaction of the conditions to the making of any Loans
described in Sections 2.1(b), 6.1, 6.2, and/or 6.3 and/or 6.4, as applicable, be
honored in accordance with this Section 2.9(d) under all circumstances,
including, without limitation, any of the following circumstances: (i) any lack
of validity or enforceability of such Letter of Credit, this Credit Agreement or
any of the other Loan Documents; (ii) any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any Letter of Credit or any other amendment or waiver of
or any consent to departure from all or any of the terms of the Letter of
Credit; (iii) the existence of any claim, counterclaim, setoff,

 

53

--------------------------------------------------------------------------------



 

defense or other right which the Borrower may have at any time against a
beneficiary named in a Letter of Credit or any transferee of a beneficiary named
in a Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, the Letter of Credit Issuer, any Lender, or
any other Person, whether in connection with this Credit Agreement, any Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the account party and beneficiary
named in any Letter of Credit); (iv) any draft, demand, certificate or any other
document presented under a Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect or any loss or delay in the
transmission or otherwise of any document required in order to make a draw under
a Letter of Credit; (v) any payment by the Letter of Credit Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; (vi) any payment made
by the Letter of Credit Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; (vii) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (viii) the
occurrence of any Event of Default or Potential Default; or (ix) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Borrower.

 

(e)                                  Borrower Inspection. The applicable
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the Letter of Credit Issuer of the same in
writing. The Borrower shall be conclusively deemed to have waived any such claim
against the Letter of Credit Issuer and its correspondents unless such notice is
given as aforesaid.

 

(f)                                   Role of Letter of Credit Issuer. Each
Lender and each Borrower agrees that, in paying any drawing under a Letter of
Credit, the Letter of Credit Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Letter of Credit Issuer, the
Administrative Agent nor any of the respective correspondents, participants or
assignees of the Letter of Credit Issuer shall be liable to any Lender for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit.
The applicable Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, nor any of the
respective correspondents, participants or assignees of the Letter of Credit
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.9(d). In furtherance and not in limitation
of the

 

54

--------------------------------------------------------------------------------



 

foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                  Acceleration of Undrawn Amounts. Should the
Administrative Agent demand payment of the Obligations hereunder prior to the
Maturity Date pursuant to Section 10.2, the Administrative Agent, by written
notice to the Borrowers, may take one or both of the following actions:
(i) declare the obligation of the Letter of Credit Issuer to issue Letters of
Credit hereunder terminated, whereupon such obligations shall forthwith
terminate without any other notice of any kind; or (ii) declare the Letter of
Credit Liability to be forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby waived, and
demand that the Borrowers pay to the Administrative Agent for deposit in a
segregated interest-bearing Cash Collateral Account, as security for the
Obligations, an amount equal to the aggregate undrawn stated amount of all
Letters of Credit then outstanding at the time such notice is given. Unless
otherwise required by Applicable Law, upon the full and final payment of the
Obligations, the Administrative Agent shall return to the Borrowers any amounts
remaining in said Cash Collateral Account.

 

(h)                                 Cash Collateral. If (i) as of the Maturity
Date, any Letters of Credit may for any reason remain outstanding and partially
or wholly undrawn, or (ii) any other circumstances under this Credit Agreement
or the other Loan Documents occurs requiring the Borrowers to Cash Collateralize
any Letters of Credit, then, in each case, the Borrowers shall promptly Cash
Collateralize in an amount equal to the Minimum Collateral Amount or, in the
case of Section 2.9(h)(ii) above, such amount expressly required by the terms of
this Credit Agreement or other Loan Document, to the Administrative Agent for
the benefit of the Secured Parties, to be held by the Administrative Agent as
Cash Collateral subject to the terms of this Section 2.9(h) and any security
agreement, control agreement and other documentation requested by the
Administrative Agent to be executed in connection with opening a Cash Collateral
Account for the purpose of holding such Cash Collateral. All Cash Collateral to
be provided by the Borrowers pursuant to this Section 2.9(h) shall be in the
currency or currencies of the underlying Letters of Credit. All Cash Collateral
shall be funded by the proceeds of Drawdowns, and not from any other source.
Cash Collateral held in a Cash Collateral Account shall be applied by the
Administrative Agent to the reimbursement of the Letter of Credit Issuer for any
payment made by it of drafts drawn under the outstanding Letters of Credit, and
the unused portion thereof, after all such Letters of Credit shall have expired
or been fully drawn upon, if any, shall be applied to repay other Obligations.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Letter of Credit Liability shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, of Cash
Collateral held in a Cash Collateral Account pursuant to this clause (h) shall
be returned to the Borrowers. The Borrowers hereby grant to the Administrative
Agent, for the benefit of the Secured Parties, and agree to maintain, a first
priority security interest in all such Cash Collateral and in each Cash
Collateral Account as security in respect of the Letter of Credit Liability.

 

(i)                                     Lenders’ Continuing Obligations. In the
event any Letter of Credit Liability is Cash Collateralized in accordance with
Section 2.9(h) or otherwise pursuant to this

 

55

--------------------------------------------------------------------------------



 

Credit Agreement (including but not limited to the Cash Collateralizing of a
Letter of Credit outstanding beyond the Maturity Date), each Lender’s
participation in such Letter of Credit pursuant to this Section 2.9 shall
continue in all respects, the Lenders will continue to be entitled to receive
their Pro Rata Share of the Letter of Credit fee payable in accordance with
Section 2.14, and the Lenders shall continue to be obligated to fund their Pro
Rata Share of any drawing under such Letter of Credit in the event the Cash
Collateral is for any reason unavailable or insufficient to fully fund such
drawing (including, but not limited to, as a result of any preference claim or
other clawback under any proceeding pursuant to any Debtor Relief Laws).

 

(j)                                    Defaulting Lenders. Notwithstanding
anything to the contrary contained in this Credit Agreement, this Section 2.9
shall be subject to the terms and conditions of Section 4.9 and Section 12.12.

 

2.10                        Qualified Borrowers. In consideration of the
Lenders’ agreement to advance funds to a Qualified Borrower that has joined the
Credit Facility in accordance with Section 6.3, to cause Letters of Credit to be
issued for the account of a Qualified Borrower pursuant to Section 2.9, and to
accept the Qualified Borrower Guaranties in support thereof, the applicable
Borrower hereby authorizes, empowers, and directs the Administrative Agent, for
the benefit of the Secured Parties, within the limits of the Available
Commitment, to disburse directly to the Lenders, with notice to the applicable
Borrower, in immediately available funds, an amount equal to the amount due and
owing under the applicable Qualified Borrower Promissory Note or the applicable
Qualified Borrower Guaranty, together with all interest, costs and expenses and
fees due to the Lenders pursuant thereto, as a Borrowing hereunder, in the event
the Administrative Agent shall have not received payment of such Obligations
when due or any Event of Default specified in Sections 10.1(h) or 10.1(i) shall
occur with respect to such Qualified Borrower. The Administrative Agent will
notify the Borrowers of any disbursement made to the Lenders pursuant to the
terms hereof; provided that the failure to give such notice shall not affect the
validity of the disbursement, and the Administrative Agent shall provide the
Lenders with notice thereof. Any such disbursement made by the Administrative
Agent to the Lenders shall be deemed to be a Reference Rate Loan pursuant to
Section 2.3 in the amount so paid, and the Qualified Borrower shall be deemed to
have given to the Administrative Agent in accordance with the terms and
conditions of Section 2.3, a Request for Borrowing with respect thereto; and
such disbursements shall be made without regard to the minimum and multiple
amounts specified in Section 2.4. The Administrative Agent may conclusively rely
on the Lenders as to the amount of any such Obligations due to the Lenders,
absent manifest error.

 

2.11                        Use of Proceeds, Letters of Credit and Qualified
Borrower Guaranties The proceeds of the Loans and the Letters of Credit shall be
used solely for purposes (a) expressly permitted under the Constituent Documents
of each Borrower and (b) for which a Drawdown Notice may be made to fund the
repayment thereof. Neither the Lenders nor the Administrative Agent shall have
any liability, obligation, or responsibility whatsoever with respect to the
Borrowers’ use of the proceeds of the Loans, the Letters of Credit or execution
and delivery of the Qualified Borrower Guaranties, and neither the Lenders nor
the Administrative Agent shall be obligated to determine whether or not the
Borrowers’ use of the proceeds of the Loans or the Letters of Credit are for
purposes permitted under the Constituent Documents of any Borrower. Nothing,
including, without limitation, any Borrowing, any Rollover, any issuance of any
Letter of Credit, or acceptance of any Qualified Borrower Guaranty or other
document or instrument,

 

56

--------------------------------------------------------------------------------



 

shall be construed as a representation or warranty, express or implied, to any
party by the Lenders or the Administrative Agent as to whether any Investment by
the Borrowers is permitted by the terms of the Constituent Documents of any
Borrower. Each Borrower agrees to respond promptly to any reasonable requests
for information related to its use of Loan and Letter of Credit proceeds to the
extent required by any Lender in connection with such Lender’s determination of
its compliance with Section 23A of the Federal Reserve Act (12 U.S.C. §371c) and
the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223). No Borrower shall
to its actual knowledge use the proceeds of any Borrowing hereunder to purchase
securities from any Lender’s “affiliate” as such term is defined in 12 C.F.R.
Part 223. In connection with each Request for Borrowing hereunder, the
requesting Borrower shall be deemed to have represented and warranted to the
Administrative Agent on the date of such Borrowing that, to its actual
knowledge, as of the date of the requested Borrowing, the proceeds of such
Borrowing will not be used by such Borrower to, directly or indirectly, either
(x) purchase securities issued by any Lender’s “affiliate” as such term is
defined in 12 C.F.R. Part 223 or (y) invest in any fund sponsored by a Lender or
such affiliate thereof.

 

2.12                        Fees. The Borrowers shall pay to the Administrative
Agent fees in consideration of the arrangement and administration of the
Commitments, which fees shall be payable in amounts and on the dates agreed to
between the Borrowers and the Administrative Agent in the applicable Fee Letter.
The Borrowers will pay to the Administrative Agent such other fees as are
payable in the amount and on the date agreed to between the Borrowers and the
Administrative Agent in the applicable Fee Letter.

 

2.13                        Unused Commitment Fee. In addition to the payments
provided for in Section 3, the Borrowers shall pay or cause to be paid to the
Administrative Agent, for the account of each Lender, an unused commitment fee
at the rate of twenty-five basis points (0.25%) per annum on the Commitment of
the Lenders which was unused (through the extension of Loans or the issuance of
Letters of Credit) calculated on the basis of actual days elapsed in a year
consisting of 360 days and payable in arrears on the first Business Day of each
calendar quarter for the preceding calendar quarter. For purposes of this
Section 2.13, the fee shall be calculated on a daily basis. The Borrowers and
the Lenders acknowledge and agree that the unused commitment fees payable
hereunder are bona fide unused commitment fees and are intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrowers as described herein and for no other purposes.

 

2.14                        Letter of Credit Fees. The applicable Borrower shall
pay to the Administrative Agent: (a) for the benefit of the Lenders, in
consideration for the issuance of Letters of Credit hereunder, a non-refundable
fee equal to the Applicable Margin (plus two percent (2%) if an Event of Default
has occurred and is continuing) on the daily face amount of each Letter of
Credit, less the amount of any draws on such Letter of Credit, payable in
quarterly installments in arrears on the first Business Day of each calendar
quarter for the preceding calendar quarter, commencing on the issuance date and
continuing for so long as such Letter of Credit remains outstanding (including,
for the avoidance of doubt, any Letter of Credit that is outstanding but has
been Cash Collateralized) calculated on the basis of actual days elapsed in a
year consisting of 360 days; and (b) for the benefit of the Letter of Credit
Issuer, upon the issuance of each Letter of Credit: (i) to the extent a Lender
other than the Letter of Credit Issuer or any of its Affiliates shall at any
time participate in any Letter of Credit in accordance with the terms hereof, a
non-refundable

 

57

--------------------------------------------------------------------------------



 

fronting fee equal to 12.5 basis points (0.125%) of the portion of the maximum
amount of such Letter of Credit in which any Lender (other than the Letter of
Credit Issuer or its Affiliates) participates, payable in quarterly installments
in arrears on the first Business Day of each calendar quarter for the preceding
calendar quarter; (ii) $1,000 per requested issuance or amendment of a Letter of
Credit, such amount to be increased at the discretion of the Letter of Credit
Issuer to offset any out-of-pocket expenses incurred by the Letter of Credit
Issuer in connection with any non-standard Letters of Credit or Letters of
Credit issued by a branch office outside the United States; and (iii) all other
reasonable and customary, invoiced out-of-pocket expenses actually incurred by
the Letter of Credit Issuer related to the issuance, amendment or transfer of
Letters of Credit upon demand by the Letter of Credit Issuer.

 

2.15                        Increase in the Maximum Commitment.

 

(a)                                 Request for Increase. Provided there exists
no Event of Default or Potential Default, and subject to compliance with the
terms of this Section 2.15, the Borrowers may (from time to time): (i) on or
before August 19, 2019 (such period being the “Committed Increase Period”),
increase the Commitment of each Lender as set forth on Schedule II (each such
Lender, a “Committed Lender”) on a pro rata basis such that, after giving effect
to such increase, the Commitment of such Committed Lender does not exceed such
Committed Lender’s Increased Commitment (the resulting aggregate Commitments
being the “Committed Facility Amount”) and (ii) with the consent of the
Administrative Agent, such consent to be given in its sole discretion (not to be
unreasonably withheld or delayed), at any time, increase the Maximum Commitment
to an amount not exceeding $1,000,000,000. Any such increase may be done in one
or more requested increases, in $25,000,000 increments, or such lesser amount to
be determined by the Administrative Agent (each such increase, shall be referred
to herein as a “Facility Increase”).

 

(b)                                 Effective Date. The effective date of any
Facility Increase (the “Increase Effective Date”) shall be specified by the
Borrowers in the applicable Facility Increase Request and shall be (unless
otherwise agreed in writing by the Administrative Agent) no less than ten
(10) Business Days after the date the Administrative Agent receives the
applicable Facility Increase Request. The Administrative Agent shall notify the
Lenders of the Increase Effective Date.

 

(c)                                  Conditions to Effectiveness of Increase.
The following are conditions precedent to such increase:

 

(i)                                     the Borrowers shall deliver to
Administrative Agent a Facility Increase Request, and an updated Borrowing Base
Certificate and resolutions adopted by the Borrowers approving or consenting to
such increase, certified by a Responsible Officer of the Borrowers that such
resolutions are true and correct copies thereof and are in full force and
effect;

 

(ii)                                  on or prior to the proposed date of such
Facility Increase, the Borrowers shall have paid to the Administrative Agent the
Facility Increase Fee for the benefit of the Lenders, with such fee payable to
each Lender ratably based on its share of the Facility Increase;

 

58

--------------------------------------------------------------------------------



 

(iii)                               if applicable, the Borrowers shall execute
replacement Notes payable to the applicable Lenders reflecting the Facility
Increase; and

 

(iv)                              as of the effective date of such increase and
immediately after giving effect thereto, the representations and warranties set
forth herein and in the other Loan Documents are true and correct in all
material respects with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date); provided that if a representation or warranty is
qualified as to materiality, with respect to such representation or warranty,
the foregoing materiality qualifier shall be disregarded for the purposes of
this condition;

 

(v)                                 no Potential Default or Event of Default
shall have occurred and be continuing on the date on which the Facility Increase
Request is delivered or immediately after giving effect to the Facility
Increase;

 

(vi)                              with respect to any increase contemplated by
clause (ii) of Section 2.15(a), on the Increase Effective Date, (x) an existing
Lender or Lenders shall increase its Commitment to support any Facility Increase
(in the sole discretion of each such Lender), or (y) one or more additional
Lenders shall have joined the Credit Facility in accordance with
Section 12.11(g) and, after giving effect thereto, the aggregate Commitments of
such increasing and additional Lenders shall be at least equal to the amount of
such Facility Increase; and

 

(vii)                           with respect to any increase contemplated by
clause (ii) of Section 2.15(a), the Borrowers shall have delivered to the
Lenders a new or updated Beneficial Ownership Certification, as applicable, in
relation to each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, if so requested by the Administrative Agent at
least three (3) Business Days prior to the Increase Effective Date.

 

Each Facility Increase Request shall be deemed to be a representation and
warranty by each Borrower that the conditions specified in this
Section 2.15(c) have been satisfied on and as of the date of the applicable
Facility Increase.

 

For the avoidance of doubt, any Facility Increase will be on the same terms as
contained herein with respect to the Credit Facility. Except for the Committed
Lenders with respect to the Committed Facility Amount when requested during the
Committed Increase Period pursuant to clause (i) of Section 2.15(a), no Lender
(including the Committed Lenders) will be required to commit, nor shall any
Lender have any preemptive right to provide, any portion of any Facility
Increase.

 

(d)                                 Reallocation Following Facility Increase. On
any Increase Effective Date with respect to any Facility Increase (whether
pursuant to a new Lender joining the Credit Facility or an existing Lender
increasing its Commitment), the Administrative Agent will reallocate the
outstanding Loans and participations in Letters of Credit hereunder (including
any Loans made by any new or increasing Lender pursuant to this Section 2.15)
such that, after giving effect thereto, the ratio of each Lender’s (including
each new or increasing Lender’s) share of outstanding Loans and participations
in Letters of Credit to its share of Commitments is the same as that of each
other

 

59

--------------------------------------------------------------------------------



 

Lender. For the avoidance of doubt, such reallocation may require the
reallocation of Loans from an existing Lender to a new or increasing Lender. In
connection with any such reallocation of the outstanding Loans, the
(i) Administrative Agent will give advance notice sufficient to comply with the
applicable timing period in Section 2.3 to each Lender which is required to fund
any amount or receive any partial repayment in connection therewith and
(ii) applicable Lender or Lenders will fund such amounts up to their respective
shares of the Loans being reallocated and the Administrative Agent shall remit
to any applicable Lenders its applicable portion of such funded amount if
necessary to give effect to the reallocation of such Loans. In connection with
such repayment made with respect to such reallocation (to the extent such
repayment is required), the Borrowers shall pay (i) all interest due on the
amount repaid to the date of repayment on the immediately following Interest
Payment Date and (ii) any amounts due pursuant to Section 4.5 as a result of
such reallocation occurring on any date other than an Interest Payment Date.

 

2.16                        Extension of Maturity Date.  The Borrowers shall
have an option to extend the Stated Maturity Date then in effect for up to one
(1) additional term not longer than 364 days subject to satisfaction of the
following conditions precedent:

 

(a)                                 as of the effective date of such extension
and immediately after giving effect thereto, the representations and warranties
set forth herein and in the other Loan Documents are true and correct in all
material respects with the same force and effect as if made on and as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date); provided that if a representation or warranty is
qualified as to materiality, with respect to such representation or warranty,
the foregoing materiality qualifier shall be disregarded for the purposes of
this condition;

 

(b)                                 the Borrowers shall have paid an Extension
Fee to the Administrative Agent for the benefit of the Lenders;

 

(c)                                  no Potential Default or Event of Default
shall have occurred and be continuing on the date on which notice is given in
accordance with the following clause (d) or on the initial Stated Maturity Date;
and

 

(d)                                 the Borrowers shall have delivered an
Extension Request with respect to the Stated Maturity Date to the Administrative
Agent not less than thirty (30) days prior to the Stated Maturity Date then in
effect (which shall be promptly forwarded by the Administrative Agent to each
Lender).

 

Each Extension Request shall be deemed to be a representation and warranty by
each Borrower that the conditions specified in this Section 2.16 have been
satisfied on and as of the date of the applicable extension.

 

3.                                      PAYMENT OF OBLIGATIONS.

 

3.1                               Revolving Credit Notes. Any Lender may request
that the Loans be evidenced by a promissory note. In such event, each Borrower
shall execute and deliver a Note or Notes substantially in the form of Exhibit B
(with blanks appropriately completed in conformity herewith), in favor of such
Lender. Each Borrower agrees, from time to time, upon the request of the
Administrative Agent or any Lender, to reissue a new Note, in accordance with
the terms and

 

60

--------------------------------------------------------------------------------



 

substantially in the form heretofore provided, to the Administrative Agent or
such Lender, in renewal of and substitution for the Note previously issued by
such Borrower to the Administrative Agent or such Lender, and such previously
issued Note shall be returned to such Borrower marked “replaced”.

 

3.2                               Payment of Obligations. The Principal
Obligations outstanding on the Maturity Date, together with all accrued but
unpaid interest thereon and any other outstanding Obligations, shall be due and
payable on the Maturity Date.

 

3.3                               Payment of Interest.

 

(a)                                 Interest. Interest on each Borrowing and any
portion thereof shall commence to accrue in accordance with the terms of this
Credit Agreement and the other Loan Documents as of the date of the disbursement
or wire transfer of such Borrowing by the Administrative Agent, consistent with
the provisions of Section 2.7, notwithstanding whether the applicable Borrower
received the benefit of such Borrowing as of such date and even if such
Borrowing is held in escrow pursuant to the terms of any escrow arrangement or
agreement. When a Borrowing is disbursed by wire transfer pursuant to
instructions received from the applicable Borrower in accordance with the
related Request for Borrowing, then such Borrowing shall be considered made at
the time of the transmission of the wire, rather than the time of receipt
thereof by the receiving bank. With regard to the repayment of the Loans,
interest shall continue to accrue on any amount repaid until such time as the
repayment has been received in federal or other immediately available funds by
the Administrative Agent in the Administrative Agent’s account described in
Section 3.4, or any other account of the Administrative Agent which the
Administrative Agent designates in writing to the applicable Borrower.

 

(b)                                 Interest Payment Dates. Accrued and unpaid
interest on the Obligations shall be due and payable in arrears (i) on each
Interest Payment Date, (ii) on each other date of any reduction of the
outstanding principal amount of the Loans hereunder, and (iii) upon the
occurrence and during the continuance of an Event of Default, at any time upon
demand by the Administrative Agent. Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

3.4                               Payments on the Obligations.

 

(a)                                 Borrower Payments. All payments of principal
of, and interest on, the Obligations under this Credit Agreement by any Borrower
to or for the account of the Lenders, or any of them, shall be made without
condition or deduction or counterclaim, set-off, defense or recoupment by the
Borrowers for receipt by the Administrative Agent before 1:00 p.m. in the case
of payments made in Dollars and 10:00 a.m. in the case of payments made in an
Alternative Currency, in each case, in federal or other immediately available
funds to the Administrative Agent at account number 01104331628807 at Wells
Fargo Bank, National Association, ABA No.: 121 000 248, account name “Agency
Services Clearing Account”, reference “Owl Rock Technology Finance Corp.”, or
any other account of the Administrative Agent that the Administrative Agent
designates in writing to the Borrowers. Funds received after 1:00 p.m. in the
case of payments made in Dollars or after 10:00 a.m. in the case of payments
made in an Alternative Currency, as

 

61

--------------------------------------------------------------------------------



 

applicable, shall be treated for all purposes as having been received by the
Administrative Agent on the first Business Day next following receipt of such
funds. All payments shall be made in the currency of the related Borrowing.

 

(b)                                 Lender Payments. Except as provided in
Section 12.12, each Lender shall be entitled to receive its Pro Rata Share of
each payment received by the Administrative Agent hereunder for the account of
the Lenders on the Obligations. Each payment received by the Administrative
Agent hereunder for the account of a Lender shall be promptly distributed by the
Administrative Agent to such Lender. The Administrative Agent and each Lender
hereby agree that payments to the Administrative Agent by the Borrowers of
principal of, and interest on, the Obligations by the Borrowers to or for the
account of the Lenders in accordance with the terms of this Credit Agreement,
the Notes and the other Loan Documents shall constitute satisfaction of the
Borrowers’ obligations with respect to any such payments, and the Administrative
Agent shall indemnify, and each Lender shall hold harmless, the Borrowers from
any claims asserted by any Lender in connection with the Administrative Agent’s
duty to distribute and apportion such payments to the Lenders in accordance with
this Section 3.4.

 

(c)                                  Application of Payments. So long as no
Event of Default has occurred and is continuing, all payments made on the
Obligations shall be applied as directed by the Borrowers. At all times when an
Event of Default has occurred and is continuing, all payments made on the
Obligations shall be credited, to the extent of the amount thereof, in the
following manner: (i) first, against all costs, expenses and other fees
(including attorneys’ fees) arising under the terms hereof; (ii) second, against
the amount of interest accrued and unpaid on the Obligations as of the date of
such payment; (iii) third, against all principal due and owing on the
Obligations as of the date of such payment; and (iv) fourth, to all other
amounts constituting any portion of the Obligations.

 

3.5                               Prepayments.

 

(a)                                 Voluntary Prepayments. The Borrowers may,
upon written notice to the Administrative Agent, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium, fees or
penalty on any Business Day; provided that: (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days
prior to any date of prepayment of LIBOR Rate Loans denominated in Dollars,
(B) four (4) Business Days prior to any date of prepayment of LIBOR Rate Loans
denominated in an Alternative Currency; and (C) one (1) Business Day prior to
any date of prepayment of Reference Rate Loans; and (ii) any prepayment of Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or the Dollar Equivalent thereof) or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date (which shall be a Business Day) and amount of such prepayment. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such written notice is given by the Borrowers, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4. Each such prepayment shall be applied to
the Obligations held by each Lender in accordance with its respective Pro Rata
Share.

 

62

--------------------------------------------------------------------------------



 

(b)                                 Mandatory Prepayment.

 

(i)                                     Excess Loans Outstanding. If, on any day
the Dollar Equivalent of the Principal Obligations exceeds the Available
Commitment (including, without limitation, as a result of an Exclusion Event),
then one or more Borrowers shall pay on the earlier of (i) demand by the
Administrative Agent, or (ii) a Responsible Officer of a Borrower obtaining
knowledge thereof, without further demand such excess to the Administrative
Agent, for the benefit of the Lenders, in immediately available funds (except to
the extent any such excess is addressed by Section 3.5(b)(ii)), by the Required
Payment Time after such demand or knowledge. Following the occurrence and during
the continuance of a Cash Control Event, each Borrower hereby agrees that the
Administrative Agent may withdraw from any Collateral Account any Capital
Contributions deposited therein and apply the same to the Principal Obligations
until such time as the payment obligations of this Section 3.5(b) have been
satisfied in full.

 

(ii)                                  Excess Letters of Credit Outstanding. If
any excess calculated pursuant to Section 3.5(b) is attributable to undrawn
Letters of Credit, the Borrowers shall promptly Cash Collateralize such excess
with the Administrative Agent pursuant to the terms of Section 2.9(h), as
security for such portion of the Obligations. Unless otherwise required by
Applicable Law, upon: (A) a change in circumstances such that the Dollar
Equivalent of Principal Obligations no longer exceed the Available Commitment
and no Event of Default or Potential Default has occurred and is continuing; or
(B) the full and final payment of the Obligations and the expiration or
termination of all Letters of Credit, the Administrative Agent shall return to
the Borrowers any amounts remaining in said Cash Collateral Account.

 

3.6                               Reduction or Early Termination of Commitments.
So long as no Request for Borrowing or Request for Letter of Credit is
outstanding that would result in a mandatory prepayment pursuant to
Section 3.5(b), the Borrowers may terminate the Commitments, or reduce the
Maximum Commitment, by giving prior irrevocable written notice to the
Administrative Agent of such termination or reduction five (5) Business Days
prior to the effective date of such termination or reduction (which date shall
be specified by the Borrowers in such notice and shall be a Business Day):
(a) (i) in the case of complete termination of the Commitments, upon prepayment
of all of the outstanding Obligations, including, without limitation, all
interest accrued thereon, in accordance with the terms of Section 3.3; or
(ii) in the case of a reduction of the Maximum Commitment, upon prepayment of
the amount by which the Dollar Equivalent of the Principal Obligations exceed
the reduced Available Commitment resulting from such reduction, including,
without limitation, payment of all interest accrued thereon, in accordance with
the terms of Section 3.3, provided that, the Maximum Commitment may not be
terminated or reduced such that, the Available Commitment would be less than the
Dollar Equivalent of the aggregate stated amount of outstanding Letters of
Credit; and (b) in the case of the complete termination of the Commitments, if
any Letter of Credit Liability exists, upon payment to the Administrative Agent
of the Cash Collateral for deposit in the Cash Collateral Account in accordance
with Section 2.9(h), without presentment, demand, protest or any other notice of
any kind, all of which are hereby waived. Notwithstanding the foregoing: (x) any
reduction of the Maximum Commitment shall be in an amount equal to $5,000,000
or, if more, in multiples of $1,000,000; and (y) in no event shall a reduction
by the Borrowers reduce the

 

63

--------------------------------------------------------------------------------



 

Maximum Commitment to $100,000,000 or less (except for a termination of all the
Commitments). Promptly after receipt of any notice of reduction or termination,
the Administrative Agent shall notify each Lender of the same. Any reduction of
the Maximum Commitment shall reduce the Commitments of the Lenders according to
their Pro Rata Share.

 

3.7                               Lending Office. Each Lender may: (a) designate
its principal office or a branch, subsidiary or Affiliate of such Lender as its
Lending Office (and the office to whose accounts payments are to be credited)
for any Loan and (b) change its Lending Office from time to time by notice to
the Administrative Agent and the Borrowers. In such event, the Administrative
Agent shall continue to hold the Note, if any, evidencing the Loans attributable
to such Lender for the benefit and account of such branch, subsidiary or
Affiliate. Each Lender shall be entitled to fund all or any portion of its
Commitment in any manner it deems appropriate, consistent with the provisions of
Section 2.5.

 

3.8                               Joint and Several Liability. Each Borrower
acknowledges, agrees, represents and warrants the following:

 

(a)                                 Inducement. The Lenders have been induced to
make the Loans to, and the Letter of Credit Issuer has been induced to issue
Letters of Credit for the account of, the Borrowers in part based upon the
assurances by each Borrower that each Borrower desires that all Obligations
under the Loan Documents be honored and enforced as separate obligations of each
Borrower, should the Administrative Agent and the Lenders desire to do so.

 

(b)                                 Combined Liability. Notwithstanding the
foregoing, the Borrowers shall be jointly and severally liable to the Lenders
for all representations, warranties, covenants, obligations and indemnities,
including, without limitation, the Loans and the other Obligations, and the
Administrative Agent and the Lenders may at their option enforce the entire
amount of the Loans, the Letters of Credit and the other Obligations against any
one or more of the Borrowers.

 

(c)                                  Separate Exercise of Remedies. The
Administrative Agent (on behalf of the Secured Parties) may exercise remedies
against each Borrower and its property separately, whether or not the
Administrative Agent exercises remedies against any other Borrower or its
property. The Administrative Agent may enforce one or more Borrower’s
obligations without enforcing any other Borrower’s obligations and vice versa.
Any failure or inability of the Administrative Agent to enforce one or more
Borrower’s obligations shall not in any way limit the Administrative Agent’s
right to enforce the obligations of the other Borrowers. If the Administrative
Agent forecloses or exercises similar remedies under any one or more Collateral
Documents, then such foreclosure or similar remedy shall be deemed to reduce the
balance of the Loans only to the extent of the cash proceeds actually realized
by the Lenders from such foreclosure or similar remedy or, if applicable, the
Administrative Agent’s credit bid at such sale, regardless of the effect of such
foreclosure or similar remedy on the Loans secured by such Collateral Documents
under the applicable state law.

 

(d)                                 Qualified Borrowers. Notwithstanding
anything herein or in any Loan Document to the contrary, (1)  this Section 3.8
and Article 5 shall not apply to Qualified Borrowers, (2) the Obligations of any
Qualified Borrower hereunder shall be several and limited only to the Loans and
Letters of Credit made or issued on its behalf, (3) all Loans and Letters of
Credit

 

64

--------------------------------------------------------------------------------



 

provided to a Qualified Borrower hereunder shall be guaranteed only by the
applicable Borrower in accordance with the applicable Qualified Borrower
Guaranty, and (4) such Borrower shall be jointly and severally liable with such
Qualified Borrower for the full amount of the Loans and Letters of Credit and
other Obligations of such Qualified Borrower.

 

4.                                      CHANGE IN CIRCUMSTANCES.

 

4.1                               Taxes.

 

(a)                                 Defined Terms. For purposes of this
Section 4.1, the term “Lender” includes the Letter of Credit Issuer and the term
“Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Borrower under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then
(i) the applicable Withholding Agent shall be entitled to make such deduction or
withholding, (ii) the applicable Withholding Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and (iii) if such Tax is an Indemnified Tax, then the sum
payable by the applicable Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrowers.
The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers. The
Borrowers shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 4.1) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders. Without
prejudice to, or duplication of, Section 11.7, each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (x) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrowers
to do so), (y) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.11(e) relating to

 

65

--------------------------------------------------------------------------------



 

the maintenance of a Participant Register and (z) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Credit
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this Section 4.1(e).

 

(f)                                   Evidence of Payments. As soon as
practicable after any payment of Taxes by a Borrower to a Governmental Authority
pursuant to this Section 4.1, such Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                                  Status of Lenders.

 

(i)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrowers and the Administrative Agent, at
the time or times reasonably requested in writing by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested in writing by the Borrowers or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested in writing by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested in writing by the Borrowers
or the Administrative Agent as will enable the Borrowers or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements (including pursuant to the implementation
of the OECD Standard for Automatic Exchange of Financial Account Information in
Tax Matters — The Common Reporting Standard and any implementing legislation or
related guidance (“CRS”)). Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.1(g)(ii)(A), 4.1(g)(ii)(B) and 4.1(g)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                               Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable written request of such Borrower or the
Administrative Agent),

 

66

--------------------------------------------------------------------------------



 

executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested in writing by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the reasonable written
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit O-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit O-2 or Exhibit O-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit O-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies

 

67

--------------------------------------------------------------------------------



 

as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable written request of the Borrowers or
the Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to such Borrowers and
the Administrative Agent at the time or times prescribed by Applicable Law and
at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested in writing by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(g)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered,
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 4.1 (including by the payment of additional amounts pursuant to this
Section 4.1), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 4.1
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the written request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 4.1(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 4.1(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.1(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the

 

68

--------------------------------------------------------------------------------



 

indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 4.1(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival. Each party’s obligations under
this Section 4.1 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

4.2                               Illegality. If any Lender reasonably
determines that any Applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans or other Obligations, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, the applicable currency or to determine or charge interest
rates based upon LIBOR, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Loans or the Obligations or to convert Loans accruing interest
calculated by reference to the Reference Rate to be Loans calculated by
reference to LIBOR or to convert Loans accruing interest calculated by reference
to LIBOR to be Loans calculated by reference to the Reference Rate (where the
Reference Rate is also calculated based off LIBOR in accordance with the
definition thereof), shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon the prepayment of any such Loans, the
Borrowers shall also pay accrued interest on the amount so prepaid. Each Lender
agrees to use reasonable efforts to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
During the pendency of any such period, Loans in Dollars shall accrue interest
at the Reference Rate and Loans in an Alternative Currency shall bear interest
at the applicable Cost of Funds Rate; provided, however, the Administrative
Agent, in consultation with the Borrower Parties and the applicable Lender, may
establish an alternative interest rate with respect to such Loans during the
pendency of such period.

 

4.3                               Inability to Determine Rates.

 

(a)                                 If the Administrative Agent determines, for
any proposed Interest Period, that: (a) deposits in Dollars are not being
offered to banks in the applicable offshore market for the applicable amount and
Interest Period of any LIBOR Rate Loan; (b) adequate and reasonable means do not
exist for determining LIBOR; or (c) LIBOR does not adequately or fairly reflect
the cost to the Lenders of funding or maintaining any LIBOR Rate Loan, then:
(i) the Administrative Agent shall forthwith notify the Lenders and the
Borrowers; and (ii) while such circumstances exist, none of the Lenders shall
allocate any Loans made during such period, or reallocate any Loans allocated to
any then-existing Interest Period ending during such period, to an Interest
Period with respect to which interest is calculated by reference to LIBOR.
During the pendency of any such period, Loans in Dollars shall accrue interest
at the Reference Rate and Loans in an Alternative Currency shall bear interest
at the applicable Cost of Funds Rate; provided, however, the Administrative
Agent, in consultation with the Borrower Parties and the applicable Lender,

 

69

--------------------------------------------------------------------------------



 

may establish an alternative interest rate with respect to such Loans during the
pendency of such period.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrowers or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrowers or Required
Lenders (as applicable) have determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                               syndicated loans in the United States
currently being executed, or that include language similar to that contained in
this Section, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and notwithstanding anything to the contrary
in Section 12.1, any such amendment shall become effective at 5:00 p.m. on the
fifth (5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) clause (iii) of the definition of “Reference
Rate” shall no longer be utilized in determining the Reference Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing, Rollover or Conversion of LIBOR Rate Loans (to the extent of the
affected LIBOR Rate Loans or Interest Periods) or, failing that, will be

 

70

--------------------------------------------------------------------------------



 

deemed to have converted such request into a Request for Borrowing of Reference
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(0) for purposes of this Credit Agreement.

 

4.4                               Increased Cost and Capital Adequacy.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in Adjusted LIBOR) or the Letter of Credit Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Letter of Credit
Issuer or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Credit Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest of which is determined by reference to LIBOR
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Letter of Credit Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Letter of
Credit Issuer or such other Recipient hereunder (whether of principal, interest
or any other amount) , in each case, in an amount that the Lender deems material
in its reasonable discretion, then, upon written request of such Lender, the
Letter of Credit Issuer or other Recipient, the Borrowers shall promptly pay to
any such Lender, the Letter of Credit Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Letter of Credit Issuer, as the case may be, for such additional costs incurred
or reduction suffered (provided, that such amounts shall be comparable to
amounts that such Lender is generally charging other borrowers similarly
situated to the applicable Borrower).

 

(b)                                 Capital Requirements. If any Lender or the
Letter of Credit Issuer determines that any Change in Law affecting such Lender
or the Letter of Credit Issuer or any Lending Office of such Lender or such
Lender’s or the Letter of Credit Issuer’s holding company,

 

71

--------------------------------------------------------------------------------



 

if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Letter of Credit
Issuer’s capital or on the capital of such Lender’s or the Letter of Credit
Issuer’s holding company, if any, as a consequence of this Credit Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Letter of
Credit Issuer, to a level below that which such Lender or the Letter of Credit
Issuer or such Lender’s or the Letter of Credit Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Letter of Credit Issuer’s policies and the policies of such
Lender’s or the Letter of Credit Issuer’s holding company with respect to
capital adequacy), then from time to time upon written request of such Lender or
such Letter of Credit Issuer, as applicable, the Borrowers shall promptly pay to
such Lender or the Letter of Credit Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the Letter of Credit Issuer
or such Lender’s or the Letter of Credit Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or the Letter of Credit Issuer setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Letter of Credit Issuer, as the case may be, as specified in
Section 4.4(a) or Section 4.4(b) and delivered to the Borrowers, shall be
conclusive absent demonstrable error. The Borrowers shall pay such Lender or the
Letter of Credit Issuer, as the case may be, the amount shown as due on any such
certificate by the Required Payment Time.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or the Letter of Credit Issuer to demand compensation
pursuant to this Section 4 shall not constitute a waiver of such Lender’s or the
Letter of Credit Issuer’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or the Letter of Credit
Issuer pursuant to this Section 4 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Letter of Credit Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Letter of Credit Issuer’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

4.5                               Funding Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly pay the Administrative Agent for the account of such Lender, such
amount or amounts as shall compensate such Lender for, and hold such Lender
harmless from, any loss, cost or expense incurred by such Lender in obtaining,
liquidating or employing deposits or other funds from third parties as a result
of (a) any failure or refusal of the Borrowers (for any reasons whatsoever other
than a default by the Administrative Agent or any Lender) to accept a LIBOR Rate
Loan after the Borrowers shall have requested such Loan under this Credit
Agreement, (b) any prepayment or other payment of a LIBOR Rate Loan on a day
other than the last day of the Interest Period applicable to such Loan, (c) any
other prepayment of a Loan that is otherwise not made in compliance with the
provisions of this Credit Agreement, or (d) the failure of the Borrowers to make
a prepayment of a Loan after giving notice under this Credit Agreement, that
such prepayment will be made; provided that the Borrowers shall not be
responsible for any payment pursuant to this Section 4.5 with respect to any
LIBOR Rate Loan based on Daily LIBOR.

 

72

--------------------------------------------------------------------------------



 

4.6                               Requests for Compensation. If requested by the
Borrowers in connection with any demand for payment pursuant to this Section 4
(other than Section 4.1), a Lender shall provide to the Borrowers, with a copy
to the Administrative Agent, a certificate setting forth in reasonable detail
the basis for such demand, the amount required to be paid by the Borrowers to
such Lender and the computations made by such Lender to determine such amount,
such certificate to be conclusive and binding in the absence of manifest error.
Any such amount payable by the Borrowers shall not be duplicative of any amounts
(a) previously paid under this Section 4, or (b) included in the calculation of
LIBOR.

 

4.7                               Survival. Without prejudice to the survival of
any other agreement of the Borrowers hereunder, all of the Borrowers’
obligations under this Section 4 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Credit Agreement or any
provision hereof. Each Lender shall notify the Borrowers of any event occurring
after the termination of this Credit Agreement entitling such Lender to
compensation under this Section 4 as promptly as practicable.

 

4.8                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 4.4, or requires the Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.1,
then such Lender shall, at the request of the Borrowers, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.4 or Section 4.1, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 4.4, or if any Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.1, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.8(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, so long as no
Event of Default or Potential Default has occurred and is continuing, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.11), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 4.4 or Section 4.1) and obligations under this Credit Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)                                     the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.11;

 

73

--------------------------------------------------------------------------------



 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under this Section 4) from the
Assignee (to the extent of such outstanding principal) or the Borrowers (in the
case of accrued interest, fees and all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.4 or payments required to be made
pursuant to Section 4.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable Assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

4.9                               Cash Collateral. At any time that there shall
exist a Defaulting Lender, by the Required Payment Time, the Borrowers shall
Cash Collateralize the Fronting Exposure of the Letter of Credit Issuer with
respect to such Defaulting Lender (determined after giving effect to
Section 12.12(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest; Other
Claims/Deficiency. (i) The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Letter of Credit Issuer, and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Liability, to be applied pursuant to subsection (b) below. (ii) If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent, the Letter
of Credit Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Credit Agreement, Cash Collateral provided under this
Section 4.9 or Section 12.12 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Liability (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

74

--------------------------------------------------------------------------------



 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce the Fronting Exposure of
the Letter of Credit Issuer shall no longer be required to be held as Cash
Collateral pursuant to this Section 4.9 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Letter of Credit Issuer that there exists excess
Cash Collateral; provided that, subject to Section 12.12, the Person providing
Cash Collateral and the Letter of Credit Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations; provided further that to the extent that such Cash Collateral was
provided by the Borrowers, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

5.                                      SECURITY.

 

5.1                               Liens.

 

(a)                                 Collateral. To secure performance by the
Borrowers of the payment of the Obligations, the Borrowers, each to the extent
of their respective interests therein, shall grant to the Administrative Agent,
for the benefit of each of the Secured Parties, a first priority, exclusive
(except as expressly permitted pursuant to the definition of Permitted Liens),
perfected security interest and Lien in and on the Collateral pursuant to the
Security Agreements, the related financing statements and the other related
documents.

 

(b)                                 Reliance. The Borrowers agree that the
Administrative Agent, each Lender and the Letter of Credit Issuer have entered
into this Credit Agreement, extended credit hereunder and at the time of each
Loan or each issuance of a Letter of Credit, will make such Loan or issue such
Letter of Credit in reasonable reliance on the obligations of the Investors to
fund their respective Capital Commitments as shown in their Subscription
Agreements delivered in connection herewith and accordingly, it is the intent of
the parties that such Capital Commitments may be enforced by the Administrative
Agent, on behalf of the Lenders and other Secured Parties, pursuant to the terms
of the Loan Documents, directly against the Investors without further action by
the Borrowers, and notwithstanding any compromise of any such Capital Commitment
by the Borrowers after the Closing Date.

 

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
Lien in the Collateral, including without limitation the Security Agreements,
the Collateral Account Pledges and the Control Agreements, and any documents or
instruments amending or supplementing the same, shall be collectively referred
to herein as the “Collateral Documents.”

 

5.2                               The Collateral Accounts; Drawdowns.

 

(a)                                 The Collateral Accounts. In order to secure
further the payment and the performance of the Obligations and to effect and
facilitate the right of the Secured Parties each Borrower shall require that
each of its Investors wire transfer to such Borrower’s Collateral Account all
monies or sums paid or to be paid by such Investors pursuant to Drawdowns. In

 

75

--------------------------------------------------------------------------------



 

addition, each Borrower shall promptly deposit into its respective Collateral
Account any payments and monies that such Borrower receives directly from
Investors as Capital Contributions.

 

(b)                                 Use of the Collateral Accounts. If a Cash
Control Event has occurred and is continuing, the applicable Borrower may
withdraw funds from its Collateral Account only in compliance with Section 9.15.
Upon the occurrence and during the continuation of a Cash Control Event, the
Administrative Agent is authorized to take exclusive control of the Collateral
Accounts. If the applicable Account Bank with respect to any Collateral Account
ceases to be an Eligible Institution, each Borrower, as applicable, shall have
sixty (60) days following notice from the Administrative Agent to move its
Collateral Account to a replacement Account Bank that is an Eligible
Institution. If an Account Bank terminates a Control Agreement, the applicable
Borrower shall open a new Collateral Account that is subject to a new Control
Agreement with a replacement Account Bank within sixty (60) days of such
termination or such longer period as may be reasonably approved by the
Administrative Agent.

 

(c)                                  No Duty. Notwithstanding anything to the
contrary herein contained, it is expressly understood and agreed that none of
the Administrative Agent, Letter of Credit Issuer, nor any other Secured Party
undertakes any duties, responsibilities, or liabilities with respect to the
Drawdowns issued by the Borrowers. None of them shall be required to refer to
the Constituent Documents of any Borrower or a Subscription Agreement, or take
any other action with respect to any other matter that might arise in connection
with the Constituent Documents of any Borrower, a Subscription Agreement or any
Drawdown. None of them shall have any duty to determine or inquire into any
happening or occurrence or any performance or failure of performance of any
Borrower or any of the Investors. None of them shall have any duty to inquire
into the use, purpose, or reasons for the making of any Drawdown by any Borrower
or the Investment or use of the proceeds thereof.

 

(d)                                 Drawdowns and Disbursements from Collateral
Accounts. The Borrowers will issue Drawdowns at such times as are necessary in
order to ensure the timely payment of the Obligations hereunder in accordance
with their respective Constituent Documents. Each Borrower hereby irrevocably
authorizes and directs the Secured Parties, acting through the Administrative
Agent, upon the occurrence and during the continuation of any Event of Default,
to charge from time to time the Collateral Accounts and the Cash Collateral
Account, for amounts not paid when due (after the passage of any applicable
grace period) to the Secured Parties or any of them hereunder and under the
other Loan Documents; provided that promptly after any disbursement of funds
from any such account to the Secured Parties, as contemplated in this
Section 5.2(d), the Administrative Agent shall deliver a written notice of such
disbursement to the applicable Borrower.

 

(e)                                  No Representations. Neither the
Administrative Agent nor any Secured Party shall be deemed to make at any time
any representation or warranty as to the validity of any Drawdown nor shall the
Administrative Agent or the Secured Parties be accountable for any Borrower
Party’s use of the proceeds of any Capital Contribution.

 

5.3                               Agreement to Deliver Additional Collateral
Documents. The Borrowers shall deliver such security agreements, financing
statements, assignments, and other collateral documents (all of which shall be
deemed part of the Collateral Documents), in form and substance

 

76

--------------------------------------------------------------------------------



 

reasonably satisfactory to the Administrative Agent, as the Administrative Agent
acting on behalf of the Secured Parties may reasonably request from time to time
for the purpose of granting to, or maintaining or perfecting in favor of the
Secured Parties, first priority security interests in the Collateral, together
with other assurances of the enforceability and first priority of the Secured
Parties’ Liens and assurances of due recording and documentation of the
Collateral Documents or copies thereof, as the Administrative Agent may
reasonably require to avoid material impairment of the first priority Liens and
security interests granted or purported to be granted in accordance with this
Section 5.

 

5.4                               Subordination. Except as expressly set forth
herein, during the continuance of a Cash Control Event, no Borrower shall make
any payments or advances of any kind, directly or indirectly, on any debts and
liabilities to any other Borrower, Investor or the Adviser whether now existing
or hereafter arising and whether direct, indirect, several, joint and several,
or otherwise, and howsoever evidenced or created (collectively, the “Other
Claims”); provided that, so long as no Event of Default under Section 10.1(a),
Section 10.1(h) or Section 10.1(i) has occurred and is continuing, the Adviser
and its Affiliates shall be entitled to receive Management Fees and other fees
due and owed from any Borrower in an aggregate amount not to exceed ten million
dollars ($10,000,000) during any Cash Control Event. All Other Claims, together
with all Liens on assets securing the payment of all or any portion of the Other
Claims shall, except as set forth herein, at all times during the continuance of
a Cash Control Event be subordinated to and junior in right and in payment to
the Obligations and all Liens on assets securing all or any portion of the
Obligations, and each Borrower agrees to take such actions as are reasonably
necessary to provide for such subordination between it and any other Borrower,
inter se, including but not limited to including provisions for such
subordination in the documents evidencing the Other Claims. The Adviser
acknowledges and agrees that at any time an Event of Default under
Section 10.1(a), Section 10.1(h) or Section 10.1(i) has occurred and is
continuing, the payment of any and all Management Fees or other fees due and
owing to it from any Borrower shall be subordinated to and inferior in right and
payment to the Obligations in all respects.

 

6.                                      CONDITIONS PRECEDENT TO LENDING.

 

6.1                               Obligations of the Lenders. The obligation of
the Lenders to advance the initial Borrowing hereunder or cause the issuance of
the initial Letters of Credit shall not become effective until the date on which
(i) the Administrative Agent shall have received each of the following documents
and (ii) each of the other conditions listed below is satisfied or waived, the
satisfaction of such conditions to be satisfactory to the Administrative Agent
(and to the extent specified below, to each Lender) in form and substance (which
satisfaction or waiver must occur within one (1) Business Day of the date
hereof):

 

(a)                                 Credit Agreement. This Credit Agreement,
duly executed and delivered by the Initial Borrower;

 

(b)                                 Note. Each Note duly executed and delivered
by the Initial Borrower (if required) in accordance with Section 3.1;

 

(c)                                  Security Agreement. A Security Agreement,
duly executed and delivered by the Initial Borrower in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

77

--------------------------------------------------------------------------------



 

(d)                                 Collateral Account Pledges. A Collateral
Account Pledge, duly executed and delivered by the Initial Borrower in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

(e)                                  Control Agreements. A Control Agreement,
duly executed and delivered by the Initial Borrower;

 

(f)                                   Filings.

 

(i)                                     Satisfactory reports of searches of
Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) in the jurisdiction of formation of the Initial Borrower, or where a
filing has been or would need to be made in order to perfect the Administrative
Agent’s first priority security interest on behalf of the Secured Parties in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist, or, if necessary, copies of proper financing
statements, if any, filed on or before the date hereof necessary to terminate
all Liens and other rights of any Person in any Collateral previously granted;
and

 

(ii)                                  Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) reasonably satisfactory to the
Administrative Agent with respect to the Collateral together with written
evidence reasonably satisfactory to the Administrative Agent that the same have
been filed or submitted for filing in the appropriate public filing office(s) in
the Administrative Agent’s sole discretion, to perfect the Secured Parties’
Liens in the Collateral;

 

(g)                                  Responsible Officer Certificates. A
certificate from a Responsible Officer of the Initial Borrower, substantially in
the form of Exhibit K;

 

(h)                                 The Initial Borrower’s Constituent
Documents. True and complete copies of the Operative Documents of the Initial
Borrower, together with certificates of good standing (or other similar
instruments) of the Initial Borrower, in each case certified by a Responsible
Officer to be correct and complete copies thereof and in effect on the date
hereof and in each case satisfactory to the Administrative Agent in its
reasonable discretion;

 

(i)                                     Authority Documents. Certified
resolutions of the Initial Borrower, authorizing the entry into the transactions
contemplated herein and in the other Loan Documents, in each case certified by a
Responsible Officer of such Person as correct and complete copies thereof and in
effect on the date hereof;

 

(j)                                    Incumbency Certificate. From the Initial
Borrower, a signed certificate of a Responsible Officer, who shall certify the
names of the Persons authorized, on the date hereof, to sign each of the Loan
Documents and the other documents or certificates to be delivered pursuant to
the Loan Documents on behalf of the Initial Borrower, together with the true
signatures of each such Person; the Administrative Agent may conclusively rely
on such certificate until it shall receive a further certificate canceling or
amending the prior certificate and submitting the authority and signatures of
the Persons named in such further certificate;

 

78

--------------------------------------------------------------------------------



 

(k)                                 Opinions. A written opinion of counsel to
the Initial Borrower in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Closing Date;

 

(l)                                     Investor Documents. With respect to
Investors (other than such Person B Investors that closed into the Initial
Borrower on November 16, 2018), a copy of each Investor’s duly executed
Subscription Agreement and Credit Link Document, if applicable;

 

(m)                             Fees; Costs and Expenses. Payment of all fees
and other amounts due and payable on or prior to the date hereof, including
pursuant to the Fee Letter, and, to the extent invoiced, reimbursement or
payment of all reasonable expenses required to be reimbursed or paid by the
Borrowers hereunder, including the fees and disbursements of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such initial Borrowing;

 

(n)                                 ERISA Status. With respect to the Initial
Borrower, either (i) a written opinion of counsel, addressed to the Secured
Parties, reasonably acceptable to the Administrative Agent and its counsel,
regarding the status of the Initial Borrower as an Operating Company (or a copy
of such opinion addressed to the Investors, reasonably acceptable to the
Administrative Agent and its counsel, together with a reliance letter with
respect thereto, addressed to the Secured Parties); or (ii) a certificate,
addressed to the Secured Parties, signed by a Responsible Officer of the Initial
Borrower that the underlying assets of the Initial Borrower do not constitute
Plan Assets because less than twenty-five percent (25%) of the total value of
each class of equity interests in the Initial Borrower is held by “benefit plan
investors” within the meaning of Section 3(42) of ERISA;

 

(o)                                 Collateral Accounts. Evidence that the
Collateral Accounts have been established;

 

(p)                                 “Know Your Customer” Information and
Documents. Such information and documentation as is requested by the Lenders so
that the Initial Borrower has become KYC Compliant;

 

(q)                                 Interim Period. The Interim Period shall not
be in effect;

 

(r)                                    Beneficial Ownership Certification. The
Administrative Agent shall have received, sufficiently in advance of (but in any
event not less than three (3) Business Days prior to) the Closing Date a
Beneficial Ownership Certification in relation to the Initial Borrower if the
Initial Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation; and

 

(s)                                   Additional Information. Such other
information and documents as may be required by the Administrative Agent and its
counsel.

 

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrower Parties and their management,
controlling owners, systems and operations.

 

79

--------------------------------------------------------------------------------



 

6.2                               Conditions to all Loans and Letters of Credit.
The obligation of the Lenders to advance each Borrowing (including without
limitation the initial Borrowing) and the obligation of the Letter of Credit
Issuer to cause the issuance of Letters of Credit (including, without
limitation, the initial Letter of Credit) hereunder is subject to the conditions
precedent that:

 

(a)                                 Representations and Warranties. The
representations and warranties of the Borrowers set forth herein and in the
other Loan Documents are true and correct in all material respects on and as of
the date of the advance of such Borrowing or issuance of such Letter of Credit,
with the same force and effect as if made on and as of such date; provided that
if any such representation and warranty is qualified as to materiality, with
respect to such representation and warranty, the materiality qualifier set forth
above shall be disregarded for the purposes of this condition; provided,
further, to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date;

 

(b)                                 No Default. No event shall have occurred and
be continuing, or would result from the Borrowing or the issuance of the Letter
of Credit, which constitutes an Event of Default or a Potential Default;

 

(c)                                  Request for Borrowing. The Administrative
Agent shall have received a Request for Borrowing or Request for Letter of
Credit, together with a Borrowing Base Certificate;

 

(d)                                 No Investor Excuses. Other than as disclosed
to the Administrative Agent in writing, the Borrowers have no knowledge that any
Investor would be entitled to exercise any withdrawal, excuse or exemption right
under the applicable Constituent Documents or its Subscription Agreement with
respect to any Investment being acquired in whole or in part with any proceeds
of the related Loan or Letter of Credit (provided, that if the Borrowers have
disclosed a potential excuse or exemption right to the Administrative Agent in
writing, the excused, withdrawn or exempted portion of the applicable Investor’s
Unused Capital Commitment shall be excluded from the calculation of the
Borrowing Base, but the Borrowers shall not be prohibited from such credit
extension upon satisfaction of the other conditions therefor);

 

(e)                                  Application. In the case of a Letter of
Credit, the Letter of Credit Issuer shall have received a Letter of Credit
Application executed by the applicable Borrower;

 

(f)                                   Available Commitment. After giving effect
to the proposed Borrowing or issuance of Letter of Credit, the Dollar Equivalent
of the Principal Obligations will not exceed the Available Commitment; and

 

(g)                                  Fees; Costs and Expenses. Payment of all
fees and other amounts due and payable by any Borrower on or prior to the date
of such Borrowing and, to the extent invoiced, reimbursement or payment of all
expenses required to be reimbursed or paid by any Borrower hereunder, including
the fees and disbursements of the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP, which may be deducted from the proceeds of
such Borrowing.

 

6.3                               Addition of Qualified Borrowers. The
obligation of the Lenders to advance a Borrowing to a proposed Qualified
Borrower hereunder or to cause the issuance of a

 

80

--------------------------------------------------------------------------------



 

Letter of Credit to a proposed Qualified Borrower is subject to the conditions
that the Borrowers shall have given the Administrative Agent at least ten
(10) Business Days prior written notice and each of the following:

 

(a)                                 Approval of Qualified Borrower. In order for
an entity to be approved as a Qualified Borrower (i) the applicable Borrower
must obtain the written consent of each Lender, not to be unreasonably withheld;
(ii) such entity shall be one in which a Borrower or another Borrower owns a
direct or indirect ownership interest, or through which such Borrower or another
Borrower may acquire an Investment, the indebtedness of which entity can be
guaranteed by the applicable Borrower under its Constituent Documents (a
“Qualified Borrower”); and (iii) the provisions of this Section 6.3 shall be
satisfied;

 

(b)                                 Guaranty of Qualified Borrower Obligations.
The applicable Borrower shall provide to the Administrative Agent and each of
the Lenders an unconditional guaranty of payment substantially in the form of
Exhibit J (the “Qualified Borrower Guaranty”), which shall be acknowledged and
agreed to by the applicable Borrower, and enforceable against the applicable
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Lenders;

 

(c)                                  Qualified Borrower Promissory Note. Such
Qualified Borrower shall execute and deliver a promissory note, substantially in
the form of Exhibit I (a “Qualified Borrower Promissory Note”), payable to the
Administrative Agent (as such note may be amended, restated, reissued, extended
or modified), for the benefit of the Secured Parties in the principal amount of
its related Obligations;

 

(d)                                 Authorizations of Qualified Borrower. The
Administrative Agent shall have received from the Qualified Borrower appropriate
evidence of the authorization of the Qualified Borrower approving the execution,
delivery and performance of the Qualified Borrower Promissory Note, duly adopted
by the Qualified Borrower, as required by Applicable Law or agreement, and
accompanied by a certificate of an authorized Person of such Qualified Borrower
stating that such authorizations are true and correct in all material respect,
have not been altered or repealed and are in full force and effect;

 

(e)                                  Incumbency Certificate. The Administrative
Agent shall have received from such Qualified Borrower a signed certificate of a
Responsible Officer of the Qualified Borrower which shall certify the names of
the Persons authorized to sign the Qualified Borrower Promissory Note and the
other documents or certificates to be delivered pursuant to the terms hereof by
such Qualified Borrower, together with the true signatures of each such Person.
The Administrative Agent may conclusively rely on such certificate until it
shall receive a further certificate canceling or amending the prior certificate
and submitting the authority and signatures of the Persons named in such further
certificate;

 

(f)                                   Opinion of Counsel to Qualified Borrowers.
The Administrative Agent shall have received a written opinion of counsel for
such Qualified Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

 

81

--------------------------------------------------------------------------------



 

(g)                                  Opinion of Counsel to the Borrower. The
Administrative Agent shall have received a written opinion of counsel for the
Borrowers with respect to the Qualified Borrower Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(h)                                 “Know Your Customer” Information and
Documents. The Lenders shall have received all requested items required to make
such Qualified Borrower KYC Compliant;

 

(i)                                     Fees, Costs and Expenses. Payment of all
fees and other invoiced amounts due and payable by any Borrower on or prior to
the date such Qualified Borrower becomes a Borrower hereunder and, to the extent
invoiced, reimbursement or payment of all expenses required to be reimbursed or
paid by any Borrower hereunder, which may be deducted from the proceeds of any
related Borrowing;

 

(j)                                    Due Diligence Review. The Administrative
Agent shall have completed to its satisfaction its due diligence review of such
Qualified Borrower and its respective management, controlling owners, systems
and operations;

 

(k)                                 ERISA Status. With respect to the initial
advance to such Qualified Borrower only, either (i) a written opinion of counsel
to such Qualified Borrower, addressed to the Secured Parties, reasonably
acceptable to the Administrative Agent and its counsel, regarding the status of
such Qualified Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Qualified Borrower that the
underlying assets of such Qualified Borrower do not constitute Plan Assets
because less than twenty-five percent (25%) of the total value of each class of
equity interests in such Qualified Borrower is held by “benefit plan investors”
within the meaning of Section 3(42) of ERISA;

 

(l)                                     Beneficial Ownership Certification. The
Lenders shall have received, sufficiently in advance of (but in any event not
less than three (3) Business Days prior to) the date such Person becomes a
Qualified Borrower a Beneficial Ownership Certification in relation to each
Qualified Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation; and

 

(m)                             Additional Information. The Administrative Agent
shall have received such other information and documents in respect of such
Qualified Borrower as may be required by the Administrative Agent and its
counsel.

 

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Qualified Borrower hereunder.

 

6.4                               Addition of Borrowers.  Upon the satisfaction
of each of the following requirements in this Section 6.4, a proposed Borrower
shall be designated a Borrower hereunder; provided that the Administrative Agent
shall be given at least ten (10) Business Days’ prior written

 

82

--------------------------------------------------------------------------------



 

notice from the date clauses (j) and (l) are satisfied: provided, further, that
references to Borrower in this Section 6.4 shall not include Qualified
Borrowers:

 

(a)                                 Approval.  In order for an entity to be
approved as a Borrower, the Borrower (i) must obtain the written consent of each
Lender, such consent  not to be unreasonably withheld and (ii) the provisions of
this Section 6.4 shall be satisfied;

 

(b)                                 Joinder.  The Borrower shall provide to the
Administrative Agent and each of the Lenders duly executed documentation
substantially similar, in the reasonable discretion of the Administrative Agent,
to that executed by a Borrower at the Closing Date, including but not limited to
a joinder agreement to this Credit Agreement, Collateral Documents and such
other Loan Documents and Filings as the Administrative Agent may reasonably
request;

 

(c)                                  Borrower Note.  Upon the request of the
Administrative Agent, such Borrower shall execute and deliver a promissory note,
in the form of Exhibit B;

 

(d)                                 Authorizations.  The Administrative Agent
shall have received from such Borrower appropriate evidence of the authorization
of such Borrower approving the execution, delivery and performance of its Note,
its applicable Collateral Documents and any other Loan Documents required of
such Borrower, duly adopted by such Borrower, as required by Applicable Law or
agreement, and accompanied by a certificate of an authorized Person of such
Borrower stating that such authorizations are true and correct, have not been
altered or repealed and are in full force and effect;

 

(e)                                  Responsible Officer Certificates.  A
certificate from a Responsible Officer of such Borrower in the form of
Exhibit K;

 

(f)                                   Constituent Documents.  True and complete
copies of the Constituent Documents of such Borrower together with certificates
of good standing (or other similar instruments) of such Borrower, in each case
certified by a Responsible Officer of such Borrower to be correct and complete
copies thereof and in effect on the date such Borrower becomes a Borrower
hereunder and in each case satisfactory to the Administrative Agent in its sole
discretion;

 

(g)                                  ERISA Status.  Either (i) a favorable
written opinion of counsel to such Borrower addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); or (ii) a certificate, addressed to the Secured
Parties, signed by a Responsible Officer of such Borrower that the underlying
assets of such Borrower do not constitute Plan Assets because less than
twenty-five percent (25%) of the total value of each class of equity interests
in such Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA;

 

(h)                                 Incumbency Certificate.  The Administrative
Agent shall have received from such Borrower a signed certificate of a
Responsible Officer of such Borrower which shall certify the names of the
Persons authorized to sign the Loan Documents to be delivered pursuant to the
terms hereof by such Person, together with the true signatures of each such
Person.  The Administrative Agent may conclusively rely on such certificate
until it shall receive a further

 

83

--------------------------------------------------------------------------------



 

certificate canceling or amending the prior certificate and submitting the
authority and signatures of the Persons named in such further certificate;

 

(i)                                     Opinion of Counsel.  The Administrative
Agent shall have received a favorable written opinion of counsel for such
Borrower in form and substance satisfactory to the Administrative Agent;

 

(j)                                    “Know Your Customer” Information and
Documents.  The Lenders shall have received all requested items required to make
such Borrower KYC Compliant;

 

(k)                                 Fees, Costs and Expenses.  Payment of all
fees and other invoiced amounts due and payable by Borrower on or prior to the
date such Borrower becomes a Borrower hereunder and, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
any Borrower hereunder, which may be deducted from the proceeds of any related
Borrowing;

 

(l)                                     Due Diligence Review. The Administrative
Agent shall have completed to its satisfaction its due diligence review of such
Borrower and its respective management, controlling owners, systems and
operations;

 

(m)                             Beneficial Ownership Certification. The Lenders
shall have received, sufficiently in advance of (but in any event not less than
three (3) Business Days prior to) the date such Person becomes a Borrower a
Beneficial Ownership Certification in relation to each Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation; and

 

(n)                                 Additional Information.  The Administrative
Agent shall have received such other information and documents in respect of
such Borrower as may be reasonably required by the Administrative Agent and its
counsel.

 

Upon the satisfaction of the requirements of this Section 6.4 described above,
the proposed Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Borrower hereunder

 

7.                                      REPRESENTATIONS AND WARRANTIES OF THE
BORROWERS.

 

To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (as to itself only) that:

 

7.1                               Organization and Good Standing. Such Borrower
(a) is duly organized, formed or incorporated, as applicable, validly existing
and in good standing under the laws of its jurisdiction of organization,
formation or incorporation, as applicable; (b) has the requisite power and
authority to own its properties and assets and to carry on its business as now
conducted, and (c) is qualified to do business in each jurisdiction where the
nature of the business conducted or the property owned or leased requires such
qualification except where the failure to be so qualified to do business would
not have a Material Adverse Effect.

 

84

--------------------------------------------------------------------------------



 

7.2                               Authorization and Power. Such Borrower has the
partnership, limited liability company or corporate power, as applicable, and
requisite authority to execute, deliver, and perform its respective obligations
under this Credit Agreement, the Notes, and the other Loan Documents to be
executed by it, its Constituent Documents, and its Subscription Agreements. Such
Borrower is duly authorized to, and has taken all partnership, limited liability
company or corporate action, as applicable, necessary to authorize it to
execute, deliver, and perform its obligations under this Credit Agreement, the
Notes, such other Loan Documents, its Constituent Documents, and the
Subscription Agreements, and is and will continue to be duly authorized to
perform its obligations under this Credit Agreement, the Notes, such other Loan
Documents, its Constituent Documents and the Subscription Agreements.

 

7.3                               No Conflicts or Consents. None of the
execution and delivery of this Credit Agreement, the Notes or the other Loan
Documents to which such Borrower is a party, the consummation of any of the
transactions herein or therein contemplated, or the compliance with the terms
and provisions hereof or with the terms and provisions thereof, will contravene
or conflict, in any material respect, with any provision of law, statute or
regulation to which such Borrower is subject or any judgment, license, order or
permit applicable to such Borrower or any indenture, mortgage, deed of trust or
other agreement or instrument to which such Borrower is a party or by which such
Borrower may be bound, or to which such Borrower may be subject. No material
consent, approval, authorization or order of any court or Governmental
Authority, Investor or third party is required in connection with the execution
and delivery by such Borrower of the Loan Documents to which it is a party or to
consummate the transactions contemplated hereby or thereby, including its
Constituent Documents, except, in each case, for that which has already been
waived or obtained.

 

7.4                               Enforceable Obligations. This Credit
Agreement, the Notes and the other Loan Documents to which such Borrower is a
party are the legal and binding obligations of such Borrower, enforceable in
accordance with their respective terms, subject to Debtor Relief Laws and
general equitable principles (whether considered in a proceeding in equity or at
law).

 

7.5                               Priority of Liens. The Collateral Documents to
which it is a party create, as security for the Obligations, valid and
enforceable, perfected first priority Liens on all of the Collateral in which
such Borrower has any right in favor of the Administrative Agent for the benefit
of the Secured Parties, subject to no other Liens (other than Permitted Liens),
except as enforceability may be limited by Debtor Relief Laws and general
equitable principles (whether considered in a proceeding in equity or at law).
Such Liens on the Collateral in which such Borrower has any right (other than
Permitted Liens) shall be superior to and prior to the rights of all third
parties in such Collateral (other than Permitted Liens), and, other than in
connection with any future Change in Law or in the applicable Borrower’s name,
identity or structure, or its jurisdiction of organization, formation or
incorporation, as the case may be, no further recordings or Filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements
in accordance with Applicable Law. Each Lien referred to in this Section 7.5 is
and shall be the sole and exclusive Lien on the Collateral in which such
Borrower has any right (other than Permitted Liens).

 

7.6                               Financial Condition. Such Borrower has
delivered to the Administrative Agent the most recently available copies of the
financial statements and reports described in

 

85

--------------------------------------------------------------------------------



 

Section 8.1 and the related statement of income, in each case certified by a
Responsible Officer of such Borrower to be true and correct in all material
respects; such financial statements fairly present, in all material respects,
the financial condition of such Borrower as of the applicable date of delivery
and have been prepared in accordance with GAAP, except as provided therein. For
the avoidance of doubt, such representation relating to the financial statements
shall be without qualification, exception or any other statement which has the
effect of modifying the opinions therein.

 

7.7                               Full Disclosure. There is no fact known to
such Borrower that it has not disclosed to the Administrative Agent in writing
which could have a Material Adverse Effect. All information heretofore furnished
by such Borrower, in connection with this Credit Agreement, the other Loan
Documents or any transaction contemplated hereby is, and all such information
hereafter furnished will be, true and correct in all material respects on the
date as of which such information is stated or deemed stated.

 

7.8                               No Default. No event has occurred and is
continuing which constitutes an Event of Default or a Potential Default.

 

7.9                               No Litigation. (i) As of the Closing Date,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings in any court or before any arbitrator or Governmental
Authority (“Proceedings”) pending or, to the knowledge of such Borrower
threatened, against such Borrower, other than any such Proceeding that has been
disclosed in writing by such Borrower to the Administrative Agent, and (ii) as
of any date after the Closing Date, there are no such Proceedings pending or, to
the knowledge of such Borrower threatened, against such Borrower, other than any
such Proceeding that would not, if adversely determined, have a Material Adverse
Effect.

 

7.10                        Material Adverse Effect. No circumstances exist or
changes to such Borrower have occurred since the date of the most recent
financial statements of such Borrower delivered to the Administrative Agent
which would reasonably be expected to result in a Material Adverse Effect.

 

7.11                        Taxes. Such Borrower has timely filed or caused to
be filed all U.S. federal income and other material Tax returns, information
statements and reports required to have been filed and has timely paid or caused
to be paid all material U.S. federal and other Taxes required to be paid by such
Borrower, except for any such Taxes that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP.

 

7.12                        Principal Office; Jurisdiction of Formation. As of
the date hereof, (a) each of the principal office, chief executive office, and
principal place of business of such Borrower is correctly listed on Schedule I,
and such Borrower has been at such location since its formation; and (b) the
jurisdiction of formation of such Borrower is correctly listed on Schedule I,
and such Borrower is not organized under the laws of any other jurisdiction.

 

7.13                        ERISA. Such Borrower satisfies an exception under
the Plan Asset Regulations so that its underlying assets do not constitute Plan
Assets. The execution, delivery and

 

86

--------------------------------------------------------------------------------



 

performance of this Credit Agreement and the other Loan Documents, the
enforcement of the Obligations directly against the Investors in accordance with
the terms and conditions of this Credit Agreement, and the borrowing and
repayment of amounts under this Credit Agreement, do not and will not constitute
a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code. Neither such Borrower
nor, except as would not reasonably be expected to result in a Material Adverse
Effect, any member of its Controlled Group, has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to
any Plan.

 

7.14                        Compliance with Law. Such Borrower is, to the best
of its knowledge, in compliance with all laws, rules, regulations, orders, and
decrees which are applicable to it or its properties, including, without
limitation, Environmental Laws and ERISA, except where non-compliance would not
be reasonably likely to have a Material Adverse Effect.

 

7.15                        Environmental Matters. Such Borrower (a) has not
received any notice or other communication or otherwise learned of any
Environmental Liability which could individually or in the aggregate reasonably
be expected to have a Material Adverse Effect arising in connection with:
(i) any actual or alleged non-compliance with or violation of any Environmental
Requirements by such Borrower or any permit issued under any Environmental Law
to such Borrower; or (ii) the Release or threatened Release of any Hazardous
Material into the environment; and (b) to its knowledge, has no actual liability
or, threatened liability in connection with the Release or threatened Release of
any Hazardous Material into the environment or any Environmental Requirements
which could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

7.16                        Capital Commitments and Contributions. All the
Investors of such Borrower are set forth on Exhibit A and incorporated herein by
reference (or on a revised Exhibit A delivered to the Administrative Agent in
accordance with Section 8.1(k)), and the true and correct Capital Commitment of
each Investor of such Borrower is set forth on Exhibit A (or on any such revised
Exhibit A). No Drawdowns have been delivered to any Investors other than any
that have been disclosed in writing to the Administrative Agent or that will be
provided pursuant to Section 8.1(c). As of the date hereof, the aggregate amount
of the Capital Commitments of each Investor of such Borrower is set forth on
Exhibit A; and the aggregate Unused Capital Commitment that could be subject to
a Drawdown is set forth on Exhibit A.  Notwithstanding the foregoing, from the
Closing Date until December 4, 2018, Exhibit A does not reflect any Person B
Investor that closed into the Initial Borrower on November 16, 2018.

 

7.17                        Fiscal Year. The fiscal year of such Borrower is the
calendar year.

 

7.18                        Investor Documents. Each Investor has executed a
Subscription Agreement which has been provided to the Administrative Agent.  For
each Investor, the Operative Documents and its Subscription Agreement set forth
its entire agreement regarding its Capital Commitment.  Notwithstanding the
foregoing, the representations and warranties in this Section 7.18 shall not be
applicable to any Person B Investor that closed into the Initial Borrower on
November 16, 2018 until November 30, 2018.

 

87

--------------------------------------------------------------------------------



 

7.19                        Margin Stock. Such Borrower is not engaged and it
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, and following application of
the proceeds of the Loan, not more than 25% of the value of the assets subject
to the provisions of Section 9.3 will be Margin Stock. None of the Collateral
consists of Margin Stock.

 

7.20                        Investment Company Status. Such Borrower is either:
(i) an “investment company” that has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act of 1940,
as amended or (ii) not required to be registered as  an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.21                        No Defenses. Such Borrower knows of no default or
circumstance which with the passage of time and/or giving of notice, could
constitute an event of default under its Constituent Documents, any Subscription
Agreement or Credit Link Document, except as otherwise notified to the
Administrative Agent in writing, which would constitute a defense to the
obligations of such Borrower’s Investors to make Capital Contributions to such
Borrower pursuant to a Drawdown in accordance with the Subscription Agreements
or such Borrower’s Constituent Documents, and, except as otherwise notified to
the Administrative Agent in writing, has no knowledge of any claims of offset or
any other claims of the Investors against such Borrower which would or could
reasonably be expected to diminish or adversely affect the obligations of the
Included Investors or Designated Investors to make Capital Contributions and
fund Drawdowns in accordance with the Subscription Agreements, such Borrower’s
Constituent Documents, or any Credit Link Document.

 

7.22                        No Withdrawals Without Approval.  No Investor is
permitted to withdraw its interest in such Borrower without prior approval of
such Borrower except as set forth in Section 9.5 or Section 9.7 hereof.

 

7.23                        Sanctions.  No Borrower, no Person directly or
indirectly controlling a Borrower, and no Person directly or indirectly
controlled by a Borrower, (a) is a Sanctioned Entity, (b) is controlled by or is
acting on behalf of a Sanctioned Entity, (c) to each Borrower’s knowledge is
under investigation for an alleged breach of Sanction(s) by a governmental
authority that enforces Sanctions, or (d) will fund any repayment of the credit
with proceeds derived from any transaction that would be prohibited by Sanctions
or would otherwise cause any Lender or any other party to this agreement to be
in breach of any Sanctions.  To each Borrower’s knowledge, no Investor is a
Sanctioned Entity.

 

7.24                        Insider.  No Borrower is an “executive officer,”
“director,” or “person who directly or indirectly or acting through or in
concert with one or more persons owns, controls, or has the power to vote more
than ten percent (10%) of any class of voting securities” (as those terms are
defined in 12 U.S.C. §375b or in regulations promulgated pursuant thereto) of
any Lender, of a bank holding company of which any Lender is a subsidiary, or of
any subsidiary, of a bank holding company of which any Lender is a subsidiary,
of any bank at which any Lender maintains a correspondent account, or of any
bank which maintains a correspondent account with any Lender.

 

88

--------------------------------------------------------------------------------



 

7.25                        No Brokers.7.26    Such Borrower has not dealt with
any broker, investment banker, agent or other Person (except for the
Administrative Agent, the Lenders and any Affiliate of the foregoing) who may be
entitled to any commission or compensation in connection with the Loan
Documents, the Loans or a transaction under or pursuant to this Credit Agreement
or the other Loan Documents.

 

7.26                        Investors. The Borrowing Base Certificate most
recently delivered to the Administrative Agent, as it may be updated in writing
from time to time by the Borrowers, is true and correct in all material respects
(subject to any Transfer of an Investor’s Subscribed Interest not yet reported,
as permitted by Section 9.5).

 

7.27                        Organizational Structure. As of the date hereof, the
organizational structure of the Initial Borrower and its Affiliates is depicted
on Schedule III. As of the date hereof, there are no Affiliates of the Initial
Borrower that have not been disclosed to Administrative Agent on Schedule III.

 

7.28                        Financial Condition. The Borrowers taken as a whole
are Solvent.

 

7.29                        Beneficial Ownership Certification.  As of the
Closing Date or the first date such Borrower delivered a Beneficial Ownership
Certification, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

8.                                      AFFIRMATIVE COVENANTS OF THE BORROWERS.

 

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations under this Credit Agreement and the other Loan
Documents (other than contingent obligations for which no claim has yet been
made), each Borrower agrees that as to itself only:

 

8.1                               Financial Statements, Reports and Notices.
Such Borrower shall deliver, or cause to be delivered, to the Administrative
Agent sufficient copies for each Lender of the following:

 

(a)                                 Financial Reports.

 

(i)                                     Annual Reports. As soon as available,
but no later than ninety (90) days after the end of the fiscal year of such
Borrower, the audited consolidated balance sheet and related statements of
operations, income, partners’, members’ or shareholders’ equity and cash flows
of such Borrower as of the end of and for such year, setting forth in each case
in comparative form (if applicable) the figures for the previous fiscal year,
all reported on by a firm of nationally recognized independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of such Borrower on a consolidated basis in accordance with GAAP
consistently applied.

 

89

--------------------------------------------------------------------------------



 

(ii)                                  Quarterly Reports. As soon as available,
but no later than sixty (60) days after the end of each of the first three
fiscal quarters of such Borrower, the unaudited consolidated balance sheet and
related statements of operations, income, partners’, members’ or shareholders’
equity and cash flows of such Borrower as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, all certified by a Responsible Officer of such Borrower as presenting
fairly in all material respects the financial condition and results of
operations of such Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (other than explanatory footnotes, if any).

 

For the avoidance of doubt, such Borrower shall deliver financial reports
commencing with the fiscal quarter ending September 30, 2018.

 

(b)                                 Compliance Certificate. As soon as
available, but no later than the date any financial statement is due pursuant to
Section 8.1(a), a compliance certificate substantially in the form of Exhibit L
(the “Compliance Certificate”), certified by a Responsible Officer of such
Borrower to be true and correct in all material respects, (i) stating whether
any Event of Default or, to the Responsible Officer’s knowledge, any Potential
Default exists and is continuing; (ii) stating, to the Responsible Officer’s
knowledge, whether such Borrower are in compliance with the Debt Limitations
contained in Section 9.9 and containing the calculations evidencing such
compliance; (iii) stating, to the Responsible Officer’s knowledge, that no
Exclusion Event has occurred with respect to any Included Investor or Designated
Investor (that has not previously been disclosed to the Administrative Agent in
writing); (iv) reporting the most recently determined Per Share NAV with respect
to the Common Shares of each Borrower; (v) setting forth the aggregate Unused
Capital Commitments of the Investors and, separately, the aggregate Unused
Capital Commitments of the Included Investors and Designated Investors and the
calculations for the Available Commitment as of the date of delivery of such
Compliance Certificate; (vi) reporting all Transfers of any Investor’s
Subscribed Interest that occurred within the prior fiscal quarter; and
(vii) setting forth all Transfers of an Investor’s Subscribed Interest for which
such Borrower did not comply with the Prior Notice Requirement and calculating
the aggregate amount of such Transfers as a percentage of the total aggregate
Capital Commitments of Investors in the Borrower.

 

(c)                                  Drawdowns. (i) Within three (3) Business
Days after the issuance of each Drawdown Notice, the Borrowers shall notify the
Administrative Agent of the making of such Drawdown and shall provide
information as to the timing and amount of such Drawdown to the extent available
along with a copy of the Drawdown Notice form delivered to the Investors,
together with a schedule of amounts called from each Investor, provided that
upon the request of the Administrative Agent, Borrowers shall deliver copies of
the actual Drawdown Notices to the Administrative Agent; and (ii) a report of
all Investors failing to fund their Capital Contributions, delivered every ten
(10) Business Days beginning (A) with respect to Specified Excluded Investors,
on the thirtieth (30th) day following the date when such Capital Contributions
are initially due pursuant to the related Drawdown (for purposes of this clause
(ii), the “Due Date”) and (B) with respect to any other Investor, on the
eleventh (11th) Business Day following the Due Date, and, in each case, ending
once all Investors have funded their Capital Contributions.

 

90

--------------------------------------------------------------------------------



 

(d)                                 Notice of Default. Within two (2) Business
Days after a Responsible Officer of such Borrower obtains knowledge of an Event
of Default and within five (5) Business Days after a Responsible Officer of such
Borrower obtains knowledge of a Potential Default, such Borrower shall furnish
to the Administrative Agent a written notice specifying the nature and period of
existence thereof and the action which such Borrower is taking or proposes to
take with respect thereto.

 

(e)                                  Notice of Certain Withdrawals. Promptly,
but no later than three (3) Business Days following receipt thereof, a
notification that such Borrower has received a notice of withdrawal of all or a
portion of an Included Investor’s or Designated Investor’s Subscribed Interest.

 

(f)                                   Investor Events. Promptly upon becoming
aware of any of the following events, but in any event within three (3) Business
Days, a certificate notifying the Administrative Agent if: (i) there has been
any decline in the Rating of any Included Investor or Designated Investor (or
its Credit Provider, Sponsor or Responsible Party) whether or not such change
results in an Exclusion Event; or (ii) there has been a change in the name or
notice information of any Investor.

 

(g)                                  [Reserved].

 

(h)                                 Notice of Key Person Event. Promptly after
the occurrence of: (i) a Key Person Event under clause (i) or clause (ii) of the
definition Key Person Event in the Subscription Agreement; or (ii) the event
described in clause (iii) of the definition Key Person Event in the Subscription
Agreement without taking into account the running of the sixty-day period
described therein; Borrowers will deliver notice thereof to Administrative
Agent.

 

(i)                                     Notice of Change in Per Share NAV.
Promptly after the determination by the Board of Directors of any change to the
Per Share NAV of any Borrower (other than with respect to any quarterly
determination of the Per Share NAV by the Board of Directors, which will be
provided to the Administrative Agent in each Compliance Certificate delivered
pursuant to Section 8.1(b)), notice of the amount of the Per Share NAV.

 

(j)                                    ERISA Certification. (i) If such Borrower
provided a certificate of a Responsible Officer pursuant to Section 6.1(n)(ii),
Section 6.3(k)(ii) or Section 6.4(g)(ii), prior to admitting one or more ERISA
Investors which would result in twenty-five percent (25%) or more of the total
value of any class of equity interests in such Borrower being held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA, such Borrower
shall deliver a written opinion of counsel addressed to the Secured Parties,
reasonably acceptable to the Administrative Agent and its counsel, regarding the
status of such Borrower as an Operating Company (or a copy of such opinion
addressed to the Investors, reasonably acceptable to the Administrative Agent
and its counsel, together with a reliance letter with respect thereto, addressed
to the Secured Parties); and (ii) with respect to such Borrower, for so long as
it has any ERISA Investors, it shall provide to the Administrative Agent, no
later than sixty (60) days after the first day of each Annual Valuation Period
in the case of clause (1) below or thirty (30) days after the end of its fiscal
year in the case of clause (2) below, a certificate signed by a Responsible
Officer that (1) such Borrower has remained and still is an Operating Company or
(2) the underlying assets of such Borrower do

 

91

--------------------------------------------------------------------------------



 

not constitute Plan Assets because less than twenty-five percent (25%) of the
total value of each class of equity interests in such Borrower is held by
“benefit plan investors” within the meaning of Section 3(42) of ERISA.

 

(k)                                 Borrowing Base Certificate. Such Borrower
will provide an updated Borrowing Base Certificate certified by a Responsible
Officer of such Borrower to be true and correct in all material respects
(provided that in no event shall such Borrowing Base Certificate be deemed not
to be true and correct in all material respects as a result of the failure of
such certificate to reflect any Transfer of an Investor’s Subscribed Interest
not yet reported, as permitted by Section 9.5) setting forth a calculation of
the Available Commitment in reasonable detail at each of the following times:
(i) concurrently with the delivery of the annual and quarterly financial
statements referred to in Section 8.1(a); (ii) in connection with any new
Borrowing or request for a Letter of Credit; (iii) within three (3) Business
Days following the issuance of any Drawdown Notices to the Investors together
with the form of such Drawdown Notices in accordance within Section 8.1(c); and
(iv) within two (2) Business Days after a Responsible Officer of such Borrower
obtains actual knowledge of the occurrence of the following events: (A) any
Exclusion Event or (B) a Transfer of any Included Investor’s or Designated
Investor’s Capital Commitment; (v) within five (5) Business Days after a
Responsible Officer of such Borrower obtains actual knowledge of the occurrence
of any other event that reduces the Available Commitment; and (vi) within ten
(10) Business Days of any Permitted Excluded Commitment.

 

(l)                                     Other Reporting. Simultaneously with the
delivery to Investors generally, copies of all other material financial
statements and notices, and other written materials at any time or from time to
time furnished to such Investors.

 

(m)                             New Investors or Amended Investor Documents.
Within five (5) Business Days of execution thereof, copies of the Subscription
Agreement of any new Investor or written evidence of an increase in the Capital
Commitment of any Investor.  Notwithstanding the foregoing, the Subscription
Agreement of each Person B Investor that closed into the Initial Borrower on
November 16, 2018 are not subject to the five (5) Business Days delivery
requirement, but shall be delivered no later than November 30, 2018, or such
later date as agreed to by the Administrative Agent in its sole discretion.

 

(n)                                 Notice of Material Adverse Effect. Such
Borrower shall, promptly upon receipt of knowledge thereof, notify the
Administrative Agent of any event if such event could reasonably be expected to
result in a Material Adverse Effect.

 

(o)                                 Notice of Certain Changes to Beneficial
Ownership Certification.  With respect to any Borrower that is a “legal entity
customer” under the Beneficial Ownership Regulation, such Borrower shall
promptly (a) give notice to the Administrative Agent of any change in the
information provided in any Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein or (b) to the
extent such Borrower becomes a “legal entity customer” after the Closing Date,
such Borrower shall deliver a Beneficial Ownership Certification.

 

(p)                                 Transfer Documents.  Within thirty (30) days
of execution thereof, copies of any transfer documentation of any Investor.

 

92

--------------------------------------------------------------------------------



 

(q)                                 Other Information. Such other information
concerning the business, properties, or financial condition of such Borrower as
the Administrative Agent shall reasonably request, including any information and
documentation as is requested by the Lenders so that such Borrower remains KYC
Compliant.

 

Notwithstanding the foregoing, the obligations in Section 8.1(a) may be
satisfied with respect to financial information of the Borrowers by furnishing
the Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrowers filed
with the SEC within the applicable time periods required by applicable law and
regulations. Documents required to be delivered pursuant to Section 8.1(a) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers notify Administrative Agent,
via electronic mail (or another method of written notice as agreed by
Administrative Agent) (i) that a Borrower has posted such documents, or provided
a link thereto on such Borrower’s website, or (ii) that such documents have been
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access.

 

8.2                               Payment of Obligations. Such Borrower shall
pay and discharge all Indebtedness and other obligations before any such
obligation becomes delinquent, if in the case of Indebtedness such failure could
reasonably be expected to result in a default in excess of the Threshold Amount;
provided, that such Borrower shall not be required to pay any Taxes if and so
long as the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established in accordance with GAAP.

 

8.3                               Maintenance of Existence and Rights. Such
Borrower shall preserve and maintain its existence. Such Borrower shall further
preserve and maintain all of its rights, privileges, and franchises necessary in
the normal conduct of its business and in accordance with all valid regulations
and orders of any Governmental Authority the failure of which could reasonably
be expected to result in a Material Adverse Effect.

 

8.4                               Operations and Properties. Such Borrower
shall, to the maximum extent permitted by Applicable Law, act prudently and in
accordance with customary industry standards in managing or operating its
assets, properties, business, and investments so as not to cause a Material
Adverse Effect with respect to Borrowers. Such Borrower shall keep in good
working order and condition, ordinary wear and tear accepted, all of its assets
and properties which are necessary to the conduct of its business so as not to
cause a Material Adverse Effect with respect to Borrowers.

 

8.5                               Books and Records; Access; Principal Office.
Following five (5) Business Days prior written notice, such Borrower shall give
the Administrative Agent, the Lenders, or any of them, access during ordinary
business hours to, and permit such person to examine, copy, or make excerpts
from, any and all books, records, and documents in the possession of such
Borrower and relating to its affairs, and to inspect any of the properties of
such Borrower and to discuss its affairs, finances and condition with its
officers; accountants; provided, however, that, so long as no Event of Default
or Potential Default exists in either case with respect to such Borrower, any
such inspection shall be conducted by the Administrative Agent on behalf of the

 

93

--------------------------------------------------------------------------------



 

Lenders and shall be conducted not more than one time during any 12-month period
and only if the Administrative Agent has a reasonable basis for the concerns
such inspection is intended to address.

 

8.6                               Compliance with Law. Such Borrower shall
comply with all Applicable Laws and all orders of any Governmental Authority,
including without limitation, Environmental Laws and ERISA, and maintain in full
force and effect all Governmental Approvals applicable to the conduct of its
business, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

8.7                               Person B Investors. On December 4, 2018, or
such later date as agreed to by the Administrative Agent in its sole discretion,
the Initial Borrower shall provide an updated Borrowing Base Certificate
certified by a Responsible Officer of the Initial Borrower to be true and
correct in all material respects (provided that in no event shall such Borrowing
Base Certificate be deemed not to be true and correct in all material respects
as a result of the failure of such certificate to reflect any Transfer of an
Investor’s Subscribed Interest not yet reported, as permitted by Section 9.5)
including all Person B Investors that closed into the Initial Borrower on
November 16, 2018 and setting forth a calculation of the Available Commitment.

 

8.8                               Authorizations and Approvals. Such Borrower
shall promptly obtain, from time to time at its own expense, all such
governmental licenses, authorizations, consents, permits and approvals as may be
required to enable such Borrower to comply with its obligations hereunder, under
the other Loan Documents and its Constituent Documents and to conduct its
business in the customary fashion.

 

8.9                               Maintenance of Liens. Such Borrower shall
perform all such acts and execute all such documents as the Administrative Agent
may reasonably request in order to enable the Administrative Agent and Secured
Parties to file and record every instrument that the Administrative Agent may
deem necessary in order to perfect and maintain the Secured Parties’ first
priority security interests in (and Liens on) the Collateral (subject only to
Permitted Liens) and otherwise to preserve and protect the rights of the Secured
Parties in respect of such first priority security interests and Liens.

 

8.10                        Further Assurances. Such Borrower shall make,
execute or endorse, and acknowledge and deliver or file or cause the same to be
done, all such vouchers, invoices, notices, certifications, and additional
agreements, undertakings, conveyances, transfers, assignments, financing
statements, or other assurances, and shall take any and all such other action,
as the Administrative Agent may, from time to time, deem necessary or desirable
in connection with this Credit Agreement or any of the other Loan Documents, the
obligations of such Borrower hereunder or thereunder for better assuring and
confirming unto the Secured Parties all or any part of the security for any of
such obligations.

 

8.11                        Maintenance of Independence. Such Borrower shall at
all times (i) conduct and present itself as a separate entity and maintain all
business organization formalities, (ii) maintain separate books and records,
(iii) conduct all transactions with Affiliates in accordance with Law and with
its Constituent Documents and, except as expressly permitted in its Constituent
Documents, on an arm’s length basis, and (iv) not commingle its funds in the
Collateral Accounts

 

94

--------------------------------------------------------------------------------



 

with funds of other Persons, including Affiliates, except for related Capital
Contributions deposited directly or indirectly into the related Collateral
Account.

 

8.12                        Taxes. Such Borrower shall timely file all U.S.
federal and other material Tax returns, information statements and reports
required be filed and shall timely pay all material U.S. federal and other Taxes
required to be paid by such Borrower, except for any such Taxes that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established in accordance with GAAP.

 

8.13                        Compliance with Constituent Documents. Such Borrower
shall comply with all material provisions of its Constituent Documents.

 

8.14                        Investor Default. At all times when an Event of
Default has occurred and is continuing and any Investor has failed to fund any
Capital Contribution when due or otherwise defaulted on any of its obligations
to such Borrower, then such Borrower shall exercise its available remedies as to
such Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.

 

8.15                        Collateral Account. Such Borrower shall ensure that,
at all times, the Administrative Agent shall have electronic monitoring access
to its Collateral Account, unless otherwise agreed by the Administrative Agent
in its sole discretion.

 

8.16                        Compliance with Anti-Money Laundering Laws and
Anti-Corruption Laws.  Each Borrower, each Person directly or indirectly
controlling a Borrower, and each Person directly or indirectly controlled by a
Borrower shall, (a) comply with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws in all material respects, and shall maintain policies and
procedures reasonably designed to ensure compliance with all applicable
Anti-Money Laundering and Anti-Corruption Laws, (b)  conduct the requisite due
diligence in connection with the transactions contemplated herein for purposes
of complying with all applicable Anti-Money Laundering Laws, including with
respect to the legitimacy of the applicable Investor and the origin of the
assets used by such Investor to purchase the property in question, and shall
maintain sufficient information to identify the applicable Investor for purposes
of Anti-Money Laundering Laws, (c) ensure it does not use any of the credit in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, and
(d) ensure it does not fund any repayment of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws.

 

8.17                        Solvency. The financial condition of the Borrowers,
taken as a whole, shall be such that such Person is Solvent.

 

8.18                        Compliance with Sanctions. No Borrower, no Person
directly or indirectly controlling a Borrower, and no Person directly or
indirectly controlled by a Borrower, in each case directly or, to such
Borrower’s knowledge, indirectly, will use the proceeds of any Loan hereunder,
or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Entity, or (ii) in any manner that would
violate Sanctions or would otherwise cause a Lender to be in breach of any
Sanctions.  Each Borrower shall comply with all applicable Sanctions in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance

 

95

--------------------------------------------------------------------------------



 

with Sanctions.  A Borrower will notify the Lender and Administrative Agent in
writing not more than three (3) Business Days after becoming aware of any breach
of Section 7.23, Section 8.16, or this Section 8.19.

 

9.                                      NEGATIVE COVENANTS. So long as the
Lenders have any commitment to lend or to cause the issuance of any Letter of
Credit hereunder, and until payment and performance in full of the Obligations
(other than contingent obligations for which no claim has yet been made), each
Borrower agrees that as to itself only:

 

9.1                               Borrower Information. Such Borrower shall not
change its name, jurisdiction of formation, principal office, chief executive
office and/or principal place of business without the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

 

9.2                               Mergers, Etc. Such Borrower shall not take any
action (a) to merge or consolidate with or into any Person, unless such Borrower
is the surviving entity or is merged with or consolidated into another Borrower,
or (b) that will dissolve, liquidate or terminate such Borrower.

 

9.3                               Limitation on Liens. Such Borrower shall not
create, permit or suffer to exist any Lien (whether such interest is based on
common law, statute, other law or contract and whether junior or equal or
superior in priority to the Liens created by the Loan Documents) upon the
Collateral, other than Permitted Liens.

 

9.4                               Accounting Method. Such Borrower shall not
change its method of accounting without prior written notice to the
Administrative Agent, unless otherwise required to do so by the Internal Revenue
Code or GAAP (and if so required such Borrower shall promptly notify the
Administrative Agent in writing of such change).

 

9.5                               Transfer of Subscribed Interests; Admission of
Investors.

 

(a)                                 Transfers of Investor Interests. Such
Borrower shall not permit any Transfer by an Included Investor or a Designated
Investor of its Subscribed Interest unless explicitly permitted pursuant to this
Section 9.5. Such Borrower shall notify the Administrative Agent of any Transfer
by any Included Investor or Designated Investor of all or a portion of any
Subscribed Interest in such Borrower at least five (5) Business Days before the
proposed Transfer (the “Prior Notice Requirement”), and shall, promptly upon
receipt thereof, deliver to the Administrative Agent copies of any executed
assignment agreement and other documentation delivered to, or required of such
Investor by such Borrower, provided, that, no breach of the foregoing shall
occur with respect to any such Transfers for which such Borrower failed to
comply with the Prior Notice Requirement, so long as (i) such Borrower provides
written notice to the Administrative Agent of such Transfer within thirty (30)
days thereof, together with executed assignment agreements and/or other transfer
documentation and (ii) Transfers by Investors for which such Borrower failed to
comply with the Prior Notice Requirement do not, in the aggregate and on a
cumulative basis, exceed five percent (5%) of the total Capital Commitments of
the Investors in the Borrowers and provided, further that nothing herein shall
limit such Borrower’s obligations to comply with Section 9.5(c). Upon notice of
any Transfer by an Included Investor or

 

96

--------------------------------------------------------------------------------



 

Designated Investor of all or a portion of its Subscribed Interest permitted
hereunder, each transferee will be considered for Included Investor or
Designated Investor status, provided that in order for a new Investor to be
deemed to be an Included Investor or a Designated Investor, such new Investor
must satisfy the criteria therefor as set out in this Credit Agreement. If the
Transfer of a Subscribed Interest to a new Investor would result in a mandatory
prepayment pursuant to Section 3.5(b) (due to the transferee not being
designated as an Included Investor or a Designated Investor or otherwise), such
mandatory prepayment shall be calculated and paid to the Lenders prior to the
effectiveness of the Transfer and such prepayment shall be subject to
Section 4.5. Subject to compliance with the preceding sentence and
Section 9.5(c) and Section 9.5(d), any assignment by an Included Investor or
Designated Investor shall be permitted. Any Transfer of any Subscribed Interest
in any Borrower by any Excluded Investor to any other Person shall be permitted
without the consent of the Administrative Agent or Lenders, subject to
compliance with Section 9.5(c) and Section 9.5(d).

 

(b)                                 Transfers of Common Shares. Transfers of
Common Shares by Investors shall be permitted in accordance with the terms of
the Operative Documents and such Investor’s Subscription Agreement without the
consent of any Secured Party.

 

(c)                                  Transfers of Affiliated Investor Interests.
Such Borrower shall not permit any Transfer by an Affiliated Investor of its
Subscribed Interest without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed). Such Borrowers
shall notify the Administrative Agent of any Transfer by any Affiliated Investor
of all or a portion of any Subscribed Interest in such Borrower at least five
(5) Business Days before the proposed Transfer, and shall, promptly upon receipt
thereof, deliver to the Administrative Agent copies of any executed assignment
agreement and other documentation delivered to, or required of such Investor by
such Borrower. Notwithstanding the foregoing no consent shall be required if the
Transfer by such Affiliated Investor is (a) made to (i) an Affiliate of such
Affiliated Investor or (ii) a family-related entity or trust established by such
Affiliated Investor and (b) otherwise complies with this Section 9.5.

 

(d)                                 Sanctions Compliance.  Any admission of an
assignee of a Subscribed Interest in such Borrower or as a substitute Investor
and any admission of a Person as a new Investor of such Borrower, shall be
subject to such Person, to such Borrower’s knowledge, not violating Sanctions
and being KYC Compliant.

 

9.6                               Constituent Documents. Except as hereinafter
provided (x) the Initial Borrower shall not alter, amend, modify, terminate, or
change any provision of the Operative Documents (other than the Memorandum or a
Subscription Agreement, in each case to the extent such alteration, amendment,
modification, termination, or change does not result in a Material Amendment to
a Subscription Agreement), and (y) no other Borrower shall alter, amend, modify,
terminate, or change any provision of its Constituent Documents or any
Subscription Agreement (in each case under clause (x) or clause (y), a “Proposed
Amendment”) if such Proposed Amendment would (a) affect such Borrower’s or any
Investor’s (as applicable) debts, duties, obligations, and liabilities, or the
rights, titles, security interests, Liens, powers and privileges of such Person
(as applicable), in each case, relating to any Drawdowns, Capital Contributions,
Capital Commitments, Unused Capital Commitments or any other Collateral or any
time period applicable thereto in a manner adverse to the Secured Parties,
(b) except as permitted under this

 

97

--------------------------------------------------------------------------------



 

Credit Agreement, suspend, reduce or terminate any Investor’s Unused Capital
Commitments or obligation to fund Drawdowns, (c) increase the maximum amount of
leverage that may be incurred by such Borrower regardless of whether any change
is implemented as a result of a change in law or by an amendment to the
Operative Documents (and for the avoidance of doubt, any change to the maximum
amount of leverage that may be incurred that is implemented through the vote of
the Investors or approval of the Board of Directors of such Borrower shall be
deemed an amendment for purposes of this Section 9.6) or (d) otherwise have a
material adverse effect on the rights, titles, first priority security interests
and Liens, and powers and privileges of any of the Secured Parties hereunder
(each, a “Material Amendment”). With respect to any Proposed Amendment, such
Borrower shall deliver written notice to the Administrative Agent of such
proposal. The Administrative Agent shall within two (2) Business Days of the
date on which it has received such notification in accordance with Section 12.6
determine, in its sole discretion without the requirement of obtaining the input
of the Lenders and on its good faith belief, whether or not such Proposed
Amendment would constitute a Material Amendment and shall promptly notify such
Borrower of its determination. If a Borrower provides written notice that it
deems such Proposed Amendment to be a Material Amendment, the aforementioned two
(2) Business Day period shall be deemed waived by the Administrative Agent, and
the Administrative Agent shall seek the approval of the Required Lenders as
provided in this paragraph. In the event that the Administrative Agent
determines that such Proposed Amendment is a Material Amendment (or a Borrower
provides written notice that it deems such Proposed Amendment to be a Material
Amendment), the approval of the Required Lenders and Administrative Agent shall
be required (unless the approval of all Lenders is otherwise required
hereunder), and the Administrative Agent shall promptly notify the Lenders of
such request for such approval, distributing, as appropriate, the Proposed
Amendment and any other relevant information provided by such Borrower. The
Lenders shall, within five (5) Business Days from the date of such notice from
the Administrative Agent, deliver their approval or denial thereof. In the event
that the Administrative Agent determines that the Proposed Amendment is not a
Material Amendment, such Borrower may make such amendment without the consent of
any Lender. Each Borrower may, without the consent of the Administrative Agent
or the Lenders, amend its Constituent Documents: (x) to admit new Investors to
the extent permitted by, and in accordance with, this Credit Agreement; and
(y) to reflect transfers of Common Shares or Subscribed Interests in the
Borrowers permitted by, and in accordance with, this Credit Agreement; provided
that, in each case, such Borrower shall promptly provide prior written notice to
the Administrative Agent of any such amendment. Further, in the event any
Constituent Document of any Borrower or any Subscription Agreement is altered,
amended, modified or terminated in any respect whatsoever, such Borrower shall
promptly provide the Administrative Agent with copies of each executed, filed or
otherwise effective document relating thereto. No Borrower shall enter into any
side letter with an Investor with respect to such Investor’s rights or
obligations under its Subscription Agreement or such Borrower’s Constituent
Documents without the prior written consent of the Administrative Agent.

 

9.7                               Limitation on Investor Withdrawals. No
Borrower shall permit any Investor to withdraw its Subscribed Interest in any
Borrower without the prior written consent of all of the Lenders, other than in
connection with a Transfer permitted in accordance with Section 9.5; provided
however, so long as no Event of Default or Potential Default has occurred and is
continuing, the Borrowers in their discretion may permit any (a) Person A
Investor, (b) Person B Investor, (c) Person D Investor or (d) HNW Investor that
is classified as an Excluded Investor prior to withdrawing, to withdraw its
interest, so long as, at the time of such withdrawal, the aggregate

 

98

--------------------------------------------------------------------------------



 

Capital Commitments of all Person A Investors, Person B Investors, Person D
Investors and such HNW Investors withdrawn pursuant to this Section 9.7, plus
any Permitted Excluded Commitments, do not exceed, on a cumulative basis, two
percent (2%) of the aggregate Capital Commitments of all Investors; provided
that if such withdrawal would result in a mandatory prepayment pursuant to
Section 3.5(b), such mandatory prepayment shall first be calculated and paid to
the Lenders prior to such withdrawal and such prepayment shall be subject to
Section 4.5.

 

9.8                               Transfers of Capital Commitments. No Borrower
shall cause Capital Contributions to be made to any Affiliate or to any other
Person that is not a Borrower or directly to any Investment.

 

9.9                               Limitation on Indebtedness.

 

(a)                                 No Borrower shall incur Indebtedness which
does not fully comply with the requirements and limitations set forth in its
Constituent Documents.

 

(b)                                 Each Borrower shall maintain total balance
sheet assets minus total balance sheet liabilities equal to or greater than zero
(0) (clauses (a) and (b), collectively, the “Debt Limitations”).

 

9.10                        Capital Commitments. Such Borrower shall not:
(i) cancel, reduce, excuse, or abate the Capital Commitment of any Investor
without the prior written consent of all of the Lenders which may be withheld in
their sole discretion or (ii) relieve, excuse, delay, postpone, compromise or
abate any Investor from the making of any Capital Contribution (including, for
the avoidance of doubt, in connection with any particular Investment of such
Borrower), provided, however, such Borrower may in its discretion (A) treat any
Investor as an Excused Shareholder in accordance with the Limited Exclusion
Rights under its Subscription Agreement with respect to any Investment, but not
with respect to any Drawdown for repayment of the Obligations, with prior
written notice to Administrative Agent and (B) so long as no Event of Default or
Potential Default in either case has occurred and is continuing, give any relief
to any (a) Person A Investor, (b) Person B Investor, (c) Person D Investor or
(d) HNW Investor that is classified as an Excluded Investor prior to granting
such relief, that would otherwise be prohibited pursuant to clauses (i) or
(ii) of this Section 9.10 so long as, at the time of such relief, the aggregate
Capital Commitments with respect to which relief has been granted pursuant to
this clause (B) plus the aggregate Capital Commitments of Investors withdrawn
pursuant to Section 9.7 do not exceed, on a cumulative basis, two percent (2%)
of the aggregate Capital Commitments of all Investors (the “Permitted Excluded
Commitments”); provided that if such relief would result in a mandatory
prepayment pursuant to Section 3.5(b), such mandatory prepayment shall first be
calculated and paid to the Lenders prior to granting relief of such Capital
Commitments and such prepayment shall be subject to Section 4.5.

 

9.11                        Drawdowns. Except as provided in its Constituent
Documents, such Borrower shall not make any contractual or other agreement with
any Person which shall restrict, limit, penalize or control its ability to make
Drawdowns or the timing thereof.

 

9.12                        ERISA Compliance. No Borrower nor, except as would
not reasonably be expected to result in a Material Adverse Effect, a member of a
Borrower’s Controlled Group shall

 

99

--------------------------------------------------------------------------------



 

establish, maintain, contribute to, or have any liability (contingent or
otherwise) with respect to any Plan. No Borrower shall fail to satisfy an
exception under the Plan Asset Regulations which failure causes the assets of
such Borrower to be deemed Plan Assets. No Borrower shall take any action, or
omit to take any action, which would give rise to a non-exempt prohibited
transaction under Section 4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue
Code or Section 406(a) of ERISA that would subject the Administrative Agent or
the Lenders to any tax, penalty, damages or any other claim or relief under the
Internal Revenue Code or ERISA.

 

9.13                        Environmental Matters. Except for such conditions as
are in or will promptly be brought into compliance with relevant Environmental
Laws or otherwise could not reasonably be expected to result in a Material
Adverse Effect, such Borrower shall not: (a) cause or permit any Hazardous
Material to be generated, placed, held, located or disposed of on, under or at,
or transported to or from, any real property of such Borrower in material
violation of an Environmental Law; or (b) permit any real property of such
Borrower to ever be used as a dump site or storage site (whether permanent or
temporary) for any Hazardous Material in material violation of an Environmental
Law.

 

9.14                        Limitations on Distributions. Such Borrower shall
not make, pay or declare any Distribution (as defined below) (a) at any time
except as permitted pursuant to its Constituent Documents or (b) at any time
during the existence of a Cash Control Event, in each of the foregoing cases,
other than Permitted Distributions, provided, that, no Permitted Distributions
may be made from any Collateral Account during an Event of Default under
Section 10.1(a), Section 10.1(h), Section 10.1(i) or an Event of Default that
has resulted in acceleration of the maturity of the Obligations hereunder.
Except as set forth in the previous sentence, Permitted Distributions may be
made from any Collateral Account during a Cash Control Event if such amounts
being distributed (i) were in the Collateral Account prior to the occurrence of
the Cash Control Event (and such amounts are not proceeds of a call that
triggered a mandatory prepayment hereunder) or (ii) were deposited into such
Collateral Account pursuant to a Drawdown made after the occurrence of the Cash
Control Event and the amount of such Drawdown (x) was less than two percent (2%)
of the Initial Borrower’s assets and (y) did not trigger a mandatory prepayment
hereunder. “Distribution” means any distributions (whether or not in cash) on
account of any Subscribed Interest or other equity interest in such Borrower,
including as a dividend or other distribution and on account of the purchase,
redemption, retirement or other acquisition of any such Subscribed Interest or
other equity interest.

 

9.15                        Limitation on Withdrawals of Funds. Such Borrower
shall not make or cause the making of any withdrawal or transfer of funds from
any Collateral Account if a Cash Control Event has occurred and is continuing,
other than withdrawals for the purpose of repaying Obligations (unless at the
time of the withdrawal, outstanding Principal Obligations consist only of Letter
of Credit Obligations which are Cash Collateralized) and except as permitted by
Section 9.14 hereof.

 

9.16                        Exchange Listing. Such Borrower shall not take any
action which could result in the Exchange Listing occurring prior to the
Maturity Date.

 

9.17                        Transactions with Affiliates. Such Borrower shall
not, nor shall it permit any of its Subsidiaries to, sell, lease or otherwise
transfer any of its property or assets to, or

 

100

--------------------------------------------------------------------------------



 

purchase, lease or otherwise acquire any property or assets from, or make any
contribution towards, or reimbursement for, any taxes payable by any Person or
any of its Subsidiaries in respect of income of such Borrower, or otherwise
engage in any other transactions with, any of its Affiliates, except
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties. For the
avoidance of doubt, nothing contained in this Section 9.17 shall prevent such
Borrower from paying fees and expenses to the Adviser pursuant to its
Constituent Documents.

 

9.18                        Collateral Accounts. Such Borrower shall not direct,
authorize or otherwise permit any proceeds, monies or sums paid by the Investors
pursuant to any Drawdown to be deposited, credited or otherwise included in any
account other than a Collateral Account. Such Borrower shall not deposit or
otherwise credit to the Collateral Accounts cash or cash proceeds other than
Capital Contributions.

 

10.                               EVENTS OF DEFAULT.

 

10.1                        Events of Default. An “Event of Default” shall exist
if any one or more of the following events shall occur and be continuing
(whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 (i) the Borrowers shall fail to pay when due
any principal of the Obligations, including, without limitation, any failure to
pay any amount required under Section 3.5(b); or (ii) the Borrowers shall fail
to pay when due any interest on the Obligations or any fee, expense, indemnity
or other payment required hereunder, or under any other Loan Document,
including, without limitation, payment of cash for deposit as Cash Collateral
under Section 2.9(h), and such failure under this clause (ii) shall continue for
three (3) Business Days;

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of the Borrowers (in each case, as applicable) under
this Credit Agreement, or any of the other Loan Documents executed by any one or
more of them, or in any certificate or statement furnished or made to the
Administrative Agent or Lenders or any one of them by the Borrowers (in each
case, as applicable) pursuant hereto, in connection herewith or with the Loans,
or in connection with any of the other Loan Documents, shall prove to be untrue
or inaccurate in any material respect as of the date on which such
representation or warranty is made and the adverse effect of the failure of such
representation or warranty shall not have been cured within thirty (30) days
after the earlier of: (i) written notice thereof has been given by the
Administrative Agent to the Borrowers or (ii) a Responsible Officer of a
Borrower obtains actual knowledge thereof;

 

(c)                                  default shall occur in the performance of:
(i) any of the covenants or agreements contained herein (other than the
covenants contained in Sections 3.5(b), 5.2(a), 8.1, and Sections 9.1 through
9.18) by the Borrowers; or (ii) the covenants or agreements of the Borrowers
contained in any other Loan Documents executed by such Person, and, if such
default is susceptible to cure, such default shall continue uncured to the
satisfaction of the Administrative Agent for a period of thirty (30) days after
the earlier of: (x) written notice thereof has been given

 

101

--------------------------------------------------------------------------------



 

by the Administrative Agent to the Borrowers or (y) a Responsible Officer of a
Borrower obtains actual knowledge thereof;

 

(d)                                 default shall occur in the performance of
any of the covenants or agreements of any Borrower contained in Section 3.5(b),
5.2(a), or any one of Sections 9.1 through 9.18;

 

(e)                                  default shall occur in the performance of
Section 8.1 and such default shall continue uncured for three (3) Business Days
after the earlier of: (x) written notice thereof has been given by the
Administrative Agent to the Borrowers or (y) a Responsible Officer of a Borrower
obtains actual knowledge thereof;

 

(f)                                   other than in compliance with the explicit
provisions of the Loan Documents, any of the Loan Documents executed by the
Borrowers shall: (i) cease, in whole or in part, to be legal, valid and binding
agreements enforceable against the Borrowers, as the case may be, in accordance
with the terms thereof; (ii) in any way be terminated (other than in accordance
with their terms) or become or be declared ineffective or inoperative; or
(iii) in any way whatsoever cease to give or provide the respective first
priority Liens (other than Permitted Liens), security interest, rights, titles,
interest, remedies, powers, or privileges intended to be created thereby in a
material portion of the Collateral, in each case, other than as a result of the
Administrative Agent’s gross negligence or willful misconduct; provided that if
any of the events set forth in the foregoing clauses (i), (ii) and (iii) occurs
as a result of a change in any Applicable Law, the Borrowers shall have fifteen
(15) days from the date hereof to cure the default arising under this
Section 10.1(f) to the reasonable satisfaction of the Administrative Agent;

 

(g)                                  default shall occur with respect to the
payment of any Indebtedness of the Borrowers in an amount equal to or in excess
of the Threshold Amount or any such Indebtedness shall become due before its
stated maturity by acceleration of the maturity thereof or shall become due by
its terms and in either case shall not be promptly paid or extended;

 

(h)                                 any Borrower or the Adviser shall: (i) apply
for or consent to the appointment of a receiver, trustee, custodian, intervenor,
sequestrator, conservator, liquidator or similar official of itself or of all or
a substantial part of its assets; (ii) file a voluntary petition in bankruptcy
or admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization or an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take any partnership, limited liability company or corporate action for the
purpose of effecting any of the foregoing;

 

(i)                                     an order, order for relief, judgment or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking reorganization of any Borrower
or the Adviser, or appointing a receiver, custodian, trustee, intervenor,
sequestrator, conservator, liquidator or similar official of any Borrower or the
Adviser, or of all or substantially all of such Person’s assets, and such order,
judgment or decree shall continue undismissed or unstayed and in effect for a
period of sixty (60) days;

 

102

--------------------------------------------------------------------------------



 

(j)                                    any final non-appealable judgment(s) for
the payment of money equal to or in excess of the Threshold Amount in the
aggregate shall be rendered against any Borrower alone or against one or more of
the Borrowers and such judgment shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower to enforce any such judgment, unless such judgment is
covered by insurance in an amount that would cause any uninsured potential
liability not to exceed the Threshold Amount or unless it is being appealed and
such Borrower has posted a bond or cash collateral;

 

(k)                                 the issuance to any Borrower or a reasonable
basis exists for the issuance to any Borrower of any administrative order by any
Governmental Authority under any Environmental Law, or the issuance to any
Borrower of any injunctive order by any court under any Environmental Law,
which, in the Administrative Agent’s reasonable judgment, will result in a
Material Adverse Effect and such order remains undischarged for sixty (60) days;

 

(l)                                     Investors having Capital Commitments
aggregating fifteen percent (15%) or greater of the total Capital Commitments of
Investors in the Borrowers shall default in their obligation to fund any
Drawdowns (on a cumulative basis) when due and (i) with respect to any Investor
other than a Specified Excluded Investor, such failure shall not be cured within
ten (10) Business Days, and (ii) with respect to any Specified Excluded
Investor, such failure is not cured within thirty (30) days; provided that, if
such Investor (x) is a Person A Investor or Person B Investor, (y) is classified
as an Included Investor or Designated Investor (including a Hurdle Investor) on
the date such Investor defaulted on its obligation to fund any Drawdown and
(z) subsequently becomes a Specified Excluded Investor as a result of such
default, the defaulted portion of such Drawdown shall not count towards the
fifteen percent (15%) threshold above until the thirty-first (31st) day
following the date when the related Capital Contribution is initially due
pursuant to the related Drawdown; provided further that, notwithstanding
anything herein to the contrary, Permitted Excluded Commitments shall not count
towards the calculation of the fifteen percent (15%) threshold;

 

(m)                             any Borrower, the Adviser or any Affiliated
Investor fails to fund any Drawdown when due and such failure shall not be cured
within five (5) Business Days (without regard to any cure or notice periods
contained in the applicable Subscription Agreement);

 

(n)                                 any Borrower or its Affiliated Investors
shall repudiate, challenge, or declare unenforceable its Capital Commitment or
its obligation to make Capital Contributions to the capital of the Borrowers
pursuant to a Drawdown or shall otherwise disaffirm any material provision of
the Operative Documents or its Subscription Agreement, as applicable;

 

(o)                                 the Investment Advisory Agreement shall
cease to be in full force and effect or the Adviser resigns or is removed from
its role thereunder and a successor Adviser acceptable to one hundred percent
(100%) of the Lenders in their sole discretion is not appointed within ten
(10) days; or

 

(p)                                 the Administration Agreement shall cease to
be in full force and effect or the Adviser resigns or is removed from its role
as the “Administrator” thereunder and a successor

 

103

--------------------------------------------------------------------------------



 

Administrator acceptable to one hundred percent (100%) of the Lenders in their
sole discretion is not appointed within ten (10) days.

 

10.2                        Remedies Upon Event of Default.

 

(a)                                 Remedies. If an Event of Default shall have
occurred and be continuing, then the Administrative Agent may (and shall at the
direction of the Required Lenders): (i) suspend the Commitments of the Lenders;
(ii) terminate the Commitment of the Lenders hereunder and declare the
occurrence of the Maturity Date; (iii) declare the principal of, and all
interest then accrued on, the Obligations to be forthwith due and payable
(including the liability to fund the Letter of Credit Liability pursuant to
Section 2.9), whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind (other than notice of such
declaration) all of which the Borrowers hereby expressly waive, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
(iv) in compliance with Section 10.2(b), exercise any right, privilege, or power
set forth in Sections 5.2 and 5.3 and the Collateral Documents, including, but
not limited to, the initiation of Drawdowns of the Unused Capital Commitments;
(v) suspend the obligation of the Lenders to maintain LIBOR Rate Loans and
(vi) without notice of default or demand, pursue and enforce any of the
Administrative Agent’s or the Lenders’ rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Applicable Law or
agreement; provided that if any Event of Default specified in Sections
10.1(h) or 10.1(i) shall occur, the obligation of each Lender to make Loans and
any obligation of the Letter of Credit Issuer to issue Letters of Credit shall
automatically terminate and the principal of, and all interest on, the
Obligations shall thereupon become due and payable concurrently therewith,
without any further action by the Administrative Agent or the Lenders, or any of
them, and without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind, all of
which each of the Borrowers hereby expressly waives.  Notwithstanding anything
to the contrary contained in this Credit Agreement or any other Loan Document,
in no event shall the Administrative Agent (or any Secured Party) be permitted
to require an Investor to fund its Capital Contribution other than to the
applicable Collateral Account.

 

(b)                                 Actions with Respect to the Collateral. The
Administrative Agent, on behalf of the Secured Parties, is hereby authorized, in
the name of the Secured Parties or the name of any Borrower, at any time or from
time to time during the existence and continuance of an Event of Default, and,
except as provided in Section 10.2(d), only after a Trigger Event has occurred,
to: (i) initiate one or more Drawdowns in order to pay the Obligations then due
and owing, (ii) notify the Investors to make all payments in connection with any
Drawdown directly to the Administrative Agent on behalf of the Secured Parties
or to an account other than the Collateral Accounts (provided, that, no ERISA
Investor shall be required to fund its Capital Contributions other than to the
applicable Collateral Account), (iii) take or bring in any Borrower’s name, or
that of the Secured Parties, all steps, actions, suits, or proceedings deemed by
the Administrative Agent necessary or desirable to effect possession or
collection of payments of the Capital Commitments, (iv) complete any contract or
agreement of any Borrower in any way related to payment of any of the Capital
Commitments, (v) make allowances or adjustments related to the Capital
Commitments, (vi) compromise any claims related to the Capital Commitments,
(vii) issue credit in its own name or the name of any Borrower; or
(viii) exercise any other right, privilege, power, or remedy provided to any
Borrower under its respective Constituent Documents and the

 

104

--------------------------------------------------------------------------------



 

Subscription Agreements with respect to the Capital Commitments. Regardless of
any provision hereof, in the absence of gross negligence or willful misconduct
by the Administrative Agent or the Secured Parties, neither the Administrative
Agent nor the Secured Parties shall be liable for failure to collect or for
failure to exercise diligence in the collection, possession, or any transaction
concerning, all or part of the Drawdowns or the Capital Commitment or sums due
or paid thereon, nor shall they be under any obligation whatsoever to anyone by
virtue of the security interests and Liens relating to the Capital Commitment,
subject to the Internal Revenue Code. The Administrative Agent shall give the
Borrowers notice of actions taken pursuant to this Section 10.2(b) concurrently
with, or promptly after, the taking of such action, but its failure to give such
notice shall not affect the validity of such action, nor shall such failure give
rise to defenses to the Borrowers’ obligations hereunder.  Notwithstanding the
foregoing or anything else in this Credit Agreement or any other Loan Document
to the contrary, upon the occurrence and during the continuance of an Event of
Default that can be cured by issuing a Drawdown, so long as no other Event of
Default shall have occurred and be continuing, prior to the Administrative Agent
initiating any Drawdown, the Administrative Agent shall give the Borrowers two
(2) Business Days’ written notice of its intention to exercise such remedy,
provided that no such notice is required to the extent the Event of Default
arises from the failure of the Borrowers to issue Drawdowns or make a payment
following a Drawdown, in each case, that is required to be made herein.  If the
Borrowers shall issue a Drawdown in an amount sufficient to cure such Event of
Default at any time prior to or within such two (2) Business Day period, the
Administrative Agent shall be prohibited from initiating any Drawdown until the
fifteenth (15th) Business Day following such two (2) Business Day period (the
“Standstill Period”).  For the avoidance of doubt, the Standstill Period shall
run concurrently with the twenty (20) Business Day cure period provided for in
clause (a) of the definition of “Trigger Event” and the Standstill Period shall
not restrict the Administrative Agent’s or any Secured Party’s rights to
exercise any other remedies set forth in this Section 10.2.

 

(c)                                  Drawdowns by Borrowers. Upon the occurrence
of a Specified Default, the Administrative Agent shall give written notice of
the same to the Borrowers (a “Specified Event Notice”) and the Borrowers shall
issue, within five (5) Business Days after such Specified Event Notice,
Drawdowns in the aggregate amount required to cure such Specified Default. After
a Trigger Event has occurred, the Borrowers shall be authorized to issue
Drawdowns only with the consent of the Administrative Agent in its sole
discretion.

 

(d)                                 Rights upon Bankruptcy Events of Default.
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of an Event of Default under Section 10.1(h) or
Section 10.1(i), the Administrative Agent shall have the right to: (i) issue
Drawdowns pursuant to the collateral assignment of rights under the Security
Agreements, such Drawdowns may be executed by the Administrative Agent as
assignee and subscription agent under the Security Agreement; and (ii) exercise
any other remedies available under the Loan Documents, including, without
limitation, with respect to the Investors under the Security Agreements.

 

10.3                        Lender Offset. If an Event of Default shall have
occurred and be continuing, each Lender, the Letter of Credit Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing

 

105

--------------------------------------------------------------------------------



 

by such Lender, the Letter of Credit Issuer or any such Affiliate to or for the
credit or the account of the Borrowers against any and all of the obligations of
the Borrowers now or hereafter existing under this Credit Agreement or any other
Loan Document to such Lender, the Letter of Credit Issuer or any of their
respective Affiliates, irrespective of whether or not such Lender, the Letter of
Credit Issuer or any such Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender, the Letter of Credit Issuer or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.4(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Letter of Credit Issuer and their respective
Affiliates under this Section 10.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Letter of Credit Issuer
or their respective Affiliates may have. Each Lender and the Letter of Credit
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.4                        Performance by the Administrative Agent. Upon the
occurrence and during the continuance of an Event of Default, should any
Borrower fail to perform any covenant, duty, or agreement contained herein or in
any of the Loan Documents relating to the Collateral, and such failure continues
beyond any applicable cure period, the Administrative Agent may, but shall not
be obligated to, perform or attempt to perform such covenant, duty, or agreement
on behalf of such Person. In such event, the Borrowers shall, at the request of
the Administrative Agent, promptly pay any amount expended by the Administrative
Agent in such performance or attempted performance to the Administrative Agent
at its designated Agency Services Address, together with interest thereon at the
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, it is expressly understood that neither the Administrative Agent nor
the Lenders assume any liability or responsibility for the performance of any
duties of the Borrowers, or any related Person hereunder or under any of the
Loan Documents or other control over the management and affairs of any Borrower,
or any related Person, nor by any such action shall the Administrative Agent or
the Lenders be deemed to create a partnership arrangement with any Borrower, or
any related Person.

 

10.5                        Good Faith Duty to Cooperate. In the event that the
Administrative Agent or Required Lenders elect to commence the exercise of
remedies pursuant to Section 10.2 or 10.3 as a result of the occurrence of any
Event of Default, the Borrowers agree to cooperate in good faith with the
Administrative Agent to enable the Administrative Agent to issue Drawdown
Notices and enforce the payment thereof by the Investors, including but not
limited to providing contact information for each Investor within two
(2) Business Days of request.

 

106

--------------------------------------------------------------------------------



 

11.                               AGENCY PROVISIONS.

 

11.1                        Appointment and Authorization of Agents.

 

(a)                                 Authority. Each Lender (including any Person
that is an assignee, participant, secured party or other transferee with respect
to the interest of such Lender in any Principal Obligation or otherwise under
this Credit Agreement) (collectively with such Lender, a “Lender Party”) hereby
irrevocably appoints, designates and authorizes each Agent to take such action
on its behalf under the provisions of this Credit Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms hereof and of the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, no Agent shall have any duties or responsibilities, except those
expressly set forth herein and therein, nor shall any Agent have or been deemed
to have any fiduciary relationship with any Lender Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Loan Documents or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Except as expressly set forth herein, the
provisions of this Section 11 are solely for the benefit of the Administrative
Agent and the Lenders and none of the Borrowers, any Investor, or any Affiliate
of the foregoing (each, a “Borrower Party”) shall have any rights as a
third-party beneficiary of the provisions hereof (except for the provisions that
explicitly relate to the Borrowers in Section 11.10).

 

(b)                                 Release of Collateral. The Secured Parties
irrevocably authorize the Administrative Agent (without any further consent of
the Secured Parties), at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent: (i) upon termination of this
Credit Agreement and the other Loan Documents, termination of the Commitments
and all Letters of Credit and payment in full of all of the Obligations (other
than contingent obligations for which no claim has yet been made), including all
fees and indemnified costs and expenses that are then due and payable pursuant
to the terms of the Loan Documents; and (ii) if approved by the Lenders pursuant
to the terms of Section 12.1. Upon the request of the Administrative Agent, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.1(b).

 

11.2                        Delegation of Duties. Each Agent may execute any of
its duties hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by such Agent concerning all matters pertaining
to such duties. No Agent shall be responsible to any Lender for the negligence
or misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons. The exculpatory provisions of
this Section 11 shall apply to any such sub-agent of such Agent.

 

107

--------------------------------------------------------------------------------



 

11.3                        Exculpatory Provisions. No Agent nor any of its
affiliates, nor any of their respective officers, directors, employees, agents
or attorneys-in-fact (each such person, an “Agent-Related Person”), shall be
liable for any action taken or omitted to be taken by it under or in connection
herewith or in connection with any of the other Loan Documents (except for its
own gross negligence or willful misconduct) or be responsible in any manner to
any Lender Party for any recitals, statements, representations or warranties
made by any of the Borrower Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by such
Agent under or in connection herewith or in connection with the other Loan
Documents, or enforceability or sufficiency therefor of any of the other Loan
Documents, or for any failure of the Borrower Party to perform its obligations
hereunder or thereunder. In each case in the absence of gross negligence or
willful misconduct, no Agent-Related Person shall be responsible to any Lender
for the effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Credit Agreement, or any of the other Loan Documents or for
any representations, warranties, recitals or statements made herein or therein
or made by the Borrower Party in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or by or on behalf of the Borrower Parties
to the Agent-Related Person or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or of the existence or
possible existence of any Potential Default or Event of Default or to inspect
the properties, books or records of the Borrower Parties. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders. Each Lender
Party recognizes and agrees that the Administrative Agent shall not be required
to determine independently whether the conditions described in Sections
6.2(a) or 6.2(b) have been satisfied and, when the Administrative Agent
disburses funds to Borrowers or the Letter of Credit Issuer causes Letters of
Credit to be issued or accepts any Qualified Borrower Guaranties, it may rely
fully upon statements contained in the relevant requests by a Borrower Party.

 

11.4                        Reliance on Communications. The Agents shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, email,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to any
of the Borrower Parties, independent accountants and other experts selected by
the Agents with reasonable care). Each Agent may deem and treat each Lender as
the owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with
Administrative Agent in accordance with Section 12.11(c). Each Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Loan Documents unless it shall first receive
such advice or concurrence of the Lenders as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or under any of the
other Loan Documents in accordance with a request of the Required Lenders (or to
the extent specifically required, all of the Lenders) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders (including their successors and assigns).

 

108

--------------------------------------------------------------------------------



 

11.5                        Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless such Agent has received notice from a Lender or a
Borrower Party referring to the Loan Document, describing such Potential Default
or Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice,
and the Administrative Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Lenders and as is permitted by the Loan Documents.

 

11.6                        Non-Reliance on Agents and Other Lenders. Each
Lender expressly acknowledges that no Agent-Related Person has made any
representations or warranties to it and that no act by any Agent-Related Person
hereafter taken, including any review of the affairs of any Borrower Party,
shall be deemed to constitute any representation or warranty by the
Agent-Related Person to any Lender. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower Parties and made its own decision to make its
Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial or other conditions, prospects
or creditworthiness of any Borrower Party which may come into the possession of
any Agent-Related Person.

 

11.7                        Indemnification. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify, upon demand,
each Agent-Related Person (to the extent not reimbursed by a Borrower Party and
without limiting any obligation of the Borrower Parties to do so), ratably in
accordance with the applicable Lender’s respective Lender’s Pro Rata Share, and
hold harmless each Agent-Related Person from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following payment in full of the
Obligations) be imposed on, incurred by or asserted against it in its capacity
as such in any way relating to or arising out of this Credit Agreement or the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by it under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence or
willful misconduct, or related to another Lender; provided, further, that no
action taken in accordance with the directions of the Required Lenders or all
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct

 

109

--------------------------------------------------------------------------------



 

for purposes of this Section 11.7. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent and the Letter of Credit Issuer
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Credit
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that such Agent is not reimbursed for such expenses by
or on behalf of the Borrower Parties. The agreements in this Section 11.7 shall
survive the termination of the Commitments, payment of all of the Obligations
hereunder and under the other Loan Documents or any documents contemplated by or
referred to herein or therein, as well as the resignation or replacement of any
Agent.

 

11.8                        Agents in Their Individual Capacity. Each Agent (and
any successor acting as an Agent) and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any Borrower Party (or any of
their Subsidiaries or Affiliates) as though such Agent were not an Agent or a
Lender hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding the Borrower Parties or their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to the Loans made
and Letters of Credit issued and all obligations owing to it, an Agent acting in
its individual capacity shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

11.9                        Successor Agents.

 

(a)                                 Resignation of Administrative Agent.

 

(i)                                     The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Letter of Credit Issuer and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers and subject to
the consent of the Borrowers (provided no Event of Default has occurred and is
continuing at the time of such resignation), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Letter of
Credit Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

110

--------------------------------------------------------------------------------



 

(ii)                                  If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrowers and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrowers, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(iii)                               With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Letter of Credit Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(iv)                              Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section 11.9 shall also constitute its
resignation as Letter of Credit Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Letter of Credit Issuer, (b) the retiring Letter of Credit Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

 

111

--------------------------------------------------------------------------------



 

(v)                                 Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section 11.9 shall also constitute its
resignation as Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder: (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swingline Lender; and (b) the retiring Swingline Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The retiring Swingline Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Swingline Lender.

 

(b)                                 Resignation of Other Agents. Any other Agent
may, at any time, resign upon written notice to the Lenders and the Borrowers.
If no successor agent is appointed prior to the effective date of the
resignation of the applicable Agent, then the retiring Agent may appoint, after
consulting with the Lenders and the Borrowers, a successor Agent from any of the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and shall assume
the duties and obligations of such retiring Agent, and the retiring Agent shall
be discharged from its duties and obligations as Agent under this Credit
Agreement and the other Loan Documents. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 11.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Credit Agreement.

 

11.10                 Reliance by the Borrowers. The Borrowers shall be entitled
to rely upon, and to act or refrain from acting on the basis of, any notice,
statement, certificate, waiver or other document or instrument delivered by the
Administrative Agent to the Borrowers, so long as the Administrative Agent is
purporting to act in its respective capacity as the Administrative Agent
pursuant to this Credit Agreement, and the Borrowers shall not be responsible or
liable to any Lender (or to any Participant or to any Assignee), or as a result
of any action or failure to act (including actions or omissions which would
otherwise constitute defaults hereunder) which is based upon such reliance upon
Administrative Agent. The Borrowers shall be entitled to treat the
Administrative Agent as the properly authorized Administrative Agent pursuant to
this Credit Agreement until the Borrowers shall have received notice of
resignation, and the Borrowers shall not be obligated to recognize any successor
Administrative Agent until the Borrowers shall have received written
notification satisfactory to them of the appointment of such successor.

 

11.11                 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower Parties) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Liability and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and

 

112

--------------------------------------------------------------------------------



 

counsel and all other amounts due the Secured Parties hereunder) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

 

12.                               MISCELLANEOUS.

 

12.1                        Amendments. Neither this Credit Agreement (including
the exhibits hereto) nor any other Loan Document to which any Borrower is a
party, nor any of the terms hereof or thereof, may be amended, waived,
discharged or terminated, unless such amendment, waiver, discharge, or
termination is in writing and signed by the Administrative Agent (based upon the
approval of the Required Lenders), or the Required Lenders, on the one hand, and
such Borrower on the other hand; and, if the rights or duties of an Agent are
affected thereby, by such Agent; provided that no such amendment, waiver,
discharge, or termination shall, without the consent of:

 

(a)                                 each Lender affected thereby:

 

(i)                                     reduce or increase the amount or alter
the term of the Commitment of such Lender, alter the provisions relating to any
fees (or any other payments) payable to such Lender, or accelerate the
obligations of such Lender to advance its portion of any Borrowing, as
contemplated in Section 2.5 or issue or participate in any Letter of Credit, as
contemplated in Section 2.9;

 

(ii)                                  extend the time for payment for the
principal of or interest on the Obligations, or fees or costs, or reduce the
principal amount of the Obligations (except as a result of the application of
payments or prepayments), or reduce the rate of interest borne by the
Obligations (other than as a result of waiving the applicability of the Default
Rate), or otherwise affect the terms of payment of the principal of or any
interest on the Obligations or fees or costs hereunder;

 

(iii)                               release any Liens granted under the
Collateral Documents, except as otherwise contemplated herein or therein, and
except in connection with the transfer of interests in the Borrowers permitted
hereunder or in any other Loan Document;

 

113

--------------------------------------------------------------------------------



 

(iv)                              amend or waive the terms of Section 2.15; and

 

(b)                                 all Lenders:

 

(i)                                     except as otherwise provided by
Section 9.5 or 9.10, permit the cancellation, excuse or reduction of the Unused
Capital Commitment or Capital Commitment of any Included Investor or Designated
Investor;

 

(ii)                                  amend the definition of “Applicable
Requirement”, “Available Commitment”, “Concentration Limit”, “Designated
Investor”, “Eligible Institution”, “Exclusion Event”, “HNW Investor”, “Hurdle
Condition”, “Included Investor”, “Maturity Date”, “Principal Obligations”,
“Pooled Vehicle Investor” or the definition of any of the defined terms used
therein;

 

(iii)                               change the percentages specified in the
definition of Required Lenders herein or any other provision hereof specifying
the number or percentage of the Lenders which are required to amend, waive or
modify any rights hereunder or otherwise make any determination or grant any
consent hereunder;

 

(iv)                              except in a transaction permitted by this
Credit Agreement, consent to the assignment or transfer by any Borrower of any
of its rights and obligations under (or in respect of) the Loan Documents; or

 

(v)                                 amend the terms of Section 3.5(b) or this
Section 12.1.

 

The Administrative Agent agrees that it will notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; (B) no provisions of Section 2.9 may be amended or
modified without the consent of the Letter of Credit Issuer; (C) no provisions
of Section 2.6 may be amended or modified without the consent of the Swingline
Lender; and (D) Section 8 and Section 9 specify the requirements for waivers of
the Affirmative Covenants and Negative Covenants listed therein, and any
amendment to a provision of Section 8 or Section 9 shall require the consent of
the Lenders or the Administrative Agent that are specified therein as required
for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
the Required Lenders.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersede the
unanimous consent provisions set forth herein; (2) the Required Lenders may
consent to allow a Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding; and (3) the Administrative Agent may, in
its sole discretion, agree to the modification or waiver of any of the other
terms of this Credit Agreement or any other Loan Document or consent to any
action or

 

114

--------------------------------------------------------------------------------



 

failure to act by any Borrower, if such modification, waiver, or consent is of
an administrative nature.

 

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

 

12.2                        Sharing of Offsets. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 4 or Section 12.5) greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of obligations owing
them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Sections 2.9(h) and 4.9 or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans and Letters of Credit to any
assignee or participant, other than to the Borrowers or any of their
Subsidiaries (as to which the provisions of this paragraph shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

 

12.3                        Sharing of Collateral. To the extent permitted by
Applicable Law, each Lender and the Administrative Agent, in its capacity as a
Lender, agrees that if it shall, through the receipt of any proceeds from a
Drawdown or the exercise of any remedies under any Collateral Documents, receive
or be entitled to receive payment of a portion of the aggregate amount of
principal, interest and fees due to it under this Credit Agreement which
constitutes a greater proportion of the aggregate amount of principal, interest
and fees then due to such Lender under this Credit Agreement than the proportion
received by any other Lender in respect of the aggregate amount of principal,
interest and fees due with respect to any Obligations to such Lender under

 

115

--------------------------------------------------------------------------------



 

this Credit Agreement, then such Lender or the Administrative Agent, in its
capacity as a Lender, as the case may be, shall purchase participations in the
Obligations under this Credit Agreement held by such other Lenders so that all
such recoveries of principal, interest and fees with respect to this Credit
Agreement, the Notes and the Obligations thereunder held by the Lenders shall be
pro rata according to each Lender’s Commitment (determined as of the date hereof
and regardless of any change in any Lender’s Commitment caused by such Lender’s
receipt of a proportionately greater or lesser payment hereunder). Each Lender
hereby authorizes and directs the Administrative Agent to coordinate and
implement the sharing of collateral contemplated by this Section 12.3 prior to
the distribution of proceeds from Drawdowns or proceeds from the exercise of
remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

 

12.4                        Waiver. No failure to exercise, and no delay in
exercising, on the part of the Administrative Agent or the Lenders, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agents
and the Lenders hereunder and under the Loan Documents shall be in addition to
all other rights provided by Applicable Law. No modification or waiver of any
provision of this Credit Agreement, the Notes or any of the other Loan
Documents, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand. Subject to the terms of this Credit Agreement
(including, without limitation, Section 12.1), the Administrative Agent acting
on behalf of all Lenders, and the Borrowers may from time to time enter into
agreements amending or changing any provision of this Credit Agreement or the
rights of the Lenders or the Borrowers hereunder, or may grant waivers or
consents to a departure from the due performance of the obligations of the
Borrowers hereunder, any such agreement, waiver or consent made with such
written consent of the Administrative Agent being effective to bind all the
Lenders, except as provided in Section 12.1. A waiver on any one or more
occasions shall not be construed as a bar to or waiver of any right or remedy on
any future occasion.

 

12.5                        Payment of Expenses; Indemnity.

 

(a)                                 Cost and Expenses. The Borrowers, jointly
and severally, shall pay (i) all reasonable and invoiced out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, including the Administrative Agent’s special counsel, Cadwalader,
Wickersham & Taft LLP), in connection with the preparation, negotiation,
execution, delivery, syndication and administration of this Credit Agreement and
the other Loan Documents and any amendments, modifications, addition of
Investors, amendments to any Borrower’s Constituent Document, joinder of
Borrowers, or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided that
the Borrowers will not be liable for the fees and expenses of more than one
separate firm of attorneys and local or regulatory counsel in each applicable
jurisdiction (whether such firm represents one or more of the foregoing), except
in the event that the foregoing shall have been advised by counsel that there
are actual or perceived conflicts of interest, in which event the Borrowers will
be required

 

116

--------------------------------------------------------------------------------



 

to pay for one additional counsel for each affected party, (ii) all reasonable
and invoiced out-of-pocket expenses incurred by the Letter of Credit Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all invoiced
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Letter of Credit Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the Letter of Credit Issuer)
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section 12.5, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrowers. The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Letter of Credit Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers), other than such Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Credit Facility), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Letter of Credit Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual presence or Release of Hazardous
Materials on or from any property owned or operated by any Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Credit Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by any Borrower or any Subsidiary thereof against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Subsidiary has obtained a final
and non-appealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 12.5(b) shall not apply with respect to
Taxes other than any

 

117

--------------------------------------------------------------------------------



 

Taxes that represent losses, claims, damage, liabilities and related expenses
arising from any non-Tax claim.

 

(c)                                  Reimbursement by the Lenders. To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under Section 12.5(a) or Section 12.5(b) to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Letter of Credit Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Letter of Credit Issuer or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Principal Obligations at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), Letter of Credit Issuer in connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by Applicable Law, the Borrowers shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section 12.5 shall be payable promptly after demand therefor.

 

(f)                                   Survival. Each party’s obligations under
this Section 12.5 shall survive the termination of the Loan Documents and
payment of the Obligations hereunder.

 

12.6                        Notice.

 

(a)                                 Notices Generally. Any notice, demand,
request or other communication which any party hereto may be required or may
desire to give hereunder shall be in writing (except where telephonic
instructions or notices are expressly authorized herein to be given) and shall
be deemed to be effective: (i) if by hand delivery, telecopy or other facsimile
transmission, on the day and at the time on which delivered to such party at the
address or fax numbers specified below; (ii) if by mail, on the day which it is
received after being deposited, postage prepaid, in the United States registered
or certified mail, return receipt requested, addressed to such party at the
address specified below; or (iii) if by FedEx or other reputable express mail
service, on the next Business

 

118

--------------------------------------------------------------------------------



 

Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (iv) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (v) if by
email, as provided in Section 12.6(b).

 

If to the Borrowers:

 

At the address specified with respect thereto on Schedule I, provided, however,
that notices to be delivered to any Borrower may be sent to the attention of the
Initial Borrower, and notices from any Borrower may be delivered by the Initial
Borrower, and, in furtherance of the foregoing, each other Borrower hereby
appoints the Initial Borrower as its duly appointed agent and attorney-in-fact
to act in its stead for such purposes under the Loan Documents, and agrees that
it shall be liable for, and bound by, any and all actions of the Initial
Borrower so made or taken:

 

With a copy to (which shall not constitute notice hereunder):

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention:                                         Amy R. Shapiro

Telephone:                                   (212) 225-2076

Fax:                                                                       (212)
225-3999

Email:                                                           
ashapiro@cgsh.com

 

If to Wells Fargo, as Administrative Agent, Letter of Credit Issuer or Lender:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention:                                         Michael D. Cardani

Telephone:                                   (704) 410-1808

Fax:                                                                       (704)
715-1435

Email:                                                           
subscription.finance@wellsfargo.com

Michael.D.Cardani@wellsfargo.com

 

With a copy to (which shall not constitute notice hereunder):

 

Cadwalader, Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: Wesley Misson

Telephone:  (704) 348-5355

Facsimile:  (704) 348-5200

Email:  wesley.misson@cwt.com

 

119

--------------------------------------------------------------------------------



 

If to any other Lender:

 

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from the
Borrowers or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

 

(b)                                 Electronic Communication. Notices and other
communications to the Lenders and the Letter of Credit Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Letter of Credit Issuer pursuant to Section 2 if such Lender
or the Letter of Credit Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. Any Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

12.7                        Governing Law. This Credit Agreement and any other
Loan Document (except, at to any other Loan Document, as expressly set forth
therein), and any claim, controversy or dispute arising under or related to or
in connection therewith, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law.

 

12.8                        Choice of Forum; Consent to Service of Process and
Jurisdiction; Waiver of Trial by Jury. Any suit, action or proceeding against
any party hereto with respect to this Credit Agreement, the Notes or the other
Loan Documents or any judgment entered by any court in respect thereof, may be
brought in the courts of the State of New York, or in the United States Courts,
in each case, located in the Borough of Manhattan in New York City, pursuant to
Section 5-1402 of the New York General Obligations Law, and each party hereto
hereby submits

 

120

--------------------------------------------------------------------------------



 

to the non-exclusive jurisdiction of such courts for the purpose of any such
suit, action or proceeding. Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court by the
mailing thereof by the Lender by registered or certified mail, postage prepaid,
to such party’s address set forth in Section 12.6. Each party hereto hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Credit Agreement or the Notes brought in the courts of the State of New
York, or in the United States Courts, in each case located in the Borough of
Manhattan in New York City, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

12.9                        Invalid Provisions. If any provision of this Credit
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Credit Agreement, such provision
shall be fully severable and this Credit Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part of this Credit Agreement, and the remaining provisions of this
Credit Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Credit Agreement, unless such continued effectiveness of this Credit Agreement,
as modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein. If any provision of this Credit Agreement shall
conflict with or be inconsistent with any provision of any of the other Loan
Documents, then the terms, conditions and provisions of this Credit Agreement
shall prevail.

 

12.10                 Entirety. The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof.

 

12.11                 Successors and Assigns; Participations.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.11(b), (ii) by way of participation
in accordance with the provisions of Section 12.11(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.11(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.11(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

121

--------------------------------------------------------------------------------



 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees (each, an “Assignee”) all or a portion
of its rights and obligations under this Credit Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that,
in each case, any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender, no minimum amount need be assigned; and;

 

(B)                               in any case not described in
Section 12.11(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding hereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such “Trade Date”) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Specified Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed); provided that the Borrowers shall
be deemed to have given their consent ten (10) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrowers
in a written notice to the Administrative Agent received prior to such tenth
(10th) Business Day.

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loan or the Commitment assigned.

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by
Section 12.11(b)(i)(B) and, in addition:

 

(A)                               the consent of the Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Specified
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender or an Affiliate of a Lender that is an
Eligible Assignee; provided, that the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender with a
Commitment or an Affiliate of such Lender;

 

122

--------------------------------------------------------------------------------



 

(C)                               the consent of the Letter of Credit Issuer
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 for
each assignment; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire if requested by the
Administrative Agent.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made to (A) any Borrower or any Borrower’s Subsidiaries or
Affiliates or (B) to any Defaulting Lender or any of its Affiliates, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons. No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the Assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Letter of Credit Issuer and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full share of all Loans and participations in Letters of Credit
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Credit Agreement until
such compliance occurs.

 

(viii)                        Consequences of Assignment. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 12.11(c),
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Credit Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such

 

123

--------------------------------------------------------------------------------



 

Assignment and Assumption, be released from its obligations under this Credit
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4 and Section 12.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this paragraph
shall be treated for purposes of this Credit Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 12.11(d).

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at one of its offices in Charlotte, North Carolina, a copy of each
Assignment and Assumption and each Lender Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
with the consent of, and notice to, the Borrowers and the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrowers
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Letter of Credit Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.5(c) with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1 that directly affects such Participant and could not
be affected by a vote of the Required Lenders. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4 (subject to the
requirements and limitations therein, including the requirements of
Section 4.1(g) (it being understood that the documentation required under
Section 4.1(g) shall be

 

124

--------------------------------------------------------------------------------



 

delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.11(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.8 as if it were an assignee under Section 12.11(b) and (B) shall not
be entitled to receive any greater payment under Sections 4.1 and 4.4, with
respect to such participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.8(b) with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 10.3 as though it were a Lender;
provided that such Participant agrees to be subject to Section 12.2 as though it
were a Lender.

 

(e)                                  Participant Register. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)                                   Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                  Addition of Lenders. With the prior written
consent of the Administrative Agent, the Letter of Credit Issuer and the
Swingline Lender in their sole discretion, at the request of the Borrowers, a
new lender may join the Credit Facility as a Lender by delivering a Lender
Joinder Agreement to the Administrative Agent, and such new Lender shall assume
all rights and obligations of a Lender under this Credit Agreement and the other
Loan Documents; provided that:

 

(i)                                     the Commitment of the new Lender shall
be in addition to the Commitment of the existing Lenders in effect on the date
of such new Lender’s entry into the Credit Facility and the Maximum Commitment
shall be increased in a corresponding amount but in any event not in excess of
the amount set forth in Section 2.15 without the consent of all Lenders;

 

125

--------------------------------------------------------------------------------



 

(ii)                                  the Commitment of the new Lender shall be
in a minimum amount of $10,000,000, or such lesser amount agreed to by the
Borrowers and the Administrative Agent;

 

(iii)                               such new Lender shall deliver to the
Borrowers and the Administrative Agent certification as to exemption from
deduction or withholding of Taxes in accordance with Section 4.1(g); and

 

(iv)                              the parties shall execute and deliver to the
Administrative Agent a Lender Joinder Agreement, any amendment hereto determined
necessary or appropriate by the Administrative Agent in connection with such
Lender Joinder Agreement, the Borrowers shall execute such new Notes as the
Administrative Agent or any Lender may request, and the new Lender shall deliver
payment of a processing and recordation fee of $3,500 to the Administrative
Agent, which amount the Administrative Agent may waive in its sole discretion.

 

(h)                                 Disclosure of Information. Any Lender may
furnish any information concerning any Borrower in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants), subject, however, to the provisions of Section 12.17.

 

12.12                 Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Credit Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be excluded as set forth in the
definition of Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 10 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.2 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Letter of Credit
Issuer; third, to Cash Collateralize the Fronting Exposure of the Letter of
Credit Issuer with respect to such Defaulting Lender in accordance with
Section 4.9; fourth, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s

 

126

--------------------------------------------------------------------------------



 

potential future funding obligations with respect to Loans and funded
participations under this Credit Agreement and (B) Cash Collateralize the Letter
of Credit Issuer’s future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Credit
Agreement, in accordance with Section 4.9; sixth, to the payment of any amounts
owing to the Lenders, the Letter of Credit Issuer as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Letter of Credit
Issuer against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this Credit
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans or funded participations in Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and funded participations in Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Letter of Credit Liability are held by the Lenders pro rata in accordance
with their Commitments without giving effect to Section 12.12(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 12.12(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               Each Defaulting Lender shall be entitled to
receive interest and Letter of Credit fees for any period during which such
Lender is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Loans funded by it, and (2) its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 4.9.

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit fees pursuant to Section 2.14 for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.9.

 

(C)                               With respect to any Letter of Credit fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in the Letter of Credit Liability that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to the Letter of Credit Issuer the

 

127

--------------------------------------------------------------------------------



 

amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
the Letter of Credit Liability shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 6.2 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Principal Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 12.22, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Letter of Credit Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 4.9.

 

(b)                                 Defaulting Lender Cure. If the Borrowers,
the Administrative Agent and the Letter of Credit Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with their
Commitments (without giving effect to Section 12.12(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Letters of Credit. So long as any
Lender is a Defaulting Lender, the Letter of Credit Issuer shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

12.13                 All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Credit Agreement or

 

128

--------------------------------------------------------------------------------



 

any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

 

12.14                 Headings. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Credit
Agreement.

 

12.15                 Survival. All representations and warranties made by the
Borrowers herein shall survive delivery of the Notes, the making of the Loans
and the issuance of the Letters of Credit.

 

12.16                 Full Recourse. The payment and performance of the
Obligations shall be fully recourse to the Borrowers and their properties and
assets. Notwithstanding anything in this Credit Agreement and the Loan Documents
to the contrary, the Obligations shall not be recourse to any Investor, the
Adviser (provided that, for the avoidance of doubt, nothing in this
Section 12.16 is in any way intended to limit or reduce any Investor’s
obligations to fund its Capital Commitment under the related Constituent
Document) or any of their Affiliates (other than the Borrowers) or any of their
respective past, present or future direct or indirect members, partners,
shareholders, officers, directors, agents or employees (the “Non-Recourse
Parties”) and the Agents and Lenders shall not have the right to pursue any
claim or action (including arbitration proceedings) against the Non-Recourse
Parties.

 

12.17                 Availability of Records; Confidentiality. (a) Each party
hereto acknowledges and agrees that this Credit Agreement, all Loan Documents,
Borrowing Base Certificates, and all other documents, certificates, opinions,
letters of credit, reports, and other material information of every nature or
description, and all transactions contemplated hereunder and thereunder
(collectively, “Transaction Information”) are confidential; provided, it is
acknowledged and agreed that the Administrative Agent may provide to the
Lenders, and that the Administrative Agent and each Lender may provide to any
Affiliate of a Lender that is an Eligible Assignee or Participant or Assignee
or, with the consent of the Borrowers (not to be unreasonably withheld or
delayed), proposed Participant or Assignee and each of their respective
officers, directors, employees, advisors, auditors, counsel, rating agencies and
agents or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, provided such party is advised of the confidential nature
of such information, Transaction Information (including originals or copies of
this Credit Agreement and other Loan Documents), and may communicate all oral
information, at any time submitted by or on behalf of any Borrower Party or
received by the Administrative Agent or a Lender in connection with the Loans,
the Letter of Credit Liability, the Commitments or any Borrower Party; provided
further that, prior to any such delivery or communication, the Lender, Affiliate
of a Lender, Participant, or Assignee, or proposed Participant or Assignee or
such other Person, as the case may be, shall agree to preserve the
confidentiality of all data and information which constitutes Transaction
Information or Confidential Information and be subject to obligations of
confidentiality and restricted use with respect to the Confidential Information
that are at least as stringent as the terms of this Section 12.17 and each
Lender, Participant or Assignee or proposed Participant or Assignee shall
provide access to this Confidential Information only to such limited number of
representatives who have a bona fide need to know such information; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital

 

129

--------------------------------------------------------------------------------



 

Commitments and details regarding their investments in the Borrowers
(collectively, the “Investor Information”) have been and will be delivered on a
confidential basis; and (y) information with respect to Investments has been and
will be delivered on a confidential basis; (ii) acknowledge and agree that such
Investor Information and information with respect to Investments are
Confidential Information; and (iii) agree that such Investor Information and
information with respect to Investments shall be subject to the provisions of
this Section 12.17; and (c) anything herein to the contrary notwithstanding, the
provisions of this Section 12.17 shall not preclude or restrict any such party
from disclosing any Transaction Information or Confidential Information: (i) to
their respective accountants, lawyers and regulators, (ii) to the Investors
(iii) with the prior written consent of, with respect to Transaction
Information, all parties hereto, and with respect to Confidential Information,
the Borrowers; (iv) upon the order of or pursuant to the rules and regulations
of any Governmental Authority having jurisdiction over such party or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (v) in connection with any audit by an
independent public accountant of such party, provided such auditor thereto
agrees to be bound by the provisions of this Section 12.17; (vi) to examiners or
auditors of any applicable Governmental Authority which examines such party’s
books and records while conducting such examination or audit; or (vii) as
otherwise specifically required by Applicable Law, including in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges. Notwithstanding the foregoing, the parties hereto (and each
of their respective employees, representatives, or other agents) may disclose to
any and all other person, without limitation of any kind, the U.S. federal,
state, and local tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to them relating to such tax treatment and tax
structure.

 

12.18                 Customer Identification Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that U.S. law requires each U.S. Lender and the
Administrative Agent to obtain, verify and record information that identifies
each Borrower (and in certain circumstances the beneficial owners thereof),
which information includes the name and address of each Borrower (and beneficial
owner) and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Borrower (and beneficial owner).

 

12.19                 Multiple Counterparts. This Credit Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Credit Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Credit Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

 

12.20                 Term of Agreement. This Credit Agreement shall remain in
effect from the Closing Date through and including the date upon which all
Obligations (other than contingent obligations not then due) arising hereunder
or under any other Loan Document shall have been indefeasibly and irrevocably
paid and satisfied in full, all Letters of Credit have been terminated or
expired and all Commitments have been terminated. No termination of this Credit
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Credit
Agreement which survives such termination. For the

 

130

--------------------------------------------------------------------------------



 

avoidance of doubt, this Credit Agreement shall remain in full force and effect
after the Maturity Date if any Letters of Credit remain outstanding, even if
Cash Collateralized.

 

12.21                 Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Credit Agreement and any other Loan
Document, the terms of this Credit Agreement shall control; provided that any
provision of the Collateral Documents which imposes additional burdens on any
Borrower or further restricts the rights of any Borrower or any of its
Affiliates or gives the Administrative Agent or Lenders additional rights shall
not be deemed to be in conflict or inconsistent with this Credit Agreement and
shall be given full force and effect.

 

12.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Remainder of Page Intentionally Left Blank
Signature Page(s) to Follow.

 

131

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

 

By:

 

 

 

Name: Alan Kirshenbaum

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Acknowledged and agreed to with respect to Section 5.4 only:

 

 

 

ADVISER:

 

 

 

OWL ROCK TECHNOLOGY ADVISORS LLC

 

 

 

 

 

By:

 

 

 

Name: Alan Kirshenbaum

 

 

Title:   Chief Operating Officer

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Letter of
Credit Issuer and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Dragomir Sipovic

 

 

One Lincoln Street-SFC 0310

 

 

Boston, MA  02111

 

 

(617) 662-8603

 

 

DSipovic@StateStreet.com

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

300 Fifth Avenue

 

 

Pittsburgh, PA 15222

 

 

Attention: Robyn Reeher

 

 

Telephone: 412-768-3090

 

 

Facsimile: 844-679-0703

 

 

Email: Robyn.reeher@pnc.com

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Borrower Information

 

General Information

 

Borrower Name

 

Jurisdiction
of Formation

 

Chief Executive Office / Principal Place of
Business / Principal Office / Notice Address

Owl Rock Technology Finance Corp.

 

Maryland

 

Owl Rock Technology Finance Corp.
399 Park Avenue, 38th Floor
New York, New York 10022
Attention: Alan Kirshenbaum
Telephone: (212) 419-3004
Email: alan@owlrock.com

 

Collateral Account Information

 

Borrower Name

 

Account Bank

 

ABA #

 

Account #

Owl Rock Technology Finance Corp.

 

State Street Bank and Trust Company

 

011000028

 

11034386

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

Commitments

 

Lender Name

 

Commitment

 

Increased
Commitment

 

Wells Fargo Bank, National Association

 

$

175,000,000

 

$

350,000,000

 

State Street Bank and Trust Company

 

$

100,000,000

 

$

200,000,000

 

PNC Bank, National Association

 

$

75,000,000

 

$

150,000,000

 

Maximum Commitment

 

$

350,000,000

 

$

700,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

Borrower Organizational Structure

 

[See Attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF BORROWING BASE CERTIFICATE

 

Schedule of Investors
(as of November 19, 2018)

 

[see attached]

 

--------------------------------------------------------------------------------



 

BORROWING BASE CERTIFICATE

 

[DATE]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590-2790

Email:                        agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

Re:                             That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Ladies and Gentlemen:

 

Pursuant to Section 8.1(k) of the Credit Agreement, the undersigned hereby
certifies that attached hereto is the Borrowing Base Certificate, which contains
a calculation of the Available Commitment that is true and correct in all
material respects to the knowledge of such Borrower as of the date hereof
(subject to any Transfer of an Investor’s Subscribed Interest not yet reported,
as permitted by Section 9.5 of the Credit Agreement).

 

[Signature page(s) follow]

 

A-2

--------------------------------------------------------------------------------



 

 

BORROWER(S):

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER BORROWER(S)]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------



 

Exhibit A
[Attach Spreadsheet]

 

A-4

--------------------------------------------------------------------------------



 

EXHIBIT B
FORM OF NOTE

 

Dated as of [DATE]

 

New York, New York

 

1.                                      FOR VALUE RECEIVED, the undersigned OWL
ROCK TECHNOLOGY FINANCE CORP., a  Maryland corporation (the “Maker”), hereby
unconditionally promises to pay [LENDER] (the “Payee”), in accordance with the
provisions of the Credit Agreement (as defined below), the principal amount of
each Loan from time to time, together with all accrued interest thereon, made by
the Payee to the Maker under that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, the Maker, as a Borrower (together
with the other borrowers from time to time party thereto, the “Borrowers”), the
banks and financial institutions from time to time party thereto as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the
Secured Parties and the Letter of Credit Issuer and Wells Fargo Securities, LLC,
as the Sole Bookrunner and Sole Lead Arranger (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

2.                                      The unpaid principal amount of this
promissory note (this “Note”) shall be payable in accordance with the terms of
Sections 3.2 and 3.4 of the Credit Agreement.  The unpaid principal amount of
this Note shall bear interest from the date of borrowing until maturity in
accordance with Section 2.7 of the Credit Agreement.  Interest on this Note
shall be payable in accordance with Section 3.3 of the Credit Agreement.

 

3.                                      All Borrowings hereunder, and all
payments made with respect thereto, may be recorded by the Payee from time to
time on grids which may be attached hereto or the Payee may record such
information by such other method as the Payee may generally employ; provided,
however, that failure to make any such entry shall in no way increase, reduce or
diminish the Maker’s obligations hereunder.  The aggregate unpaid amount of all
Borrowings set forth on grids which may be attached hereto shall, absent
manifest error, be presumptive evidence of the unpaid principal amount of this
Note.

 

4.                                      This Note has been executed and
delivered pursuant to the Credit Agreement and is one of the “Notes” referred to
therein, and the holder of this Note shall be entitled to the benefits provided
in the  Credit Agreement.  This Note evidences Loans made under the Credit
Agreement to the Maker.  Reference is hereby made to the Credit Agreement for a
statement of: (a) the obligation of the Lenders to make advances thereunder;
(b) the prepayment rights and obligations of the Maker; (c) the collateral for
the repayment of this Note; and (d) the events upon which the maturity of this
Note may be accelerated.  The Maker may borrow, repay and reborrow hereunder
upon the terms and conditions specified in the Credit Agreement.

 

B-1

--------------------------------------------------------------------------------



 

5.                                      If this Note, or any installment or
payment due hereunder, is not paid when due, whether on the Maturity Date or by
acceleration, or if it is collected through a bankruptcy, probate or other
court, whether before or after the Maturity Date, the Maker agrees to pay all
invoiced out-of-pocket costs of collection, including, but not limited to,
invoiced and reasonable attorneys’ fees and expenses incurred by the holder
hereof and cost of appeal as provided in the Credit Agreement.  All past-due
principal of, and, to the extent permitted by Applicable Law, past-due interest
on this Note, shall bear interest until paid at the Default Rate as provided in
the Credit Agreement.

 

6.                                      The Maker waives demand, presentment for
payment, protest, notice of protest, notice of acceleration (except as specified
in Section 10.2 of the Credit Agreement), notice of intent to accelerate,
diligence in collection, the bringing of any suit against any party, and any
notice of or defense on account of any extensions, renewals, partial payment, or
any releases or substitutions of any security, or any delay, indulgence, or
other act of any trustee or any holder hereof, whether before or after maturity.

 

7.                                      This Note and any claim, controversy or
dispute arising under or related to or in connection herewith, the relationship
of the parties, and/or the interpretation and enforcement of the rights and
duties of the parties will be governed by the laws of the State of New York
without regard to any conflicts of law principles other than Section 5-1401 of
the New York General Obligations Law.

 

8.                                      Reference is hereby made to
Section 12.16 of the Credit Agreement regarding the provisions relating to
recourse liability which are hereby incorporated by reference in this Note as if
fully set forth herein, for the payment and performance of the Maker’s
obligations hereunder.

 

9.                                      This Note is registered in accordance
with Section 12.11(c) of the Credit Agreement and is in registered form for U.S.
federal income tax purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
day and year first above written.

 

 

MAKER:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------



 

EXHIBIT C
FORM OF SECURITY AGREEMENT

 

Dated as of [DATE]

 

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) is executed and delivered
as of the date above by OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland
corporation (the “Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018, by and among, inter alios, the Borrower, the other Borrowers
from time to time party thereto, the banks and financial institutions from time
to time party thereto as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent for the Secured Parties and the Letter of Credit Issuer and
Wells Fargo Securities, LLC, as the Sole Bookrunner and Sole Lead Arranger (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Reference is also made to the Pledgor’s Confidential Private Placement
Memorandum dated as of October 2018, together with any appendices and
supplements thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Memorandum”) and the Subscription
Agreements of the Pledgor (together with the Memorandum, the “Investor
Documents”).

 

1.                                      Acknowledgement.  The Pledgor hereby
acknowledges and confirms that it is receiving a direct or indirect benefit from
the Loans and Letters of Credit under the Credit Agreement, and that the grant
of the security interest in the Collateral hereunder and the execution of this
Security Agreement is a condition to the extension of any Loans and/or Letters
of Credit.

 

2.                                      Grant of Security Interest.  In order to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Obligations, the
Pledgor hereby grants to the Administrative Agent and pledges and creates a
security interest in, all of its right, title and interest, in, to and under the
following, whether now existing or hereafter acquired or arising and wherever
located, for the benefit of the Secured Parties (the “Collateral”):

 

(a)                                 all of the Pledgor’s rights, titles,
interests, powers and privileges in, related to, appurtenant to or arising out
of the Capital Commitments, and the Capital Contributions made by its Investors;

 

C-1

--------------------------------------------------------------------------------



 

(b)                                 all of the Pledgor’s rights, titles,
interests, remedies, and privileges under the Investor Documents (i) to issue
and enforce Drawdown Notices and Pending Drawdowns on and of the Pledgor’s
Investors, (ii) to receive and enforce Capital Contributions and (iii) relating
to Drawdowns, Pending Drawdowns, Capital Commitments or Capital Contributions;
and

 

(c)                                  all proceeds of any and all of the
foregoing.

 

3.                                      Representations and Warranties.  The
Pledgor hereby represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties as follows:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except with respect to
representations and warranties made as of an earlier date, which shall be true
and correct in all material respects as of such earlier date);

 

(b)                                 except for the rights of the Administrative
Agent and the rights of any other Borrower pledged to the Administrative Agent,
the Pledgor has the sole right to issue Drawdown Notices on the Pledgor’s
Investors;

 

(c)                                  the Pledgor is the sole legal and equitable
owner of the Capital Contributions resulting from any Drawdowns made upon its
Investors;

 

(d)                                 the Pledgor has the right to pledge, assign
and transfer the Collateral owned by the Pledgor;

 

(e)                                  the Pledgor was formed in, and only in,
Maryland; and

 

(f)                                   the Pledgor has reviewed the Filings which
the Administrative Agent intends to file with respect to the Collateral and that
such Filings are accurate with respect to any information pertaining to the
Pledgor.

 

4.                                      Remedies.

 

(a)                                 Subject to the limitations set forth in the
Loan Documents, the Administrative Agent and the Secured Parties shall have all
rights, remedies and recourse granted in the Loan Documents and any other
instruments executed to provide security for or in connection with the payment
and performance of the Obligations or existing at common law or equity
(including those granted by the UCC, and the right of offset).

 

(b)                                 Without limiting the generality of
Section 4(a), if an Event of Default shall occur and be continuing, the
Administrative Agent, subject to the limitations set forth in the Loan
Documents, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances collect, receive and realize upon the Collateral,

 

C-2

--------------------------------------------------------------------------------



 

or any part thereof, and may forthwith take such other actions as may be
available under Applicable Law.

 

(c)                                  To the extent permitted by Applicable Law,
the Pledgor waives all claims, damages and demands it may acquire against the
Administrative Agent arising out of the exercise by the Administrative Agent of
any of its rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by Applicable Law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.

 

(d)                                 Notwithstanding the exercise of any remedy
by the Administrative Agent on behalf of the Secured Parties upon the occurrence
and during the continuance of an Event of Default and until the Termination Date
(as hereinafter defined) has occurred: (i) the Pledgor shall not be subrogated
thereby to any rights of the Administrative Agent for the benefit of the Secured
Parties against the Collateral or any other security for the Obligations, or the
Pledgor, or any property of the Pledgor; (ii) the Pledgor shall not be deemed to
be the owner of any interest in the Obligations; and (iii) the Pledgor shall not
exercise any rights or remedies with respect to the Pledgor or the Collateral or
any other security for the Obligations or any of them or the property of the
Pledgor, except to the extent expressly set forth in the Credit Agreement or
herein, or unless otherwise requested in writing to do so by the Administrative
Agent.

 

(e)                                  The remedies given to the Administrative
Agent on behalf of the Secured Parties hereunder (i) shall be cumulative and
concurrent; (ii) may be pursued separately, successively or concurrently against
the Pledgor and any other party obligated under the Obligations, or against the
Collateral, or any of such Collateral, or any other security for the
Obligations, or any of them, at the sole discretion of the Administrative Agent,
on behalf of the Secured Parties; (iii) may be exercised as often as occasion
therefor shall arise following and during the continuance of an Event of
Default, it being agreed by the Pledgor that the exercise or failure to exercise
any of the same shall in no event be construed as a waiver or release thereof or
of any other right, remedy or recourse; (iv) are intended to be and shall be,
non-exclusive; and (v) are in addition to any and all other rights which
Administrative Agent on behalf of Secured Parties may have against the Pledgor
or any other Person, at law or in equity, including exoneration and subrogation,
or by virtue of any other agreement.

 

(f)                                   Upon the occurrence and during the
continuance of an Event of Default, the issuance by the Administrative Agent, on
behalf of the Secured Parties, of a receipt or similar document to any Person
obligated to pay any Capital Contribution to the Pledgor shall be a full and
complete release, discharge, and acquittance to such Person to the extent of any
amount so paid to the Administrative Agent for the benefit of the Secured
Parties.

 

5.                                      Power of Attorney.  The Pledgor hereby
irrevocably constitutes and appoints the Administrative Agent, on behalf of the
Secured Parties, with full power of substitution, as

 

C-3

--------------------------------------------------------------------------------



 

its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Pledgor and in the name of the Pledgor or in its
own name, from time to time after an Event of Default in the Administrative
Agent’s reasonable discretion, for the purpose of carrying out the terms of this
Security Agreement and in accordance with the terms of this Security Agreement
and the Credit Agreement, to take any and all appropriate action it deems to be
reasonably necessary or advisable to protect the security interests and liens
herein granted or the repayment of the Obligation and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Pledgor hereby gives the Administrative Agent the power and
right, on behalf of the Pledgor, without notice to or assent by the Pledgor, to
do the following:

 

(a)                                 in the name of the Pledgor or its own name
to endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of monies due under with respect to any Collateral
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise reasonably deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such monies due with respect to
any Collateral whenever payable;

 

(b)                                 to pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral;

 

(c)                                  take any action permitted to be taken by
the Administrative Agent in connection with the rights and remedies provided to
it pursuant to the Pledge of Collateral Account, dated as of the date hereof by
and between the Administrative Agent and the Pledgor, including any action
otherwise set forth in this Section 5;

 

(d)                                 to direct any party liable for any payment
under any of the Collateral to make payment of any and all monies due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct, including without limitation, to so direct
any party with respect to any Capital Commitment;

 

(e)                                  subject to Section 10.2 of the Credit
Agreement, to initiate one or more Drawdowns in order to pay the Obligations or
any part thereof then due and owing;

 

(f)                                   to ask or demand for, collect, receive
payment of and receipt for, any and all monies, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;

 

(g)                                  to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral due to the Pledgor or any portion thereof
and to enforce any other right in respect of any Collateral;

 

(h)                                 to defend any suit, action or proceeding
brought against the Pledgor with respect to any Collateral;

 

(i)                                     to settle, compromise or adjust any such
claim, suit, action or proceeding (including, without limitation, with respect
to Capital Commitments), and, in

 

C-4

--------------------------------------------------------------------------------



 

connection therewith to give such discharges or releases as the Administrative
Agent may deem appropriate;

 

(j)                                    to make allowances or adjustments related
to Capital Commitments, and

 

(k)                                 generally, to transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and to do, at the Administrative Agent’s option and
the Pledgor’s reasonable expense, at any time, or from time to time, all acts
and things which the Administrative Agent reasonably deems necessary or
advisable to protect, perfect, preserve or realize upon the Collateral and the
Administrative Agent’s Liens thereon and to effect the intent of this Security
Agreement, all as fully and effectively as the Pledgor might do.

 

Notwithstanding anything in this Section 5 to the contrary, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section unless an Event of Default has occurred and is
continuing.  The Pledgor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  This power of attorney is a power
coupled with an interest and is irrevocable unless and until the Termination
Date has occurred. The Administrative Agent shall give the Pledgor written
notice of actions taken pursuant to this paragraph 5 concurrently with, or
promptly after, the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Pledgor’s obligations hereunder. Notwithstanding anything
herein to the contrary, no ERISA Investor shall be required to fund its Capital
Contributions other than to the applicable Collateral Account.

 

6.                                      Liability.  Regardless of any provision
hereof, in the absence of bad faith, gross negligence or willful misconduct by
the Administrative Agent or the Secured Parties, neither the Administrative
Agent nor the Secured Parties shall be liable in connection with or arising from
its exercise of such power of attorney, including for any acts or omissions
relating to the collection, possession, or any transaction concerning, all or
part of the Pledgor’s Capital Commitments or Drawdowns or sums due or paid
thereon or any remedies related to the enforcement thereof nor shall they be
under any obligation whatsoever to anyone by virtue of the security interests
and Liens relating to the Pledgor’s Capital Commitments.  Further, neither the
Administrative Agent nor the Secured Parties shall be responsible in any way for
any depreciation in the value of the Collateral nor have any duty or
responsibility whatsoever to take any steps to preserve any rights of the
Pledgor in the Collateral or under the Investor Documents, except as a result of
its own bad faith, gross negligence or willful misconduct.

 

7.                                      Notices.  Any notice, demand, request or
other communication which any party hereto may be required or may desire to give
hereunder shall be given in the manner provided in the Credit Agreement.

 

8.                                      Successor Administrative Agent. 
Reference is hereby made to Section 11.9 of the Credit Agreement for the terms
and conditions upon which a successor Administrative Agent hereunder may be
appointed.  Wherever the words “Administrative Agent” are used herein,

 

C-5

--------------------------------------------------------------------------------



 

the same shall mean the Administrative Agent named in the first paragraph of
this Security Agreement or the successor Administrative Agent at the time in
question.

 

9.                                      Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders.

 

10.                               Successors and Assigns.  The provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted by the
Credit Agreement.  This Security Agreement may not be assigned by the Pledgor. 
This Security Agreement may be assigned by the Administrative Agent without the
consent of the Pledgor to any successor Administrative Agent that is appointed
in accordance with the Credit Agreement.

 

11.                               Multiple Counterparts.  This Security
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement, and any of the parties
hereto may execute this Security Agreement by signing any such counterpart. 
Delivery of an executed counterpart of a signature page of this Security
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

12.                               Governing Law.  This Security Agreement, and
any claim, controversy or dispute arising under or related to or in connection
herewith, the relationship of the parties, and the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

 

13.                               Choice of Forum; Consent to Service of Process
and Jurisdiction; Waiver of Trial by Jury.  Any suit, action or proceeding
against any party hereto with respect to this Security Agreement or any judgment
entered by any court in respect thereof, may be brought in the courts of the
State of New York, or in the United States Courts, in each case located in the
Borough of Manhattan in New York City, pursuant to Section 5-1402 of the New
York General Obligations Law and each party hereto hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding.  Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court by the
mailing thereof by registered or certified mail, postage prepaid, to such
party’s address set forth in Section 12.6 of the Credit Agreement.  Each party
hereto hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Security Agreement brought in the courts of the State of New
York, or in the United States Courts, in each case, located in the Borough of
Manhattan in New York City, and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS SECURITY
AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

C-6

--------------------------------------------------------------------------------



 

14.                               Waiver; Etc.

 

(a)                                 No delay or omission on the part of the
Administrative Agent or Secured Parties in exercising any right hereunder shall
operate as a waiver of any such right or any other right.  A waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.

 

(b)                                 The Administrative Agent’s and the Secured
Parties’ rights hereunder shall not be released, diminished, impaired, reduced
or adversely affected by: (i) the renewal, extension, modification, amendment or
alteration of any Loan Document or any related document or instrument in
accordance with the terms thereof; (ii) any adjustment, indulgence, delay,
omission, forbearance or compromise that might be granted or given by the
Administrative Agent or the Secured Parties to any primary or secondary obligor
or in connection with any security for the Obligations; (iii) any full or
partial release of any of the foregoing; or (iv) notice of any of the foregoing;
provided, however, that the security interest granted hereby in proceeds of any
Drawdown shall terminate with respect to all Obligations, and Liens arising
therefrom shall be automatically released, when such proceeds are subsequently
withdrawn from the related Collateral Account pursuant to and in accordance with
the Control Agreement and the Credit Agreement.

 

15.                               Authorization to File Financing Statements. 
The Pledgor hereby authorizes the Administrative Agent to file UCC financing
statements with the appropriate Secretary of State in order to perfect the
Administrative Agent’s first priority security interest in the Collateral, and
the Pledgor hereby authorizes the Administrative Agent to file all continuation
statements, amendments or new UCC financing statements necessary to maintain the
continuing perfection by filing of the Administrative Agent’s first priority
security interest in the Collateral.

 

16.                               Term of Agreement.  On the date of the full,
final, and complete satisfaction of the Obligations (other than indemnity and
other obligations which by their terms survive termination of the Credit
Agreement and any contingent Obligations for which the contingency has not
occurred at the time the other Obligations have been repaid) and the termination
of all Commitments of the Lenders under the Credit Agreement, this Security
Agreement shall terminate and be of no further force or effect (such date, the
“Termination Date”).  Thereafter, upon request, the Administrative Agent, on
behalf of the Secured Parties, shall promptly provide the Pledgor, at its sole
expense, a written release of the Pledgor’s Obligations hereunder and a written
release of the Collateral and, so long as the Pledgor has written confirmation
from the Administrative Agent that this Security Agreement has been terminated
as provided above, the Pledgor shall be authorized to prepare and file UCC
termination statements terminating all UCC financing statements filed of record
in connection with this Security Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

 

PLEDGOR:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THIS SECURITY AGREEMENT ACCEPTED AND AGREED BY:

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-8

--------------------------------------------------------------------------------



 

EXHIBIT D
FORM OF PLEDGE OF COLLATERAL ACCOUNT

 

Dated as of [DATE]

 

THIS PLEDGE OF COLLATERAL ACCOUNT (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge”) is executed and delivered as
of the date above by OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation
(the “Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, the Pledgor, as a Borrower, the
other Borrowers from time to time party thereto, the banks and financial
institutions from time to time party thereto as Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties and
the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Reference is also made to that certain Deposit Account Control Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Control Agreement”), dated as of the date hereof, among the Administrative
Agent, the Pledgor and the Account Bank (as defined below).

 

1.                                      Acknowledgement.  The Pledgor hereby
acknowledges and confirms that it is receiving a direct or indirect benefit from
the Loans and Letters of Credit under the Credit Agreement, and that the grant
of the security interest in the Collateral hereunder and the execution of this
Pledge is a condition to the extension of any Loans and/or Letters of Credit.

 

2.                                      Pledge.  In order to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, the Pledgor
hereby grants to the Administrative Agent and pledges and creates a security
interest in, all of its right, title and interest, in, to and under the
following, whether now existing or hereafter acquired or arising and wherever
located, for the benefit of the Secured Parties (the “Account Collateral”):

 

(a)                                 Account Number [·], maintained in the name
of the Pledgor, at STATE STREET BANK AND TRUST COMPANY (the “Account Bank”), and
any extensions or renewals thereof, if the account is one which may be extended
or renewed, and any successor or substitute accounts (the “Collateral Account”),

 

D-1

--------------------------------------------------------------------------------



 

(b)                                 all of the Pledgor’s right, title, and
interest (whether now existing or hereafter created or arising) in and to the
Collateral Account, all sums or other property now or at any time hereafter on
deposit therein, credited thereto, or payable thereon, and

 

(c)                                  all proceeds and products thereof, and all
instruments, documents, certificates, and other writings evidencing the
Collateral Account.

 

3.                                      The Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:

 

(a)                                 the representations and warranties set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except with respect to
representations and warranties made as of an earlier date, which shall be true
and correct in all material respects as of such earlier date);

 

(b)                                 subject to the Administrative Agent’s rights
hereunder and under the Control Agreement with respect to the Collateral Account
and any Permitted Liens, the Pledgor is the sole owner of the Collateral Account
and has authority to execute and deliver this Pledge;

 

(c)                                  the Pledgor was formed in, and only in,
Maryland; and

 

(d)                                 this Pledge, together with the Control
Agreement with respect to the Collateral Account, shall, upon the execution and
delivery thereof by the parties thereto, give the Administrative Agent “control”
of the Collateral Account within the meaning of Article 9 of the Uniform
Commercial Code as in effect in the State of New York from time to time.

 

4.                                      Remedies.

 

(a)                                 The Administrative Agent and the Secured
Parties shall have all rights, remedies and recourse granted in the Loan
Documents and any other instruments executed to provide security for or in
connection with the payment and performance of the Obligations or existing at
common law or equity (including those granted by the UCC, and the right of
offset).

 

(b)                                 Without limiting the generality of
Section 4(a), if an Event of Default shall occur and be continuing and unless
and until the Termination Date (hereinafter defined) has occurred, the
Administrative Agent, subject to the limitations set forth in the Loan Documents
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances (i) demand payment and performance of all due and payable
Obligations from the funds in or credited to the Collateral Account,
(ii) withdraw, collect, and receive any and all funds on deposit in or payable
to the Collateral Account, (iii), withdraw funds from the Collateral Account and
apply all or any portion of the funds in or credited to the Collateral Account
to the Obligations, and

 

D-2

--------------------------------------------------------------------------------



 

(iv) surrender or present for notation of withdrawal the passbook, certificate,
or other documents issued to the Pledgor in connection with the Collateral
Account. Notwithstanding the foregoing, the Administrative Agent agrees that it
shall not take any actions under this Section 4 and shall not issue or deliver
to the Account Bank any notices of exclusive control or any other instructions
under any account control agreement relating to the Collateral Account, unless
and until a Cash Control Event has occurred and is continuing.

 

(c)                                  To the extent permitted by Applicable Law,
the Pledgor waives all claims, damages and demands it may acquire against the
Administrative Agent arising out of the exercise by the Administrative Agent of
any of its rights hereunder.  If any notice of a proposed sale or other
disposition of Account Collateral shall be required by Applicable Law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

 

(d)                                 Notwithstanding a foreclosure upon any of
the Account Collateral or exercise of any other remedy by the Administrative
Agent on behalf of the Secured Parties upon the occurrence of an Event of
Default and until the Termination Date has occurred: (i) the Pledgor shall not
be subrogated thereby to any rights of the Administrative Agent for the benefit
of the Secured Parties against the Account Collateral or any other security for
the Obligations, or the Pledgor, or any property of the Pledgor; (ii) the
Pledgor shall not be deemed to be the owner of any interest in the Obligations;
and (iii) the Pledgor shall not exercise any rights or remedies with respect to
the Pledgor or the Account Collateral or any other security for the Obligations
or any of them or the property of the Pledgor except to the extent expressly set
forth in the Credit Agreement or herein, or unless otherwise requested in
writing to do so by the Administrative Agent.

 

(e)                                  The remedies given to the Administrative
Agent on behalf of the Secured Parties hereunder (i) shall be cumulative and
concurrent; (ii) may be pursued separately, successively or concurrently against
the Pledgor and any other party obligated under the Obligations, or against the
Account Collateral, or any of such Account Collateral, or any other security for
the Obligations, or any of them, at the sole discretion of the Administrative
Agent, on behalf of the Secured Parties; (iii) may be exercised as often as
occasion therefor shall arise, it being agreed by the Pledgor that the exercise
or failure to exercise any of the same shall in no event be construed as a
waiver or release thereof or of any other right, remedy or recourse; (iv) are
intended to be and shall be, non-exclusive; and (v) are cumulative and in
addition to any and all other rights which Administrative Agent on behalf of
Secured Parties may have against the Pledgor or any other Person, at law or in
equity, including exoneration and subrogation, or by virtue of any other
agreement.

 

5.                                      Power of Attorney.  Pursuant to the
Security Agreement, dated as of the date hereof between the Pledgor and the
Administrative Agent, the Pledgor has irrevocably constituted and appointed the
Administrative Agent with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Pledgor and in the name of the Pledgor or in its own name, from
time to time after an

 

D-3

--------------------------------------------------------------------------------



 

Event of Default in the Administrative Agent’s reasonable discretion, for the
purpose of carrying out the terms of this Pledge, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement.

 

6.                                      Pledgor’s Receipt of Funds.  Should any
funds required by the Credit Agreement or by this Pledge to be deposited into
the Collateral Account be received by the Pledgor, such funds shall immediately
upon receipt become subject to the Lien hereof and while in the hands of the
Pledgor be segregated from all other funds of the Pledgor and be held in trust
for the Administrative Agent, for the benefit of the Secured Parties.  The
Pledgor shall have absolutely no dominion or control over such funds except to
immediately deposit such funds into the Collateral Account, except to the extent
the Pledgor would otherwise be permitted to withdraw such funds.

 

7.                                      Liability.  Neither the Administrative
Agent nor the Secured Parties shall be liable or responsible in any way for
(a) any depreciation in the value of the Account Collateral nor have any duty or
responsibility whatsoever to take any steps to preserve any rights of the
Pledgor in the Account Collateral or (b) any loss of interest on or any penalty
or charge assessed against funds in, payable on, or credited to the Collateral
Account as a result of the Administrative Agent or any Secured Party exercising
any of its rights or remedies under this Pledge, except, in each case, for bad
faith, gross negligence or willful misconduct by the Administrative Agent or
such Secured Party.

 

8.                                      Notices.  Any notice, demand, request or
other communication which any party hereto may be required or may desire to give
hereunder shall be given in the manner provided in the Credit Agreement.

 

9.                                      Successor Administrative Agent. 
Reference is hereby made to Section 11.9 of the Credit Agreement for the terms
and conditions upon which a successor Administrative Agent hereunder may be
appointed.  Wherever the words “Administrative Agent” are used herein, the same
shall mean the Administrative Agent named in the first paragraph of this Pledge
or the successor Administrative Agent at the time in question.

 

10.                               Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders.

 

11.                               Successors and Assigns.  The provisions of
this Pledge shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted by the Credit Agreement. 
This Pledge may not be assigned by the Pledgor.  This Pledge may be assigned by
the Administrative Agent without the consent of the Pledgor to any successor
Administrative Agent that is appointed in accordance with the Credit Agreement.

 

12.                               Multiple Counterparts.  This Pledge may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Pledge by signing any such counterpart.  Delivery of an executed
counterpart of a signature page of this Pledge by facsimile or in electronic
(i.e., “pdf” or

 

D-4

--------------------------------------------------------------------------------



 

“tif”) format shall be effective as delivery of a manually executed counterpart
of this Pledge.

 

13.                               Governing Law.  This Pledge, and any claim,
controversy or dispute arising under or related to or in connection herewith,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties will be governed by the laws of the State
of New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

14.                               Choice of Forum; Consent to Service of Process
and Jurisdiction; Waiver of Trial by Jury.  Any suit, action or proceeding
against any party hereto with respect to this Pledge or any judgment entered by
any court in respect thereof, may be brought in the courts of the State of New
York, or in the United States Courts, in each case, located in the Borough of
Manhattan in New York City, pursuant to Section 5-1402 of the New York General
Obligations Law and each party hereto hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.  Each party hereto hereby irrevocably consents to the service of
process in any suit, action or proceeding in said court by the mailing thereof
by registered or certified mail, postage prepaid, to such party’s address set
forth in Section 12.6 of the Credit Agreement.  Each party hereto hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Pledge brought in the courts of the State of New York, or in the United
States Courts, in each case, located in the Borough of Manhattan in New York
City, and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS PLEDGE, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

15.                               Waiver; Etc.

 

(a)                                 No delay or omission on the part of the
Administrative Agent or Secured Parties in exercising any right hereunder shall
operate as a waiver of any such right or any other right.  A waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.

 

(b)                                 The Administrative Agent’s and the Secured
Parties’ rights hereunder shall not be released, diminished, impaired, reduced
or adversely affected by: (i) the renewal, extension, modification, amendment or
alteration of any Loan Document or any related document or instrument in
accordance with the terms thereof; (ii) any adjustment, indulgence, delay,
omission, forbearance or compromise that might be granted or given by the
Administrative Agent or the Secured Parties to any primary or secondary obligor
or in connection with any security for the Obligations; (iii) any full or
partial release of any of the foregoing; or (iv) notice of any of the foregoing.

 

D-5

--------------------------------------------------------------------------------



 

16.                               Term of Agreement.  On the date of the full,
final, and complete satisfaction of the Obligations (other than indemnity and
other obligations which by their terms survive termination of the Credit
Agreement and any contingent Obligations for which the contingency has not
occurred at the time the other Obligations have been repaid) and the termination
of all Commitments of the Lenders under the Credit Agreement, this Pledge shall
terminate and be of no further force or effect (such date, the “Termination
Date”).  Thereafter, upon request, the Administrative Agent, on behalf of the
Secured Parties, shall promptly provide the Pledgor, at its sole expense, a
written release of the Pledgor’s Obligations hereunder and a written release of
the Account Collateral and, so long as the Pledgor has written confirmation from
the Administrative Agent that this Pledge has been terminated as provided above,
the Pledgor shall be authorized to prepare and file UCC termination statements
terminating all UCC financing statements filed of record in connection with this
Pledge.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge to be duly
executed as of  the day and year first above written.

 

 

PLEDGOR:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THIS PLEDGE ACCEPTED AND AGREED BY:

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-7

--------------------------------------------------------------------------------



 

EXHIBIT E
FORM OF REQUEST FOR BORROWING

 

[DATE]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790

Email:                        agencyservices.requests@wellsfargo.com 
subscription.finance@wellsfargo.com

 

Re:                             That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Ladies and Gentlemen:

 

This Request for Borrowing is executed and delivered by the Borrower(s) to the
Administrative Agent pursuant to Section [2.3(a)] [2.6(b)] of the Credit
Agreement.

 

The Borrower(s) hereby request a Borrowing pursuant to the Credit Agreement as
follows:

 

1.                                      Name of Borrower(s) or Qualified
Borrower(s) (if  applicable):

 

 

2.                                      Amount of Borrowing/Currency:

 

3.                                      Date of Borrowing:

 

4.                                      Type of Borrowing (check one box only):

o                        Reference Rate Loan

o                        LIBOR Rate Loan with     -month Interest Period

o                        LIBOR Rate Loan based on Daily LIBOR

 

E-1

--------------------------------------------------------------------------------



 

o                        Swingline Loan

 

5.                                      Borrower’s wire Instructions for receipt
of Borrowing:

 

Bank:

 

ABA Number:

 

Account Name:

 

Account Number:

 

Reference:

 

Contact:

 

 

In connection with the Borrowing requested herein, the undersigned hereby
represent, warrant, and certify to the Administrative Agent for the benefit of
the Lenders that:

 

(a)                                 On and as of the date of the
Borrowing(s) requested herein the representations and warranties set forth in
the Credit Agreement and the other Loan Documents will be true and correct in
all material respects, with the same force and effect as if made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date), provided that if any such representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the materiality qualifier set forth above shall be disregarded for the
purposes of this condition;

 

(b)                                 No event shall have occurred and be
continuing, or would result from the Borrowing(s) requested herein, which
constitutes an Event of Default or a Potential Default;

 

(c)                                  Other than as disclosed to the
Administrative Agent in writing, the Borrowers have no knowledge that any
Investor would be entitled to exercise any withdrawal, excuse or exemption right
under the applicable Constituent Documents or its Subscription Agreement with
respect to any Investment being acquired in whole or in part with any proceeds
of the requested Borrowing;

 

(d)                                 No Interim Period is currently in effect;

 

(e)                                  After giving effect to the
Borrowing(s) requested herein, the Dollar Equivalent of the Principal
Obligations will not exceed the Available Commitment;

 

(f)                                   [After giving effect to the
Borrowing(s) requested herein, the Swingline Obligation will not exceed the
Swingline Sublimit;](1)

 

(g)                                  After giving effect to the
Borrowing(s) requested herein, the Dollar Equivalent of the Principal
Obligations owed to any Lender will not exceed the Commitment of such Lender;
and

 

--------------------------------------------------------------------------------

(1)  [Include in any Request for Borrowing pursuant to Section 2.6(b) of the
Credit Agreement.]

 

E-2

--------------------------------------------------------------------------------



 

(h)                                 The Borrowing Base Certificate attached
hereto as Exhibit A, which constitutes an updated Exhibit A to the Credit
Agreement, is true and correct as of the date hereof (subject to any Transfers
of an Investor’s Subscribed Interest not yet reported, as permitted by
Section 9.5).  In the event that there is a change to the Borrowing Base
Certificate changes between the date hereof and the date of the
Borrowing(s) requested herein, the Borrower(s) shall promptly deliver to the
Administrative Agent corrections thereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-3

--------------------------------------------------------------------------------



 

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

 

BORROWERS:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER BORROWERS/QUALIFIED BORROWER, IF APPLICABLE]

 

 

 

 

 

E-4

--------------------------------------------------------------------------------



 

EXHIBIT A TO REQUEST FOR BORROWING

 

[Updated Borrowing Base Certificate to be Attached Separately]

 

E-5

--------------------------------------------------------------------------------



 

EXHIBIT F
FORM OF REQUEST FOR LETTER OF CREDIT

 

[DATE]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790

Email:            agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:                           That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Ladies and Gentlemen:

 

This Request for Letter of Credit is executed and delivered by the
Borrower(s) to the Administrative Agent pursuant to Section 2.9(b) of the Credit
Agreement.  The Borrower(s) have attached hereto an Application and Agreement
for Letter of Credit in the form of Schedule 1 dated as of [DATE].  The
Borrower(s) hereby request that the Letter of Credit Issuer issue a Letter of
Credit substantially in the form of Schedule 2.

 

In connection with the issuance of the Letter of Credit requested herein, the
undersigned hereby represent, warrant, and certify to the Administrative Agent
for the benefit of the Lenders and the Letter of Credit Issuer that:

 

(a)                                 On and as of the date of the issuance of the
Letter of Credit requested herein, the representations and warranties set forth
in the Credit Agreement and the other Loan Documents will be true and correct in
all material respects, with the same force and effect as if made on and as of
such date (except to the extent such representations and warranties expressly
relate to an earlier date), provided, that  if any such representation and
warranty is qualified as to materiality, with respect to such representation and
warranty, the materiality qualifier set forth above shall be disregarded for the
purposes of this condition;

 

(b)                                 The Letter of Credit Liability (after giving
effect to the issuance of the requested Letter of Credit) will not exceed the
lesser of: (A) the remainder of: (1) the Available

 

--------------------------------------------------------------------------------



 

Commitment as of such date; minus (2) the Dollar Equivalent of the Principal
Obligations as of such date; and (B) the Letter of Credit Sublimit on such date;

 

(c)                                  No event shall have occurred and be
continuing, or would result from the issuance of the Letter of Credit requested
herein, which constitutes an Event of Default or a Potential Default;

 

(d)                                 After giving effect to the issuance of the
Letter of Credit requested herein the Dollar Equivalent of the Principal
Obligations will not exceed the Available Commitment;

 

(e)                                  No Interim Period is currently in effect;

 

(f)                                   After giving effect to the issuance of the
Letter of Credit requested herein, the Dollar Equivalent of the Principal
Obligations owed to any Lender will not exceed the Commitments of such Lender;

 

(g)                                  The Borrowing Base Certificate attached
hereto as Exhibit A, which constitutes an updated Exhibit A to the Credit
Agreement, is true and correct as of the date hereof (subject to any Transfers
of an Investor’s Subscribed Interest not yet reported, as permitted by
Section 9.5).  In the event that there is a change to the Borrowing Base
Certificate changes between the date hereof and the date of the issuance of the
Letter of Credit requested herein, the Borrower(s) shall promptly deliver to the
Administrative Agent corrections thereto; and

 

(h)                                 Other than as disclosed to the
Administrative Agent in writing, the Borrowers have no knowledge or reason to
believe any Investor would be entitled to exercise any withdrawal, excuse or
exemption right under the applicable Constituent Documents or its Subscription
Agreement with respect to any Investment being acquired in whole or in part with
any proceeds of the requested Letter of Credit.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

 

BORROWERS:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 Name:

 

 Title:

 

 

 

[OTHER BORROWERS/QUALIFIED BORROWER, IF APPLICABLE]

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1 TO REQUEST FOR LETTER OF CREDIT
APPLICATION AND AGREEMENT FOR LETTER OF CREDIT

 

--------------------------------------------------------------------------------



 

WELLS FARGO Application for an Irrevocable Standby Letter of Credit Please type
clear information in the boxes below. Applications that are illegible may be
returned.  The wording or format for this application has been pre approved by
Wells Fargo by: (insert Wells Fargo team member name)  Date: To: Wells Fargo
Bank, National Association — Issuing Location:  North Carolina  California  The
Applicant(s) signing below hereby request that Wells Fargo Bank, National
Association (“Wells Fargo”) issue in Wells Fargo’s name, an Irrevocable Standby
Letter of Credit (“Credit”) on substantially the terms below:  Beneficiary of
Wells Fargo SBLC (name and address):  A bank of your choosing (for use only when
a local credit or guarantee is needed & Wells Fargo will select a local bank)
Advising Bank (if left blank, Wells Fargo may select): Applicant/Obligor (name
and address): Account Party (came and address of entity to be named in Credit,
if different from applicant/obligor): Currency (in USD unless otherwise
specified): Amount (in figures): (in words): Availability: Unless otherwise
specified herein, the Credit is to be available for presentation on or before
the Expiration Date: (1) Only with Wells Fargo’s issuing office, at sight, by
payment of drafts) drawn on Wells Fargo. (Note: This is the default unless an
option under (2) below is chosen.) or (2) Available with  The confirming bank
or  Insert other: Expiration Date (MM/dd/yy format; this is the initial
expiration date, if automatic extension is selected ): or  Expire one year from
issue date  Expiration Date to Be Automatically Extended (select one option
below):  Annually on the day and month anniversary of the above Expiration Date
or  Annually on (MM/dd) or  Every calendar days or  Every months With calendar
days as the minimum notice period to receive a notice of non-extension. 
Optional: Final Expiration Date (MM/dd/yy): Drawing Requirements check and
complete the appropriate boxes) (Note: For your convenience, drawing requirement
suggestions are provided in our instructions):  A Beneficiary’s signed and dated
statement, worded substantially as follows: (attach additional signed sheet(s),
if necessary, and label as attachments to this specific Application):  Copies of
invoice(s) marked “unpaid” are required.  Or:  Issue your Credit substantially
in the form and with the wording attached to this Application. The attached
specimen is approved by each applicant. (Please label the attached specimen as
an attachment to this specific Application.) Additional Requirements:  Partial
drawings are  permitted  prohibited (if left blank, partial drawings will be
permitted)  Multiple drawings are  permitted  prohibited (if left blank,
multiple drawings will be permitted) (Note: Prohibiting means that only one
presentation may be made and honoured and that it may be for less than the full
available credit amount)  Transferable (Click here if allowing the credit to
transferable to a new beneficiary, in its entirety)  Transfer charges for
account of  Applicant or  Beneficiary  Transfer is to be completed by  Wells
Fargo or!: Insert other bank: The Credit will be subject to The International
Standby Practices of the International Chamber of Commerce (“ICC”), Publication
590 (“ISP98”), unless otherwise indicated in the space below:  The ICC, Uniform
Customs and Practices (“UCP”) Note: Current revision in effect is UCP 600; or 
Any subsequent version of either publication in effect and in use by Wells Fargo
on the date the Credit is issued. Description of Standby Purpose for Wells Fargo
use only. Please include a description of the goods, services, or other
underlying contract details: Patriot Act Notice: U.S. Federal laws require all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. Issuing the Credit is considered to be opening
an account and will require compliance with these Federal laws. Credit
Requesting Issuance of Guarantee or Another Credit/Undertaking (to be completed
only if the above Beneficiary is a bank or financial institution and said
Beneficiary is being requested to issue its guarantee, Credit, or similar
supported by the Wells Fargo Credit):  Please request the above named
Beneficiary to issue and deliver its (specify requested issuance type:
guarantee, letter of credit, etc.) in favor of :beneficiary of local issuance)
for an amount (not exceeding tie amount specified above), effectively
immediately and related to (specify a contract or identifying reference number)
to expire (specify an expiry date at least 15 days prior to the Credit date 
indicated above) Note: If both the Wells Fargo Credit and the local bank
guarantee/SBLC require an auto-extension clause, Wells Fargo may provide the
local bank with an option to draw against the Wells Fargo Credit upon Wells
Fargo notice of non-extension.  Applicant shall attach the expected wording to
be used for such issuance with the expectation that it will be substantially
adhered to by the other bank. Or:  Local bank issuance is requested for a letter
of credit or a guarantee based on their standard wording for a specific
transaction type (bid bond, warranty period, etc.): Note: Applicant/Obligor
agree that until Wells Fargo is released from its obligations under or 1:7
connection with the letter of credit or guarantee (however titled) issued by the
local bank, Applicant(s) shall remain liable for the Credit issued under this
Application and the Standby Letter of Credit Agreement which may include
instances where a liability for the local bank’s letter of credit or guarantee
exceeds the face amount of the Credit or continues beyond the  507474 Page 1 of
2 511512010

[g405601ks09i001.gif]

 



Expiration Date stated in the Credit.  Other Instructions: Transmission of
Credit:: Please transmit the original of the Credit yourself or through a bank
selected by you to the following: 0 Beneficiary 0 Applicant 0 Other: Note: By
selecting a party other than the beneficiary, I acknowledge and understand the
rights of the beneficiary under an issued Standby Letter of Credit are unchanged
regardless of where the original has been delivered. Applicant’s Agreement and
Signature: (Each party obligated either alone or jointly and severally with
others to reimburse Wells Fargo with respect to the Credit must sign this
Application below.) Note: Each Applicant’s signature below affirms that (1) it
has fully read and agreed to, (2) it will be bound by, and (3) the Credit will
be governed by, the terms of this Application and the terms of the Standby
Letter of Credit Agreement signed by each Applicant in favor of Wells Fargo or
any other agreement signed by each Applicant pursuant to which the Credit is
issued. This Application is signed by each Applicant’s duly authorized
representative(s) on the date specified above. Print or Type Name of Applicant
(as identified on page 1): Print or Type Name of Co-Applicant: Address: Address:
Authorized Signature (and Title, if applicable): Authorized Signature (and
Title, if applicable): Authorized Signature (and Title, if applicable):
Authorized Signature (and Title, if applicable): Email Address (MANDATORY):
Email Address (MANDATORY): DDA for Fees: Phone Number: Applicant Contact: Phone
Number:  O-4-1   For Wells Fargo Bank Use Only Credit Issuance Has Been Approved
in Accordance With Wells Fargo’s Credit Policies and Procedures Approving
Officer’s Signature Approving Officer’s Name Approving Officer’s Office AU MAC
Approving Officer’s Telephone: Approving Office’s Email: Date  The Credit
appears to support an obligation to make a monetary payment and should most
likely be classified as a “financial obligation.”  The Credit appears not to
support an obligation to make a monetary payment and should most likely be
classified as a “performance obligation.”  The Standby Letter of Credit
requested above is a syndicated transaction and Applicant has confirmed that the
Standby Letter of Credit meets the expiration date requirements set forth in
Section _ of the relevant syndicated credit agreement. I confirm that I have
communicated the information regarding this transaction to the Wells Fargo
Syndications Group as required by Wells Fargo policy. For any questions
regarding this transaction, please contact  Approver  Applicant directly  Other:
AFS Booking Interface: YES 0 NO o Standalone:  YES  NO  Obligor #: Commitment
Collateral: BQR: CQR: Purpose Code: NAIC: Secured Code (1 Alpa): Owner Occupied
(1 numeric): Country of risk (10 alpha numeric): LIQ BOOKING:  YES  NO LIQ CID:
LIQ FACILITY ID: LUCAS BOOKING:   YES ONO LUCAS CLIENT NO.: LUCAS LOAN NO.:
Exception Pricing for this Standby LC:  Commission P.A.:  Servicing Fees:  RM
acknowledges that the client has been informed of the relevant standby L/C
commissions and that the Wells Fargo minimum issuance commission is $500 per
year. SPECIAL INSTRUCTIONS: (Indicate provisions applicable to the Credit
different from those on Applicant’s Relationship Management Instructions Form)
Relationship Manager (name, ID, and AU) Name: ID: AU:

[g405601ks09i002.gif]

 



 

SCHEDULE 2 TO REQUEST FOR LETTER OF CREDIT
FORM OF LETTER OF CREDIT

 

Irrevocable Standby
Letter of Credit
No.             
Date:           
Amount: $

 

Attn:

 

Ladies and Gentlemen:

 

We hereby establish, at the request and for the account of                   
(the “Account Party”), in your favor, this Irrevocable Standby Letter of Credit
No.         , in the aggregate amount of            (          ), as reduced
from time to time pursuant to Annex A attached hereto (the “Total Credit”),
effective       , 20  , and expiring at the close of banking business at our
offices at                on       , 20  .

 

We hereby irrevocably authorize you to draw on us, in accordance with the terms
and conditions hereinafter set forth, in one or more drawings by your draft
bearing thereon Letter of Credit No.           , payable at sight on a Banking
Day (as defined below), and each accompanied by the original of this Letter of
Credit, together with any amendment thereto, and a written and appropriately
completed certificate signed by you in the form of Annex B attached hereto (any
such draft accompanied by such certificate being a “Demand”).  As used herein,
“Banking Day” means a day of the year on which banks are not required or
authorized to close in New York City (USA) or London, England or [   ].

 

If we receive any such Demand, all in strict conformity with the terms and
conditions of this Letter of Credit, not later than 11:00 a.m.  (New York City
time) on a Banking Day prior to the termination hereof, we will honor such
Demand by making available to you before 11:00 a.m.  (New York City time) on the
second Banking Day following the date we shall have received such Demand, an
amount in same-day funds equal to the amount of the draft submitted with such
Demand.  If we receive any such Demand, all in strict conformity with the terms
and conditions of this Letter of Credit, after 11:00 a.m.  (New York City time)
on a Banking Day prior to the termination hereof, we will honor such Demand by
making available to you, before 11:00 a.m.  (New York City time) on the third
Banking Day following the date we shall have received such Demand, an amount in
same-day funds equal to the amount of the draft submitted with such Demand.

 

In accordance with your instructions, payment under this Letter of Credit may be
made by wire transfer of funds from the Federal Reserve Bank of New York to your
account in a bank on the Federal Reserve wire system or by deposit of same-day
funds into a designated account that you maintain with us or such bank accounts
as specified by you in the Demand.

 

This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or

 

--------------------------------------------------------------------------------



 

agreement referred to herein, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except for
such Demand.

 

This Letter of Credit shall be governed by the Customs and Practice for
Documentary Credits (2007 Revision), effective July, 2007 International Chamber
of Commerce Publication No. 600, International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication No. 
590, and, to the extent not inconsistent therewith, by the laws of the State of
New York, including the Uniform Commercial Code as in effect in the State of New
York.  Communications with respect to this Letter of Credit shall be in writing
and shall be addressed to us at the above address, specifically referring to the
number of this Letter of Credit.

 

 

Very truly yours,

 

 

 

[LETTER OF CREDIT ISSUER]

 

 

 

 

By:

 

 

 Name:

 

 Title:

 

--------------------------------------------------------------------------------



 

ANNEX A TO LETTER OF CREDIT
NOTICE OF REDUCTION OF TOTAL CREDIT
UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.  [          ]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790

Email:            agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

The undersigned, a duly authorized representative of [             ], a
[               ] (the “Beneficiary”), hereby notifies [the Letter of Credit
Issuer] (the “Issuer”), with reference to Irrevocable Standby Letter of Credit
No.  [         ] (the “Letter of Credit”) issued by the Issuer in favor of the
Beneficiary, that effective as of the date hereof, the face amount shall be
reduced by $[               ], such that from and after the date hereof the face
amount of the Letter of Credit shall be equal to $[                    ].

 

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Notice as of
the [     ] day of [             ], [      ].

 

 

BENEFICIARY:

 

 

 

[                                                         ]

 

a [                                                   ]

 

 

 

 

By:

 

 

 Name:

 

 Title:

 

--------------------------------------------------------------------------------



 

ANNEX B TO LETTER OF CREDIT
CERTIFICATE FOR DRAWING UNDER
IRREVOCABLE STANDBY LETTER OF CREDIT NO.  [            ]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790

Email:            agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

The undersigned, a duly authorized representative of
[                                       ], a [                ] (the
“Beneficiary”), hereby certifies to [the Letter of Credit Issuer] (the
“Issuer”), with reference to Irrevocable Standby Letter of Credit No. 
[        ] (the “Letter of Credit”) issued by the Issuer in favor of the
Beneficiary, that this certificate has been executed and delivered by the
Beneficiary pursuant to [                                    ].

 

[Add signed written statement(s) of the Beneficiary, if any, required by the
Applicant]

 

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the [              ] day of [                     ], [     ].

 

 

BENEFICIARY:

 

 

 

[                                                         ]

 

a [                                                   ]

 

 

 

 

By:

 

 

 Name:

 

 Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT A TO REQUEST FOR LETTER OF CREDIT

 

[Updated Borrowing Base Certificate to be Attached]

 

F-1

--------------------------------------------------------------------------------



 

EXHIBIT G
FORM OF CONVERSION NOTICE

 

[DATE]

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590-2790

Email:                        agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

Re:                             That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Ladies and Gentlemen:

 

This Conversion Notice is executed and delivered by the undersigned
Borrower(s) pursuant to Section 2.3(f) of the Credit Agreement.

 

The undersigned Borrower hereby requests a Conversion of a Loan outstanding
under the Credit Agreement, and in connection therewith, sets forth below the
terms on which such Conversion is requested to be made:

 

1.                                      Date of Conversion:

 

2.                                      Principal Amount and currency of
Conversion:

 

3.                                      Type of Loan Converted from (if
applicable):

 

4.                                      Type of Loan Converted to (if
applicable):

 

G-1

--------------------------------------------------------------------------------



 

5.                                      Interest Option (check one box only):

¨  Reference Rate

¨  LIBOR Rate with        -month Interest Period

¨  LIBOR Rate based on Daily LIBOR

 

In connection with the Conversion described herein, the undersigned Borrowers
hereby represent, warrant, and certify to the Administrative Agent for the
benefit of the Lenders that:

 

(a)                                 On and as of the date of the Conversion
requested herein, the representations and warranties set forth in the Credit
Agreement and the other Loan Documents will be true and correct in all material
respects, with the same force and effect as if made on and as of such date
(except to the extent such representations and warranties expressly relate to an
earlier date), provided that if any such representation and warranty is
qualified as to materiality, with respect to such representation and warranty,
the materiality qualifier set forth above shall be disregarded for the purposes
of this condition;

 

(b)                                 No event shall have occurred and be
continuing, or would result from the Conversion requested herein, which
constitutes an Event of Default or a Potential Default;

 

(c)                                  After giving effect to the Conversion
requested herein, the Dollar Equivalent of the Principal Obligations will not
exceed the Available Commitment; and

 

(d)                                 After giving effect to the Conversion
requested herein, the Dollar Equivalent of the Principal Obligations owed to any
Lender will not exceed the Commitment of such Lender.

 

Each other Borrower party to the Credit Agreement shall be deemed to have
represented, warranted and certified to the Administrative Agent for the benefit
of the Lenders each of clauses (a)-(d) above.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

G-2

--------------------------------------------------------------------------------



 

The undersigned hereby certifies each and every matter contained herein to be
true and correct in all material respects.

 

 

BORROWER(S):

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER BORROWER/QUALIFIED BORROWER, IF APPLICABLE]

 

 

 

 

 

G-3

--------------------------------------------------------------------------------



 

EXHIBIT H
 FORM OF LENDER ASSIGNMENT AND ASSUMPTION

 

Dated as of [DATE]

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
made as of the date hereof between the assignor designated on Schedule 1 hereto
(the “Assignor”) and the assignee designated on Schedule I (the “Assignee”).

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.                                      The Assignor hereby irrevocably sells
and assigns to Assignee, without recourse and without representation or warranty
except as expressly set forth herein, and Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, an undivided
interest in and to the Assignor’s rights and obligations in its capacity as
Lender under the Credit Agreement and the other Loan Documents as of the
Assignment Effective Date (as defined below) equal to the percentage interest
specified on Schedule I of all outstanding rights and obligations under the
Credit Agreement and the other Loan Documents.  After giving effect to such sale
and assignment, the Assignee’s Commitment and the amount of the Loans owing to
the Assignee will be as set forth on Schedule I.

 

2.                                      The Assignor: (a) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents (except this Assignment and Assumption) or
the execution (other than by the Assignor), legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto, or the accuracy and completeness of any
document furnished hereunder; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or any Investors (each, a “Loan Party”) or the performance or
observance by any Loan Party of any of its obligations under the Loan Documents
or any other instrument or document furnished pursuant thereto.

 

3.                                      The Assignee: (a) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents (except for
copies of other Lenders’ Assignment and Assumptions

 

H-1

--------------------------------------------------------------------------------



 

which are available to the Assignee upon request), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Document;
(c) confirms that it is an Eligible Assignee; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement or any other Loan Document
are required to be performed by it as a Lender; and (f) attaches (or has
delivered to the Administrative Agent, the Borrowers and the Assignor) completed
and signed copies of any forms that may be required pursuant to the Credit
Agreement (together with any additional supporting documentation required
pursuant to Applicable Laws regulations or such other evidence satisfactory to
the Borrowers and the Administrative Agent) in order to certify the Assignee’s
exemption from United States withholding taxes with respect to any payments or
distributions made or to be made to the Assignee in respect of the Loans or
under the Credit Agreement.

 

4.                                      Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent.  The effective date for
this Assignment and Assumption (the “Assignment Effective Date”) shall be the
date specified by the Administrative Agent on its signature page hereto.

 

5.                                      As of the Assignment Effective Date:
(a) the Assignee shall be a party (as a Lender) to the Credit Agreement and the
other Loan Documents and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder; and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations (as a Lender) under
the Credit Agreement and the other Loan Documents (other than rights under the
provisions of the Loan Documents relating to indemnification or the payment of
fees, costs and expenses, to the extent such rights relate to the time prior to
the Assignment Effective Date).

 

6.                                      From and after the Assignment Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest, fees
and indemnities with respect thereto) to the Assignee.

 

7.                                      The Assignor and the Assignee shall
exchange such consideration for the assignments contemplated hereunder and shall
make all appropriate adjustments in payments under the Credit Agreement for
periods prior to the Assignment Effective Date as they shall deem appropriate,
directly between themselves.

 

H-2

--------------------------------------------------------------------------------



 

8.                                      This Assignment and Assumption embodies
the entire agreement between the parties and supersedes all prior agreements and
understanding, if any, relating to the subject matter of this Assignment and
Assumption.

 

9.                                      The provisions of this Assignment and
Assumption shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

10.                               This Assignment and Assumption and any claim,
controversy or dispute arising under or related to or in connection herewith,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties will be governed by the laws of the State
of New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

11.                               This Assignment and Assumption may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Assignment and Assumption by
facsimile or email (with a PDF copy attached) shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

H-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment and
Assumption to be executed by their officers thereunto duly authorized as of the
date specified thereon.

 

 

ASSIGNOR:

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-4

--------------------------------------------------------------------------------



 

ACCEPTED AND APPROVED BY:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent and

 

Letter of Credit Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNMENT EFFECTIVE DATE:

 

(To be completed by the Administrative Agent)

 

 

 

                          , 20   

 

 

H-5

--------------------------------------------------------------------------------



 

[IF REQUIRED] [CONSENTED TO BY:]

 

 

 

[BORROWER(S):]

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

H-6

--------------------------------------------------------------------------------



 

SCHEDULE I TO LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Name of Assignor:

 

 

 

Notice Information of Assignor:

 

 

 

Assignor’s Commitment Prior to Assignment:

 

$

 

 

Percentage of Assignor’s Commitment Assigned:  

 

 

%

Assignor’s Amount of outstanding Loans After Assignment:

 

$

 

 

Assignor’s Amount of outstanding Letter of Credit Liability After Assignment:

 

$

 

 

Assignor’s Amount of undrawn Maximum Commitment After Assignment:

 

$

 

 

Assignor’s Commitment After Assignment After Assignment:

 

$

 

 

Assignor’s Percentage Interest of Total Maximum Commitment After Assignment:  

 

 

%

 

 

 

 

Name of Assignee:

 

 

 

Notice Information of Assignee:

 

 

 

Assignee’s Commitment Prior to Assignment:

 

$

 

 

Assignee’s Amount of outstanding Loans After Assignment:

 

$

 

 

Assignee’s Amount of outstanding Letter of Credit Liability After Assignment:

 

$

 

 

Assignee’s Amount of undrawn Maximum Commitment After Assignment:

 

$

 

 

Assignee’s Commitment After Assignment:(1)

 

$

 

 

Assignee’s Percentage Interest of Total Maximum Commitment After Assignment:  

 

 

%

 

--------------------------------------------------------------------------------

(1)   Minimum $5,000,000, unless agreed by Administrative Agent (and Borrower,
if no Specified Default has occurred and is continuing).

 

H-7

--------------------------------------------------------------------------------



 

EXHIBIT I
FORM OF QUALIFIED BORROWER PROMISSORY NOTE

 

Dated as of [DATE]

 

New York, New York

 

1.                                      FOR VALUE RECEIVED, the undersigned
[NAME OF QUALIFIED BORROWER], a [jurisdiction of formation] [form of legal
entity] (the “Maker”), hereby unconditionally promises to pay the Administrative
Agent (as defined below) (the “Payee”), in accordance with the provisions of the
Credit Agreement (as defined below), the principal amount of each Loan from time
to time made by the Payee to the Maker under that certain Revolving Credit
Agreement dated as of November 19, 2018 by and among, inter alios, OWL ROCK
TECHNOLOGY FINANCE CORP., a Maryland corporation, as the Initial Borrower
(together with the other borrowers from time to time party thereto, the
“Borrowers”), the banks and financial institutions from time to time party
thereto as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent for the Secured Parties and the Letter of Credit Issuer and
Wells Fargo Securities, LLC, as the Sole Bookrunner and Sole Lead Arranger (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

2.                                      The unpaid principal amount of this Note
shall be payable in accordance with the applicable terms of Sections 3.2 and 3.4
of the Credit Agreement.  The unpaid principal amount of this Note shall bear
interest from the date of borrowing until maturity in accordance with
Section 2.6 of the Credit Agreement.  Interest on this Note shall be payable in
accordance with Section 3.3 of the Credit Agreement.

 

3.                                      All Borrowings hereunder, and all
payments made with respect thereto, may be recorded by the Payee from time to
time on grids which may be attached hereto or the Payee may record such
information by such other method as the Payee may generally employ; provided,
however, that failure to make any such entry shall in no way increase, reduce or
diminish the Maker’s obligations hereunder.  The aggregate unpaid amount of all
Borrowings set forth on grids which may be attached hereto shall, absent
manifest error, be rebuttably presumptive evidence of the unpaid principal
amount of this Note.

 

4.                                      This Note has been executed and
delivered pursuant to the Credit Agreement and is one of the “Qualified Borrower
Promissory Notes” referred to therein, and the holder of this Note shall be
entitled to the benefits provided in the Credit Agreement.  This Note evidences
Loans made under the Credit Agreement to the Maker.  Reference is hereby made to
the Credit Agreement for a statement of: (a) the obligation of the Lenders to
make advances thereunder; (b) the prepayment rights and obligations of the
Maker; (c) the collateral for the repayment of this Note; and (d) the events
upon which the maturity of this Note may be accelerated.  The Maker may borrow,
repay and reborrow hereunder upon the terms and conditions specified in the
Credit Agreement.

 

I-1

--------------------------------------------------------------------------------



 

5.                                      If this Note, or any installment or
payment due hereunder, is not paid when due, whether on the Maturity Date or by
acceleration, or if it is collected through a bankruptcy, probate or other
court, whether before or after the Maturity Date, the Maker agrees to pay all
invoiced out-of-pocket costs of collection, including, but not limited to,
invoiced and reasonable attorneys’ fees and expenses incurred by the holder
hereof and cost of appeal as provided in the Credit Agreement.  All past-due
principal of, and, to the extent permitted by Applicable Law, past-due interest
on this Note, shall bear interest until paid at the Default Rate as provided in
the Credit Agreement.

 

6.                                      The Maker waives demand, presentment for
payment, protest, notice of protest, notice of acceleration  (except as
specified in Section 10.2 of the Credit Agreement), notice of intent to
accelerate, diligence in collection, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payment, or any releases or substitutions of any security, or any delay,
indulgence, or other act of any trustee or any holder hereof, whether before or
after maturity.

 

7.                                      This Note and any claim, controversy or
dispute arising under or related to or in connection herewith, the relationship
of the parties, and/or the interpretation and enforcement of the rights and
duties of the parties will be governed by the laws of the State of New York
without regard to any conflicts of law principles other than Section 5-1401 of
the New York General Obligations Law.

 

8.                                      Reference is hereby made to
Section 12.16 of the Credit Agreement regarding the provisions relating to
recourse liability which are hereby incorporated by reference in this Note as if
fully set forth herein, for the payment and performance of the Maker’s
obligations hereunder.

 

9.                                      This Note is registered in accordance
with Section 12.11(c) of the Credit Agreement and is in registered form for U.S.
federal income tax purposes.

 

10.                               By its execution hereof, the Maker hereby
agrees to be bound by the terms and conditions of the Credit Agreement as a
Qualified Borrower as if it were a signature party thereto.

 

11.                               The Maker’s address for notices pursuant to
the Credit Agreement is:

 

[INSERT QUALIFIED BORROWER NOTICE ADDRESS]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

I-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
day and year first above written.

 

 

MAKER:

 

 

 

[QUALIFIED BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-3

--------------------------------------------------------------------------------



 

EXHIBIT J
 FORM OF QUALIFIED BORROWER GUARANTY

 

Dated as of [DATE]

 

THIS QUALIFIED BORROWER GUARANTY (the “Qualified Borrower Guaranty”) is made as
of [DATE] by OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation (the “QB
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement).

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among the QB Guarantor, as a borrower, the other
Borrowers from time to time party thereto (the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.                                      Guaranty of Payment.  In connection with
the Credit Agreement, the QB Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the benefit of each Secured Party
and their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) of all interest, principal, fees, expenses and other amounts now or
hereafter represented by, or arising in connection with: (a) each Note set forth
on Schedule I (as renewed, extended, modified or substituted, each, a “Qualified
Borrower Note”) and (b) the timely payment of all other payment obligations by
each Qualified Borrower set forth on Schedule I (each, a “Qualified Borrower”)
under the Credit Agreement and the other Loan Documents (collectively, the
“Guaranteed Debt”).  This Qualified Borrower Guaranty is a guaranty of payment
and not of collection and is a continuing irrevocable guaranty and shall apply
to all of the Guaranteed Debt whenever arising.  Notwithstanding any provision
to the contrary contained herein or in any of the other Loan Documents, to the
extent the obligations of the QB Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of the QB Guarantor hereunder shall be limited to the
maximum amount that is permissible under Applicable Law (whether federal or
state or otherwise and including, without limitation, Debtor Relief Laws).

 

2.                                      Obligations Unconditional.  The
obligations of the QB Guarantor hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or any other agreement or instrument referred to
therein, to the fullest extent permitted by Applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge

 

J-1

--------------------------------------------------------------------------------



 

or defense of a surety or QB Guarantor.  The QB Guarantor agrees that this
Qualified Borrower Guaranty may be enforced by any Secured Party pursuant to the
Credit Agreement without the necessity at any time of resorting to or exhausting
any other security or Collateral and without the necessity at any time of having
recourse to the Qualified Borrower Notes or any other of the Loan Documents or
any collateral, if any, hereafter securing the Guaranteed Debt or otherwise and
the QB Guarantor hereby waives the right to require the Administrative Agent or
the Lenders to make demand on or proceed against any Borrower or any other
Person (including a co-QB Guarantor) or to require the Administrative Agent or
the Lenders to pursue any other remedy or enforce any other right.  The QB
Guarantor further agrees that nothing contained herein shall prevent any Secured
Party from suing on the Qualified Borrower Notes or any of the other Loan
Documents or foreclosing its or their, as applicable, security interest in or
Lien on any Collateral, if any, securing the Guaranteed Debt or from exercising
any other rights available to it or them, as applicable, under any of the Loan
Documents, or any other instrument of security, if any, and the exercise of any
of the aforesaid rights and the completion of any foreclosure proceedings shall
not constitute a discharge of the QB Guarantor’s obligations hereunder; it being
the purpose and intent of the QB Guarantor that its obligations hereunder shall
be absolute, independent and unconditional under any and all circumstances. 
Neither the QB Guarantor’s obligations under this Qualified Borrower Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release, increase or limitation of the liability of any Borrower or by reason of
the bankruptcy, insolvency or analogous procedure of any Borrower.  The QB
Guarantor waives any and all notice of the creation, renewal, extension accrual
or increase of any of the Guaranteed Debt and notice of or proof of reliance by
any Secured Party on this Qualified Borrower Guaranty or acceptance of this
Qualified Borrower Guaranty.  The Obligations, and any part of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Qualified Borrower Guaranty. 
All dealings between the Borrowers, on the one hand, and the Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Qualified Borrower Guaranty.  The QB Guarantor
represents and warrants that it is, and immediately after giving effect to the
Qualified Borrower Guaranty and the obligations evidenced hereby, will be,
Solvent.

 

This Qualified Borrower Guaranty and the obligations of the QB Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guaranteed Debt), including, without limitation, the occurrence of any of
the following, whether or not the Administrative Agent shall have had notice or
knowledge of any of them: (A) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guaranteed Debt or any agreement
relating thereto, or with respect to any guaranty of or other security for the
payment of the Guaranteed Debt, (B) any waiver, amendment or modification of, or
any consent to departure from, any of the terms or provisions (including without
limitation provisions relating to Events of Default) of this Qualified Borrower
Guaranty and any other Loan Document or any agreement or instrument executed
pursuant thereto, or of any guaranty or other security for

 

J-2

--------------------------------------------------------------------------------



 

the Guaranteed Debt, (C) to the fullest extent permitted by Applicable Law, any
of the Guaranteed Debt, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect, (D) the
application of payments received from any source to the payment of indebtedness
other than the Guaranteed Debt, even though the Administrative Agent might have
elected to apply such payment to any part or all of the Guaranteed Debt, (E) any
failure to perfect or continue perfection of a security interest in any of the
Collateral, (F) any defenses, set-offs or counterclaims which any Borrower may
allege or assert against the Administrative Agent in respect of the Guaranteed
Debt, including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (G) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of the
QB Guarantor as an obligor in respect of the Guaranteed Debt.

 

3.                                      Modifications.  The QB Guarantor
acknowledges that: (a) the time or place of payment of the Guaranteed Debt may
be changed or extended, in whole or in part, to a time certain or otherwise, and
may be renewed or accelerated, in whole or in part; (b) the Qualified Borrowers,
the QB Guarantor and any other party liable for payment under the Loan Documents
may be granted indulgences generally; (c) any of the provisions of the Qualified
Borrower Notes or any of the other Loan Documents, including, without
limitation, the Credit Agreement may be modified, amended or waived in
accordance with the terms thereof; (d) any party (including any co-QB Guarantor)
liable for the payment thereof may be granted indulgences or be released; and
(e) any deposit balance for the credit of the Qualified Borrowers, the QB
Guarantor or any other party liable for the payment of the Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Guaranteed Debt, all
without notice to or further assent by the QB Guarantor, which shall remain
bound thereon, notwithstanding any such exchange, compromise, surrender,
extension, renewal, acceleration, modification, indulgence or release.

 

4.                                      Waiver of Rights.  The QB Guarantor
expressly waives to the fullest extent permitted by Applicable Law: (a) notice
of acceptance of the Guaranty by the Administrative Agent and of all extensions
of credit to any Qualified Borrower or other Borrower by the Lenders;
(b) presentment and demand for payment or performance of any of the Guaranteed
Debt; (c) protest and notice of dishonor or of default (except as specifically
required by the Credit Agreement) with respect to the Guaranteed Debt or with
respect to any security therefor; (d) notice of the Secured Parties obtaining,
amending, substituting for, releasing, waiving or modifying any security
interest, lien or encumbrance, if any, hereafter securing the Guaranteed Debt,
or the Secured Parties subordinating, compromising, discharging or releasing
such security interests, liens or encumbrances, if any; (e) all other notices,
demands, presentments, protests or any agreement or instrument related to this
Qualified Borrower Guaranty, any other Loan Document or the Guaranteed Debt to
which the QB Guarantor might otherwise be entitled; (f) any right to require the
Administrative Agent as a condition of payment or performance by the QB
Guarantor, to (A) proceed against the Qualified Borrowers, any QB Guarantor of
the Guaranteed Debt or any other Person, (B) proceed against or exhaust any
other security held from the Qualified Borrowers, any QB Guarantor of the
Guaranteed Debt or any other Person, (C) proceed against or have resort

 

J-3

--------------------------------------------------------------------------------



 

to any balance of any deposit account, securities account or credit on the books
of the Administrative Agent or any other Person, or (D) pursue any other remedy
in the power of the Administrative Agent whatsoever; (g) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Qualified Borrowers including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Debt or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Qualified Borrowers from any cause other than
payment in full of the Guaranteed Debt; (h) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (i) any defense based upon the Administrative Agent’s errors or
omissions in the administration of the Guaranteed Debt; (j) (A) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Qualified Borrower Guaranty and any legal or equitable
discharge of the QB Guarantor’s obligations hereunder, (B) the benefit of any
statute of limitations affecting the QB Guarantor’s liability hereunder or the
enforcement hereof, (C) any rights to set-offs, recoupments and counterclaims,
and (D) promptness, diligence and any requirement that the Administrative Agent
protect, secure, perfect or insure any other security interest or Lien or any
property subject thereto; and (k) to the fullest extent permitted by Applicable
Law, any defenses or benefits that may be derived from or afforded by Applicable
Law which limit the liability of or exonerate QB Guarantors or sureties, or
which may conflict with the terms of this Qualified Borrower Guaranty.

 

5.                                      Reinstatement.  Notwithstanding anything
contained in this Qualified Borrower Guaranty or the other Loan Documents, the
obligations of the QB Guarantor under this Qualified Borrower Guaranty shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Debt is rescinded or
must be otherwise restored by any holder of any of the Guaranteed Debt, whether
as a result of any proceedings in bankruptcy, reorganization, any analogous
procedure or otherwise, and the QB Guarantor agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including,
without limitation, reasonable fees of outside counsel) incurred by such Person
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

6.                                      Remedies.  The QB Guarantor agrees that,
as between the QB Guarantor, on the one hand, and the Secured Parties, on the
other hand, the Guaranteed Debt may be declared to be forthwith due and payable
(and shall be deemed to have become automatically due and payable)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Guaranteed Debt from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or such Guaranteed Debt being deemed to have become automatically
due and payable), such Guaranteed Debt (whether or not due and payable by any
other Person) shall forthwith become due and payable by the QB Guarantor.  The
QB Guarantor acknowledges and agrees that its obligations hereunder are secured
in accordance with the terms of the Collateral Documents and that the Secured
Parties may exercise their remedies thereunder in accordance with the terms
thereof.

 

J-4

--------------------------------------------------------------------------------



 

7.                                      Subrogation.  The QB Guarantor agrees
that, until the Termination Date, it will not exercise any right of
reimbursement, subrogation, indemnification, contribution, offset, remedy
(direct or indirect) or other claims against any Qualified Borrower or other
Borrower arising by contract or operation of law or equity in connection with
any payment made or required to be made by the QB Guarantor under this Qualified
Borrower Guaranty or the other Loan Documents now or hereafter.  The QB
Guarantor further agrees that, to the extent the waiver of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification the QB
Guarantor may have against any Qualified Borrower or other Borrower or against
any Collateral or other collateral or security, and any rights of contribution
the QB Guarantor may have against any Qualified Borrower or other Borrower,
shall be junior and subordinate to any rights the Administrative Agent may have
against such Qualified Borrower or Borrower and to all right, title and interest
the Administrative Agent may have in any such other collateral.

 

8.                                      Inducement.  The Lenders have been
induced to make the Loans to the Qualified Borrowers in part based upon the
assurances by the QB Guarantor that the QB Guarantor desires that the Guaranteed
Debt of the QB Guarantor be honored and enforced as separate obligations of the
QB Guarantor, should Administrative Agent and the Lenders desire to do so.

 

9.                                      Combined Liability.  Notwithstanding the
foregoing, the QB Guarantor shall be liable to the Lenders for the entire amount
of the Guaranteed Debt, and the Administrative Agent and the Lenders may at
their option enforce the entire amount of the Guaranteed Debt against the QB
Guarantor (subject to the last sentence of Section 1).

 

10.                               Qualified Borrower Information.  The QB
Guarantor confirms and agrees that the Administrative Agent shall have no
obligation to disclose or discuss with the QB Guarantor its assessment of the
financial condition of the Qualified Borrowers.  The QB Guarantor has adequate
means to obtain information from the Qualified Borrowers on a continuing basis
concerning the financial condition of the Qualified Borrowers and its ability to
perform its obligations under the Credit Agreement and any other Loan Document,
and the QB Guarantor assumes the responsibility for being and keeping informed
of the financial condition of the Qualified Borrowers and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Debt.  The QB Guarantor
hereby waives and relinquishes any duty on the part of the Administrative Agent
to disclose any matter, fact or thing relating to the business, operations or
condition of the Qualified Borrowers now known or hereafter known by the
Administrative Agent.  The QB Guarantor hereby waives any right to have the
Collateral or other collateral or security securing the Guaranteed Debt
marshaled.

 

11.                               [Reserved].

 

12.                               [Reserved].

 

13.                               Benefit.  The QB Guarantor represents and
warrants that it (i) it has received or will receive direct or indirect benefit
from the making of this Qualified Borrower Guaranty and the

 

J-5

--------------------------------------------------------------------------------



 

creation of the Guaranteed Debt, (ii) the QB Guarantor is familiar with the
financial condition of the Qualified Borrower and the value of any Collateral
securing the Guaranteed Debt and (iii) the Administrative Agent has made no
representations to the QB Guarantor in order to induce the QB Guarantor to
execute this Qualified Borrower Guaranty.

 

14.                               Notices.  Any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be given in the manner provided in the Credit Agreement.

 

15.                               Successor Administrative Agent.  Reference is
hereby made to Section 11.9 of the Credit Agreement for the terms and conditions
upon which a successor Administrative Agent hereunder may be appointed. 
Wherever the words “Administrative Agent” are used herein, the same shall mean
the Administrative Agent named in the first paragraph of this Qualified Borrower
Guaranty or the successor Administrative Agent at the time in question.

 

16.                               Required Lenders.  All rights of the
Administrative Agent hereunder, if not exercised by the Administrative Agent,
may be exercised by the Required Lenders.

 

17.                               Successors and Assigns.  The provisions of
this Qualified Borrower Guaranty shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted by
the Credit Agreement.  This Qualified Borrower Guaranty may not be assigned by
the QB Guarantor without the prior written consent of the Administrative Agent
and each Lender.  This Qualified Borrower Guaranty may be assigned by the
Administrative Agent without the consent of any QB Guarantor to any successor
Administrative Agent appointed in accordance with the Credit Agreement.

 

18.                               Multiple Counterparts.  This Qualified
Borrower Guaranty may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Qualified Borrower Guaranty by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Qualified Borrower Guaranty by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Qualified Borrower Guaranty.

 

19.                               Qualified Borrower Guaranty.  This Qualified
Borrower Guaranty has been executed and delivered pursuant to the Credit
Agreement and is one of the “Qualified Borrower Guaranties” referred to therein.

 

20.                               Amendments.  This Qualified Borrower Guaranty
may be amended only by a written instrument executed by the QB Guarantor and the
Administrative Agent.  Schedule I to this Qualified Borrower Guaranty may be
amended by the QB Guarantor from time to time to identify additional Qualified
Borrowers and Qualified Borrower Notes, the obligations of which will become
subject to this Qualified Borrower Guaranty and, subject to the repayment of the
Guaranteed Debt in full of the applicable Qualified Borrower, the QB Guarantor
may request that the Administrative Agent update Schedule I to delete a
specified Qualified Borrower following which this Qualified Borrower Guaranty
shall no

 

J-6

--------------------------------------------------------------------------------



 

longer apply to such Qualified Borrower, and upon such amendment all references
herein to Schedule I shall be deemed to mean Schedule I as amended thereby. 
Such amendment shall be in the form of Exhibit A annexed hereto.

 

21.                               Governing Law.  This Qualified Borrower
Guaranty and any claim, controversy or dispute arising under or related to or in
connection herewith, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties will be governed by the
laws of the State of New York without regard to any conflicts of law principles
other than Section 5-1401 of the New York General Obligations Law.

 

22.                               Choice of Forum; Consent to Service of Process
and Jurisdiction; Waiver of Trial by Jury.  Any suit, action or proceeding
against the QB Guarantor with respect to this Qualified Borrower Guaranty or any
judgment entered by any court in respect thereof, may be brought in the courts
of the State of New York, or in the United States Courts, in each case, located
in the Borough of Manhattan in New York City, pursuant to Section 5-1402 of the
New York General Obligations Law, as the Secured Parties in their sole
discretion may elect and the QB Guarantor hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.  The QB Guarantor hereby irrevocably consents to the service of
process in any suit, action or proceeding in said court by the mailing thereof
by any Secured Party by registered or certified mail, postage prepaid, to the QB
Guarantor’s address set forth in Section 12.6 of the Credit Agreement.  The QB
Guarantor hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Qualified Borrower Guaranty brought in the courts of the State
of New York, or in the United States courts, in each case located in the Borough
of Manhattan in New York City, and hereby further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS
QUALIFIED BORROWER GUARANTY, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

23.                               Term of Agreement.  On the date of the full,
final, and complete satisfaction of the Guaranteed Debt (other than Guaranteed
Debt which constitutes indemnity and other obligations which by their terms
survive termination of the Credit Agreement and any contingent Obligations for
which the contingency has not occurred at the time the other Obligations have
been repaid) and the termination of all of the Commitments of the Lenders under
the Credit Agreement (the “Termination Date”), this Qualified Borrower Guaranty
shall terminate and be of no further force or effect.  Thereafter, upon request,
the Administrative Agent, on behalf of the Secured Parties, shall promptly
provide the QB Guarantor, at its sole expense, a written release of its
obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

J-7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the QB Guarantor has caused this Qualified Borrower Guaranty
to be duly executed as of the day and year first above written.

 

 

QB GUARANTOR:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-8

--------------------------------------------------------------------------------



 

SCHEDULE I TO QUALIFIED BORROWER GUARANTY

 

QUALIFIED BORROWER

 

DATE OF NOTE

[NAME]

 

[DATE]

 

J-9

--------------------------------------------------------------------------------



 

EXHIBIT A TO QUALIFIED BORROWER GUARANTY
FORM OF AMENDMENT FOR QUALIFIED BORROWER ADDITION

 

Dated as of [DATE]

 

Reference is made to that certain Qualified Borrower Guaranty (the “Qualified
Borrower Guaranty”), dated as of [DATE], by OWL ROCK TECHNOLOGY FINANCE CORP., a
Maryland corporation (“QB Guarantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), for the
benefit of the Secured Parties (as defined in the Credit Agreement).

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, the QB Guarantor, as a borrower,
the other Borrowers from time to time party thereto (the “Borrowers”), the banks
and financial institutions from time to time party thereto as Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured
Parties and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the
Sole Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The QB Guarantor has designated the following entity as a Qualified Borrower and
the Note described below is a Qualified Borrower Note:

 

QUALIFIED BORROWER

 

DATE OF NOTE

[NAME]

 

[DATE]

 

Upon execution of this Amendment for Qualified Borrower Addition (this
“Amendment”), the Qualified Borrower Guaranty shall be, and be deemed to be,
modified and amended in accordance herewith and the obligations, duties and
liabilities the QB Guarantor shall hereafter be determined, exercised and
enforced in accordance with the Qualified Borrower Guaranty as so amended and
modified by this Amendment, and all the terms and conditions of this Amendment
shall be and be deemed to be part of the terms and conditions of the Qualified
Borrower Guaranty for any and all purposes.  Except as modified and expressly
amended by this Amendment, the Qualified Borrower Guaranty is in all respects
ratified and confirmed, and all the terms and provisions thereof shall be and
remain in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

J-10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the QB Guarantor has caused this Amendment to be duly
executed as of the day and year first above written.

 

 

QB GUARANTOR:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-11

--------------------------------------------------------------------------------



 

EXHIBIT K
FORM OF RESPONSIBLE OFFICER’S CERTIFICATE

 

[DATE]

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The undersigned is a duly authorized [TITLE] of [NAME OF BORROWER], a
[jurisdiction of organization] [form of legal entity] and [NAME OF BORROWER], a
[jurisdiction of organization] [form of legal entity].  [Note: A responsible
officer covering each Borrower should execute this certificate; revise as
necessary]

 

In connection with Section [6.1(g)] [6.4(e)] of the Credit Agreement, I hereby
certify, in my capacity as a Responsible Officer of the Borrower(s), and not in
my individual capacity, on the date hereof that:

 

(a)                                 All of the representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date of the Credit Agreement with the
same force and effect as if made on and as of the date hereof (except to the
extent such representations and warranties expressly relate to an earlier date
in which case they shall be true and correct in all  material  respects  as  of 
such  earlier  date),  provided that if any such representation and warranty is
qualified as to materiality, with respect to such representation and warranty,
the materiality qualifier set forth above shall be disregarded for the purposes
of this condition;

 

(b)                                 No Event of Default or Potential Default
exists and is continuing on and as of the date of the Credit Agreement; and

 

(c)                                  The underlying assets of each Borrower do
not constitute Plan Assets because less than twenty-five percent (25%) of the
total value of each class of equity interests in such Borrower is held by
“benefit plan investors” within the meaning of Section 3(42) of ERISA.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-1

--------------------------------------------------------------------------------



 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of [the] [each] Borrower and not in his or her individual capacity, each
and every matter contained herein to be true and correct as of the date first
written above.

 

 

 

 

Name:

 

Title:

 

K-2

--------------------------------------------------------------------------------



 

EXHIBIT L
 FORM OF COMPLIANCE CERTIFICATE

 

[·] , 20  

 

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706

Facsimile:  (704) 590 2790

Email:

agencyservices.requests@wellsfargo.com

 

subscription.finance@wellsfargo.com

 

RE:                           That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Ladies and Gentlemen:

 

In connection with Section 8.1(b) of the Credit Agreement, the undersigned
certifies, in his/her capacity as a Responsible Officer of the Borrower(s), and
not in his/her individual capacity, on the date hereof that:

 

(a)                                 attached as Schedule I are the [annual
audited][quarterly unaudited] financial reports required by Section 8.1(a) of
the Credit Agreement as of the [fiscal quarter][fiscal year] ended [    , 20  ];

 

(b)                                 no Event of Default or, to my knowledge,
Potential Default exists and is continuing;

 

(c)                                  to my knowledge, the Borrowers are in
compliance with the Debt Limitations contained in Section 9.9 of the Credit
Agreement, in each case as evidenced by the calculations contained in
Schedule II;

 

(d)                                 to my knowledge, no Exclusion Event has
occurred with respect to any Included Investor or Designated Investor (that has
not previously been disclosed to the Administrative Agent in writing), except as
set forth on Schedule III;

 

--------------------------------------------------------------------------------



 

(e)                                  the financial statements delivered pursuant
to Section 8.1(a)(i) or (ii) of the Credit Agreement fairly present, in all
material respects, the financial condition and results of operations of the
Borrower on a consolidated basis and were prepared in accordance with GAAP
consistently applied[, subject to normal year-end adjustments and the absence of
footnotes (other than explanatory footnotes)];

 

(f)                                   attached as Schedule IV is an updated
Borrowing Base Certificate, which constitutes an updated Exhibit A to the Credit
Agreement, current as of the last day of the preceding quarter and which sets
forth (i) the aggregate Unused Capital Commitments of the Investors and,
separately, the aggregate Unused Capital Commitments of the Included Investors
and the other Designated Investors and (ii) the calculations for the Available
Commitment as of the date hereof (subject to any Transfers of an Investor’s
Subscribed Interest not yet reported, as permitted by Section 9.5); and

 

(g)                                  attached as Schedule V is the most recently
determined Per Share NAV with respect to the Common Shares of each Borrower and
the date of such determination.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of [the] [each] Borrower and not in his or her individual capacity, each
and every matter contained herein (including in the Schedules) to be true and
correct in all material respects as of the date first written above.

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE I TO COMPLIANCE CERTIFICATE
FINANCIAL REPORTS

 

--------------------------------------------------------------------------------



 

SCHEDULE II TO COMPLIANCE CERTIFICATE
CALCULATION OF DEBT LIMITATIONS

 

--------------------------------------------------------------------------------



 

SCHEDULE III TO COMPLIANCE CERTIFICATE
NATURE OF EXCLUSION EVENTS

 

--------------------------------------------------------------------------------



 

SCHEDULE IV TO COMPLIANCE CERTIFICATE
UPDATED BORROWING BASE CERTIFICATE

 

--------------------------------------------------------------------------------



 

SCHEDULE V TO COMPLIANCE CERTIFICATE
PER SHARE NAV DETERMINATION

 

--------------------------------------------------------------------------------



 

EXHIBIT M
 FORM OF LENDER JOINDER AGREEMENT

 

This LENDER JOINDER AGREEMENT (this “Joinder”) is made as of        , 20  .

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The “Additional Lenders” referred to on Schedule I agree as follows:

 

1.                                      Each Additional Lender agrees to become
a Lender and to be bound by the terms of the Credit Agreement as a Lender
pursuant to Section 12.11(g) of the Credit Agreement.

 

2.                                      Each Additional Lender: (a) confirms
that it has received a copy of the Credit Agreement and the other Loan Documents
(except for copies of other Lenders’ Assignment and Assumptions which are
available to the Additional Lenders upon request), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, or any other Lender or
Additional Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Document;
(c) confirms that it is an Eligible Assignee; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other Loan Document
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (e) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the Credit Agreement and the other Loan Documents are required to
be performed by it as a Lender; and (f) attaches (or has delivered to the
Administrative Agent and the Borrowers) completed and signed copies of any forms
that may be required by the United States Internal Revenue Service (together
with any additional supporting documentation required pursuant to applicable
Treasury Department regulations or such other evidence satisfactory to the
Borrowers and the Administrative Agent) in order to certify such Additional
Lender’s exemption from United States withholding taxes with respect to any
payments or distributions made or to be made to such Additional Lender in
respect of the Loans or under the Credit Agreement.

 

3.                                      Following the execution of this Joinder,
it will be delivered to the Administrative Agent for acceptance and recording by
the Administrative Agent.  The effective date for this

 

M-1

--------------------------------------------------------------------------------



 

Joinder (the “Effective Date”) shall be the date recited above, unless otherwise
specified on Schedule I.

 

4.                                      Upon such execution and delivery, as of
the Effective Date, each Additional Lender shall be a party to the Credit
Agreement and the other Loan Documents and have the rights and obligations of a
Lender thereunder.

 

5.                                      This Joinder and any claim, controversy
or dispute arising under or related to or in connection herewith, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

 

6.                                      This Joinder may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of this Joinder by facsimile or email (with a PDF copy
attached) shall be effective as delivery of a manually executed counterpart of
this Joinder.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

M-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Additional Lender has caused this Joinder to be
executed by its officers thereunto duly authorized as of the date specified
thereon.

 

 

[ADDITIONAL LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

M-3

--------------------------------------------------------------------------------



 

ACCEPTED AND APPROVED:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

M-4

--------------------------------------------------------------------------------



 

CONSENTED TO:

 

 

 

BORROWER:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ADDITIONAL BORROWERS:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

M-5

--------------------------------------------------------------------------------



 

SCHEDULE I
to
JOINDER

 

ADDITIONAL LENDERS

 

Lender:

 

[             ]

Additional Lender’s Commitment:

 

$[             ](1)

Total Commitment after giving effect to this Joinder:

 

$[             ]

Effective Date (if other than date of Joinder):

 

[             ]

Notice Information:

 

[Name]
[Address]
Attention:
Telephone:
Facsimile:
Email:

 

 

 

Lender:

 

[             ]

Additional Lender’s Commitment:

 

$[             ]

Total Commitment after giving effect to this Joinder:

 

$[             ]

Effective Date (if other than date of Joinder):

 

[             ]

Notice Information:

 

[Name]
[Address]
Attention:
Telephone:
Facsimile:
Email:

 

--------------------------------------------------------------------------------

(1)   Minimum of $10,000,000 unless otherwise agreed by the Borrowers and
Administrative Agent.

 

M-6

--------------------------------------------------------------------------------



 

EXHIBIT N
 FORM OF FACILITY INCREASE/EXTENSION REQUEST

 

[DATE]

 

Wells Fargo Bank, National Association

1525 W WT Harris Blvd.

Charlotte, NC 28262

Mail Code: D1109-019

Attention:  Syndication/Agency Services

Telephone:  (704) 590-2706

Facsimile:  (704) 590 2790

Email:

agencyservices.requests@wellsfargo.com

 

subscription.finance@wellsfargo.com

 

Re:                             That certain Revolving Credit Agreement dated as
of November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE
CORP., a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a
Lender and the other Lenders from time to time party thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

This facility [increase] [extension] request (this “Request”) is executed and
delivered by the Borrowers to the Administrative Agent pursuant to
Section [2.15] [2.16] of the Credit Agreement.

 

1.                                      The Borrowers hereby request [an
increase in the Maximum Commitment in the amount of $[INCREASE AMOUNT(1) (the
“Facility Increase”) for an aggregate Maximum Commitment in the amount of $[NEW
MAXIMUM COMMITMENT](2), such Facility Increase to be effective on [DATE]] [an
extension of the Stated Maturity Date to [DATE] (the “Facility Extension”)].

 

2.                                      In connection with this Request, the
Borrowers hereby represent, warrant and certify to the Administrative Agent for
the benefit of the Lenders that:

 

--------------------------------------------------------------------------------

(1)  Minimum of $25,000,000, unless agreed by the Administrative Agent.

 

(2)  Within the Committed Increase Period, Maximum Commitment shall not exceed
the Committed Facility Amount; at any time the Maximum Commitment shall not
exceed $1,000,000,000.

 

N-1

--------------------------------------------------------------------------------



 

(a)                                 As of the effective date of such [increase]
[extension] and immediately after giving effect thereto, the representations and
warranties set forth in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects, with the same force and effect as if
made on and as of such date (except to the extent that such representations and
warranties expressly relate to an earlier date); provided that if a
representation or warranty is qualified as to materiality, with respect to such
representation or warranty, the foregoing materiality qualifier shall be
disregarded for the purposes of this condition;

 

(b)                                 No Event of Default or Potential Default
exists and is continuing on and as of the date hereof or will exist on the date
any request herein becomes effective [or the initial Stated Maturity Date], or
as a result of the Facility [Increase] [Extension];

 

(c)                                  The Borrowing Base Certificate attached
hereto as Exhibit A, which constitutes an updated Exhibit A to the Credit
Agreement, is true and correct as of the date hereof; and

 

(d)                                 [Attached hereto as Exhibit B are such
documents as are required pursuant to Section 2.15(c)(i) of the Credit Agreement
relating to our authority to agree to an increase in the Maximum Commitment](3).

 

3.                                      The Borrowers shall take any further
actions required by Section [2.15] [2.16] of the Credit Agreement in connection
herewith, including payment of any fees set forth therein and delivery of any
additional documentation or other information reasonably requested by any
Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)  [To be included for any Facility Increase.]

 

N-2

--------------------------------------------------------------------------------



 

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

 

 

BORROWER:

 

 

 

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ADDITIONAL BORROWERS:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

N-3

--------------------------------------------------------------------------------



 

EXHIBIT O-1
U.S.  TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S.  Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018  by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 4.1(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S.  Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

O-1-1

--------------------------------------------------------------------------------



 

EXHIBIT O-2
U.S.  TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S.  Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S.  Person status on IRS Form W-8BEN-E.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

O-2-1

--------------------------------------------------------------------------------



 

EXHIBIT O-3
U.S.  TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S.  Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

O-3-1

--------------------------------------------------------------------------------



 

EXHIBIT O-4
U.S.  TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S.  Federal Income Tax
Purposes)

 

Reference is made to that certain Revolving Credit Agreement dated as of
November 19, 2018 by and among, inter alios, OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation, as the Initial Borrower (together with the other
borrowers from time to time party thereto, the “Borrowers”), the banks and
financial institutions from time to time party thereto as Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as the Administrative Agent for the Secured Parties
and the Letter of Credit Issuer and Wells Fargo Securities, LLC, as the Sole
Bookrunner and Sole Lead Arranger (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

O-4-1

--------------------------------------------------------------------------------



 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:            , 20[  ]

 

O-4-2

--------------------------------------------------------------------------------